[expediafourthamendarcred001.jpg]
Exhibit 10.1 EXECUTION VERSION FOURTH AMENDMENT dated as of May 31, 2018 (this
“Amendment”), to the AMENDED AND RESTATED CREDIT AGREEMENT dated as of September
5, 2014 (as heretofore amended, the “Credit Agreement”), among EXPEDIA GROUP,
INC., a Delaware corporation, EXPEDIA, INC., a Washington corporation,
TRAVELSCAPE, LLC, a Nevada limited liability company, HOTWIRE, INC., a Delaware
corporation, the other BORROWING SUBSIDIARIES from time to time party thereto,
the LENDERS from time to time party thereto and JPMORGAN CHASE BANK, N.A., as
Administrative Agent and London Agent. WHEREAS, the Lenders have agreed to
extend credit to the Borrowers under the Credit Agreement on the terms and
subject to the conditions set forth therein; WHEREAS, the Company has requested
that the Credit Agreement be amended to (a) increase the aggregate amount of the
European Tranche Commitments by US$500,000,000 to an aggregate total amount of
US$2,000,000,000, such additional European Tranche Commitments to be provided by
Persons whose names appear on Schedule 2.01 hereto, (b) extend the Maturity Date
to the fifth anniversary of the Fourth Amendment Effective Date (as defined
below), (c) modify the pricing grid set forth in the definition of “Applicable
Rate” as set forth herein and (d) effect certain other amendments to the Credit
Agreement as set forth herein; WHEREAS, the parties hereto, which include each
Person that will be a Lender as of the Fourth Amendment Effective Date, are
willing to amend the Credit Agreement on the terms and subject to the conditions
set forth herein; and WHEREAS, JPMorgan Chase Bank, N.A., Merrill Lynch, Pierce,
Fenner & Smith Incorporated, BNP Paribas Securities Corp., Mizuho Bank, Ltd. and
HSBC Bank USA, National Association have been appointed to act as joint lead
arrangers and joint bookrunners for this Amendment (the “Amendment Arrangers”).
NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto hereby agree as follows: SECTION 1.
Defined Terms. Capitalized terms used but not otherwise defined herein
(including in the preamble and the recitals hereto) have the meanings assigned
to them in the Credit Agreement (as amended hereby). SECTION 2. Amendment of
Credit Agreement. Effective as of the Fourth Amendment Effective Date: (a) The
Credit Agreement (excluding, except as set forth below, all Schedules and
Exhibits thereto, each of which shall remain as in effect immediately prior to
the Fourth Amendment Effective Date) is hereby amended by inserting the language



--------------------------------------------------------------------------------



 
[expediafourthamendarcred002.jpg]
indicated in single underlined text (indicated textually in the same manner as
the following example: single-underlined text or single-underlined text) in
Exhibit A hereto and by deleting the language indicated by strikethrough text
(indicated textually in the same manner as the following example: stricken text
or stricken text) in Exhibit A hereto. (b) The Credit Agreement is further
amended by inserting new Exhibits A- 3 and A-4 in the form of Exhibits A-3 and
A-4 hereto. (c) Schedule 2.01 and Schedule 6.01 to the Credit Agreement are
hereby replaced in their entirety with Schedule 2.01 or 6.01, as applicable,
hereto. (d) Exhibit B-1 to the Credit Agreement is hereby replaced in its
entirety with Exhibit B-1 hereto. (e) JPMorgan Chase Bank, N.A. shall be the
successor in interest to J.P. Morgan Europe Limited in its capacity as the
London Agent, subject to the rights of JPMorgan Chase Bank, N.A. set forth in
the definition of the term London Agent. SECTION 3. Concerning Commitments;
Letter of Credit Participations. (a) Each Person whose name appears on Schedule
2.01 hereto acknowledges and agrees that, on and as of the Fourth Amendment
Effective Date, such Person shall be a Lender under the Credit Agreement as
amended hereby (including as to the extension of the Maturity Date provided for
hereunder) and shall have a European Tranche Commitment as set forth next to the
name of such Person on Schedule 2.01 hereto. Each party hereto acknowledges and
agrees that, on and as of the Fourth Amendment Effective Date, Schedule 2.01
hereto sets forth all the Commitments of all the Lenders (and no Person whose
name does not appear on Schedule 2.01 hereto shall have, or shall be deemed to
have, as of the Fourth Amendment Effective Date, a Commitment under the Credit
Agreement). It is acknowledged that the Commitment Increase effected pursuant to
this Amendment shall not reduce the amount by which the Company may further
increase the Commitments in accordance with the terms and conditions of Section
2.09(d) or 9.02(c) of the Credit Agreement or otherwise affect the rights of the
Company thereunder. (b) Each Lender acknowledges and agrees that, on the Fourth
Amendment Effective Date and without any further action on the part of the
applicable Issuing Bank or the Lenders, each Issuing Bank shall have granted to
such Lender, and such Lender shall have acquired from such Issuing Bank, a
participation in each Letter of Credit issued by such Issuing Bank and
outstanding on the Fourth Amendment Effective Date equal to such Lender’s
Combined Tranche Percentage (as automatically redetermined on the Fourth
Amendment Effective Date based on the Commitments set forth on Schedule 2.01
hereto) of the aggregate amount available to be drawn under such Letter of
Credit. Such participation shall be governed by the terms of Section 2.06 of the
Credit Agreement. SECTION 4. Representations and Warranties. The Company and
each Borrowing Subsidiary represents and warrants to the Lenders that: (a) This
Amendment has been duly executed and delivered by the Company and each Borrowing
Subsidiary and (assuming due execution by the parties 2



--------------------------------------------------------------------------------



 
[expediafourthamendarcred003.jpg]
hereto other than the Company and the Borrowing Subsidiaries) constitutes a
legal, valid and binding obligation of the Company and each Borrowing
Subsidiary, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law. (b) Before
and after giving effect to this Amendment, the representations and warranties
set forth in Article III of the Credit Agreement are true and correct in all
material respects (in all respects in the case of representations and warranties
qualified by materiality in the text thereof) on and as of the Fourth Amendment
Effective Date with the same effect as if made on and as of such date, except to
the extent such representations and warranties expressly relate to an earlier
date, in which case they were so true and correct as of such earlier date. (c)
As of the Fourth Amendment Effective Date, before and after giving effect to
this Amendment, no Default or Event of Default has occurred and is continuing.
SECTION 5. Effectiveness. This Amendment shall become effective as of the first
date (the “Fourth Amendment Effective Date”) on which: (a) the Administrative
Agent (or its counsel) shall have received duly executed counterparts hereof
that, when taken together, bear the authorized signatures of the Company, each
Borrowing Subsidiary, the Administrative Agent, the London Agent and each Person
whose name appears on Schedule 2.01 hereto; (b) the Administrative Agent (or its
counsel) shall have received a Reaffirmation Agreement, in form and substance
satisfactory to the Administrative Agent, duly executed by each Loan Party,
pursuant to which each Loan Party shall consent to the amendments effected by
this Amendment and acknowledge that the Guarantee Agreement remains in full
force and effect in accordance with its terms and constitutes a guarantee of the
Obligations as modified by this Amendment; (c) the Administrative Agent shall
have received such documents and certificates as the Administrative Agent or its
counsel may reasonably request relating to the organization, existence and good
standing of each Loan Party and authorization of this Amendment and the
Reaffirmation Agreement referred to in clause (b) above, all in form and
substance reasonably satisfactory to the Administrative Agent; (d) the
Administrative Agent shall have received a favorable written opinion (addressed
to the Administrative Agent, the Lenders as of the Fourth Amendment Effective
Date and the Issuing Banks and dated the Fourth Amendment Effective Date) of (i)
Wachtell, Lipton, Rosen & Katz, counsel for the Company, (ii) in-house counsel
for the Company and (iii) local counsel in each jurisdiction, other than
Colorado and Tennessee, in which a Loan Party is organized and the laws of which
are not covered by the opinion referred to in clause (i) above, in each case in
form and substance reasonably satisfactory to the Administrative Agent; 3



--------------------------------------------------------------------------------



 
[expediafourthamendarcred004.jpg]
(e) the Administrative Agent shall have received a certificate, dated the Fourth
Amendment Effective Date and signed by an Authorized Officer of the Company,
confirming the accuracy of the representations and warranties set forth in
Section 4 hereof; (f) the Administrative Agent shall have received (i) for the
account of each Person whose name appears on Schedule 2.01 hereto and that
executes and delivers a copy of this Amendment to the Administrative Agent, an
amendment fee in an amount equal to the percentage specified in the Summary of
Principal Terms and Conditions previously posted to the Lenders (the “Summary”)
of the aggregate amount of the Commitments, if any, of such Person as in effect
immediately prior to the effectiveness of this Amendment and (ii) for the
account of each Person whose name appears on Schedule 2.01 hereto, an upfront
fee in an amount equal to the percentage specified in the Summary of the
aggregate amount, if any, by which the aggregate amount of the Commitments of
such Person as set forth on Schedule 2.01 hereto exceeds the aggregate amount of
the Commitments, if any, of such Person as in effect immediately prior to the
effectiveness of this Amendment; (g) the Administrative Agent shall have
received all other fees and other amounts due and payable on or prior to the
Fourth Amendment Effective Date, including, any amounts payable to it for the
account of any Lender pursuant to the penultimate sentence of Section 9.02(b) of
the Credit Agreement and, to the extent invoiced, reimbursement or payment of
all reasonable out-of-pocket expenses (including reasonable fees, charges and
disbursements of counsel) required to be reimbursed or paid by the Company under
the Credit Agreement; (h) the Administrative Agent shall have received, for the
account of each Lender and each Issuing Bank party to the Credit Agreement
immediately prior to the effectiveness of this Amendment, all interest and fees
accrued but unpaid under the Credit Agreement in respect of periods prior to the
Fourth Amendment Effective Date; and (i) each Lender shall have received all
documentation and other information required to be obtained by such Lender under
applicable “know your customer” and anti-money laundering rules and regulations,
including the USA Patriot Act. The Administrative Agent shall notify the
Company, the Lenders and the Issuing Banks of the Fourth Amendment Effective
Date, and such notice shall be conclusive and binding. SECTION 6. Effect of this
Amendment. (a) Except as expressly set forth herein, this Amendment shall not by
implication or otherwise limit, impair, constitute a waiver of, or otherwise
affect the rights and remedies of the Agents, the Issuing Banks or the Lenders
under the Credit Agreement or any other Loan Document, and shall not alter,
modify, amend or in any way affect any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any other Loan
Document, all of which are ratified and affirmed in all respects and shall
continue in full force and effect. 4



--------------------------------------------------------------------------------



 
[expediafourthamendarcred005.jpg]
Nothing herein shall be deemed to entitle any Loan Party to any other consent
to, or any other waiver, amendment, modification or other change of, any of the
terms, conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document in similar or different circumstances. (b)
On and after the Fourth Amendment Effective Date, each reference in the Credit
Agreement to “this Agreement”, “herein”, “hereunder”, “hereto”, “hereof” and
words of similar import shall, unless the context otherwise requires, refer to
the Credit Agreement as amended hereby, and each reference to the Credit
Agreement in any other Loan Document shall be deemed to be a reference to the
Credit Agreement as amended hereby. This Amendment shall constitute a “Loan
Document” for all purposes of the Credit Agreement and the other Loan Documents
(c) It is agreed that the Amendment Arrangers and their Related Parties shall be
entitled to the benefits of Section 9.03(b) of the Credit Agreement with respect
to the arrangement of this Amendment, the preparation, execution and delivery of
this Amendment and the consummation of the transactions contemplated hereby to
the same extent as the Arrangers and their Related Parties are entitled to the
benefits of such Section in respect of the arrangement and the syndication of
the credit facility under the Credit Agreement and the other matters referred to
in such Section. (d) Each Lender, by delivering its signature page to this
Amendment shall be deemed to have acknowledged receipt of, and consented to and
approved, each Loan Document and each other document required to be delivered
to, or be approved by or satisfactory to, the Administrative Agent or the
Lenders on or prior to the Fourth Amendment Effective Date. SECTION 7.
Applicable Law. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK. SECTION 8. Counterparts. This
Amendment may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original but all of
which, when taken together, shall constitute a single instrument. Delivery of an
executed counterpart of a signature page of this Amendment by facsimile or other
electronic transmission shall be effective as delivery of a manually executed
counterpart hereof. SECTION 9. Fees and Expenses. The Company agrees to
reimburse the Administrative Agent for its reasonable out-of-pocket expenses in
connection with this Amendment, including the reasonable fees, charges and
disbursements of Cravath, Swaine & Moore LLP, counsel for the Administrative
Agent. All fees shall be payable in immediately available funds and shall not be
refundable. 5



--------------------------------------------------------------------------------



 
[expediafourthamendarcred006.jpg]
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the date first above
written. EXPEDIA GROUP, INC., a Delaware corporation, by: /s/ Alan R. Pickerill
Name: Alan R. Pickerill Title: Executive Vice President, Chief Financial Officer
and Treasurer EXPEDIA, INC., a Washington corporation, by: /s/ Alan R. Pickerill
Name: Alan R. Pickerill Title: Executive Vice President, Chief Financial Officer
and Treasurer TRAVELSCAPE, LLC, a Nevada limited liability company, by: /s/ Alan
R. Pickerill Name: Alan R. Pickerill Title: Executive Vice President, Chief
Financial Officer and Treasurer HOTWIRE, INC., a Delaware corporation, by: /s/
Alan R. Pickerill Name: Alan R. Pickerill Title: Executive Vice President and
Treasurer [Signature Page to Fourth Amendment]



--------------------------------------------------------------------------------



 
[expediafourthamendarcred007.jpg]
JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent, London
Agent and Issuing Bank, by: /s/Peter B. Thauer Name: Peter B. Thauer Title:
Managing Director [Signature Page to Fourth Amendment]



--------------------------------------------------------------------------------



 
[expediafourthamendarcred008.jpg]
SIGNATURE PAGE TO FOURTH AMENDMENT TO CREDIT AGREEMENT DATED AS OF SEPTEMBER 5,
2014 OF EXPEDIA GROUP, INC. BANK OF AMERICA, N.A., as a Lender and an Issuing
Bank by: /s/ Jonathan Tristan Name: Jonathan Tristan Title: Vice President
[Signature Page to Fourth Amendment]



--------------------------------------------------------------------------------



 
[expediafourthamendarcred009.jpg]
SIGNATURE PAGE TO FOURTH AMENDMENT TO CREDIT AGREEMENT DATED AS OF SEPTEMBER 5,
2014 OF EXPEDIA GROUP, INC. BNP Paribas., as a Lender and Issuing Bank by: /s/
Nicole Rodriguez Name: Nicole Rodriguez Title: Director by: /s/ Ade Adedeji
Name: Ade Adedeji Title: Vice President [Signature Page to Fourth Amendment]



--------------------------------------------------------------------------------



 
[expediafourthamendarcred010.jpg]
SIGNATURE PAGE TO FOURTH AMENDMENT TO CREDIT AGREEMENT DATED AS OF SEPTEMBER 5,
2014 OF EXPEDIA GROUP, INC. Mizuho Bank, Ltd. by: /s/ Raymond Ventura Name:
Raymond Ventura Title: Managing Director [Signature Page to Fourth Amendment]



--------------------------------------------------------------------------------



 
[expediafourthamendarcred011.jpg]
SIGNATURE PAGE TO FOURTH AMENDMENT TO CREDIT AGREEMENT DATED AS OF SEPTEMBER 5,
2014 OF EXPEDIA GROUP, INC. Name of Institution: HSBC BANK USA, NATIONAL
ASSOCIATION by: /s/ Thomas O’Connell Name: Thomas O’Connell Title: Senior Vice
President [Signature Page to Fourth Amendment]



--------------------------------------------------------------------------------



 
[expediafourthamendarcred012.jpg]
SIGNATURE PAGE TO FOURTH AMENDMENT TO CREDIT AGREEMENT DATED AS OF SEPTEMBER 5,
2014 OF EXPEDIA GROUP, INC. Name of Institution: MUFG Bank, Ltd. (f.k.a. The
Bank of Tokyo- Mitsubishi UFJ, Ltd.) by: /s/ Ola Anderssen Name: Ola Anderssen
Title: Director [Signature Page to Fourth Amendment]



--------------------------------------------------------------------------------



 
[expediafourthamendarcred013.jpg]
SIGNATURE PAGE TO FOURTH AMENDMENT TO CREDIT AGREEMENT DATED AS OF SEPTEMBER 5,
2014 OF EXPEDIA GROUP, INC. Royal Bank of Canada by: /s/ Andra Bosneaga Name:
Andra Bosneaga Title: Vice-President [Signature Page to Fourth Amendment]



--------------------------------------------------------------------------------



 
[expediafourthamendarcred014.jpg]
SIGNATURE PAGE TO FOURTH AMENDMENT TO CREDIT AGREEMENT DATED AS OF SEPTEMBER 5,
2014 OF EXPEDIA GROUP, INC. Sumitomo Mitsui Banking Corporation: by: /s/
Katsuyuki Kubo Name: Katsuyuki Kubo Title: Managing Director [Signature Page to
Fourth Amendment]



--------------------------------------------------------------------------------



 
[expediafourthamendarcred015.jpg]
SIGNATURE PAGE TO FOURTH AMENDMENT TO CREDIT AGREEMENT DATED AS OF SEPTEMBER 5,
2014 OF EXPEDIA GROUP, INC. U.S. BANK NATIONAL ASSOCIATION (with any institution
that is both a Lender and an Issuing Bank executing and delivering this
Amendment in both such capacities): by: /s/ Susan M. Bowes Name: Susan M. Bowes
Title: Senior Vice President [Signature Page to Fourth Amendment]



--------------------------------------------------------------------------------



 
[expediafourthamendarcred016.jpg]
SIGNATURE PAGE TO FOURTH AMENDMENT TO CREDIT AGREEMENT DATED AS OF SEPTEMBER 5,
2014 OF EXPEDIA GROUP, INC. THE BANK OF NOVA SCOTIA by: /s/ Michael Grad Name:
Michael Grad Title: Director [Signature Page to Fourth Amendment]



--------------------------------------------------------------------------------



 
[expediafourthamendarcred017.jpg]
SIGNATURE PAGE TO FOURTH AMENDMENT TO CREDIT AGREEMENT DATED AS OF SEPTEMBER 5,
2014 OF EXPEDIA GROUP, INC. GOLDMAN SACHS BANK USA by: /s/ Rebecca Kratz Name:
Rebecca Kratz Title: Authorized Signatory [Signature Page to Fourth Amendment]



--------------------------------------------------------------------------------



 
[expediafourthamendarcred018.jpg]
SIGNATURE PAGE TO FOURTH AMENDMENT TO CREDIT AGREEMENT DATED AS OF SEPTEMBER 5,
2014 OF EXPEDIA GROUP, INC. Standard Chartered Bank: by: /s/ Daniel Mattern
Name: Daniel Mattern Title: Associate Director [Signature Page to Fourth
Amendment]



--------------------------------------------------------------------------------



 
[expediafourthamendarcred019.jpg]
EXHIBIT A Amendments to Credit Agreement See attached.



--------------------------------------------------------------------------------



 
[expediafourthamendarcred020.jpg]
EXHIBIT A MARKED VERSION REFLECTING CHANGES PURSUANT TO FOURTH AMENDMENT AGAINST
EXHIBIT A TO THIRD AMENDMENT ADDED TEXT SHOWN UNDERSCORED OR UNDERSCORED DELETED
TEXT SHOWN STRIKETHROUGH OR STRIKETHROUGH AMENDED AND RESTATED CREDIT AGREEMENT
dated as of September 5, 20142014, among EXPEDIA GROUP, INC., a Delaware
corporation, EXPEDIA, INC., a Washington corporation, TRAVELSCAPE, LLC, a Nevada
limited liability company, HOTWIRE, INC., a Delaware corporation, The
LendersLENDERS Party Hereto, and JPMORGAN CHASE BANK, N.A., as Administrative
Agent, and J.P. MORGAN EUROPE LIMITED, as London Agent,
___________________________ J.P. MORGAN SECURITIES INC.,JPMORGAN CHASE BANK,
N.A., MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, BNP PARIBAS SECURITIES
CORP., MIZUHO BANK, LTD., and HSBC BANK USA, NATIONAL ASSOCIATION, as Joint Lead
Arrangers and Joint Bookrunners BANK OF AMERICA, N.A. and MIZUHO BANK, LTD., as
Co-Syndication Agents BNP PARIBAS and HSBC BANK USA, NATIONAL ASSOCIATION, as
Co-Documentation Agents [CS&M Ref. No. 6701-507]



--------------------------------------------------------------------------------



 
[expediafourthamendarcred021.jpg]
TABLE OF CONTENTS ARTICLE I Definitions SECTION 1.01. Defined Terms
.......................................................................................1
SECTION 1.02. Classification of Loans and Borrowings
..........................................3944 SECTION 1.03. Terms
Generally...............................................................................3944
SECTION 1.04. Accounting Terms; GAAP; Pro Forma
Calculations.......................4045 SECTION 1.05. Currency Translation
.......................................................................4146
ARTICLE II The Credits SECTION 2.01. Commitments
...................................................................................4247
SECTION 2.02. Loans and Borrowings
.....................................................................4248
SECTION 2.03. Requests for
Borrowings..................................................................4348
SECTION 2.04. Borrowing Subsidiaries
....................................................................4449 SECTION
2.05. [Reserved]
........................................................................................4550
SECTION 2.06. Letters of Credit
...............................................................................4550
SECTION 2.07. Funding of Borrowings
....................................................................5258 SECTION
2.08. Interest Elections
..............................................................................5359
SECTION 2.09. Termination and Reduction of Commitments; Increase of Commitments
...................................................................................5461
SECTION 2.10. Repayment of Loans; Evidence of Debt
..........................................5764 SECTION 2.11. Prepayment of Loans
.......................................................................5865
SECTION 2.12. Fees
..................................................................................................6066
SECTION 2.13.
Interest..............................................................................................6168
SECTION 2.14. Alternate Rate of Interest
.................................................................6269 SECTION
2.15. Increased Costs
................................................................................6271
SECTION 2.16. Break Funding Payments
.................................................................6473 SECTION
2.17. Taxes
................................................................................................6573
SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs
.......7180 SECTION 2.19. Mitigation Obligations; Replacement of Lenders
............................7382 SECTION 2.20. Defaulting
Lenders...........................................................................7483
ARTICLE III Representations and Warranties SECTION 3.01. Organization; Powers
.......................................................................7686
SECTION 3.02. Authorization; Enforceability
..........................................................7686 SECTION 3.03.
Governmental Approvals; No Conflicts
..........................................7786 SECTION 3.04. Financial
Condition; No Material Adverse Change .........................7786 i



--------------------------------------------------------------------------------



 
[expediafourthamendarcred022.jpg]
SECTION 3.05. Properties
.........................................................................................7887
SECTION 3.06. Litigation and Environmental Matters
.............................................7887 SECTION 3.07. Compliance with
Laws and Agreements .........................................7888 SECTION 3.08.
Investment Company Status
............................................................7888 SECTION 3.09.
Taxes
................................................................................................7888
SECTION 3.10. ERISA
..............................................................................................7988
SECTION 3.11. Disclosure
........................................................................................7988
SECTION 3.12. Guarantee Requirement
...................................................................7989 SECTION
3.13. Subsidiaries
......................................................................................7989
SECTION 3.14. Use of Proceeds; Margin
Regulations..............................................7989 SECTION 3.15.
Borrowing Subsidiaries
....................................................................7989 SECTION
3.16. Anti-Corruption Laws and
Sanctions...............................................8089 ARTICLE IV
Conditions SECTION 4.01. Restatement Effective
Date............................................... 80[Reserved] 90 SECTION
4.02. Each Credit Event
............................................................................8290
SECTION 4.03. Initial Credit Event in Respect of Each Borrowing Subsidiary
.......8290 ARTICLE V Affirmative Covenants SECTION 5.01. Financial Statements;
and Other Information ..................................8392 SECTION 5.02.
Notices of Material
Events...............................................................8594
SECTION 5.03. Existence; Conduct of Business
.......................................................8694 SECTION 5.04.
Payment of Tax Liabilities
...............................................................8694 SECTION
5.05. Maintenance of Properties; Insurance
..............................................8695 SECTION 5.06. Books and
Records; Inspection Rights ............................................8695
SECTION 5.07. Compliance with Laws
....................................................................8795 SECTION
5.08. Further
Assurances...........................................................................8795
ARTICLE VI Negative Covenants SECTION 6.01. Indebtedness
.....................................................................................8796
SECTION 6.02. Liens
.................................................................................................9099
SECTION 6.03. Sale/Leaseback Transactions
.........................................................92102 SECTION 6.04.
Fundamental Changes; Business Activities
...................................92102 SECTION 6.05. Restricted Payments
.......................................................................93103
SECTION 6.06. Transactions with Affiliates
...........................................................94103 SECTION 6.07.
Restrictive Agreements
..................................................................95105 SECTION
6.08. Asset Dispositions
..........................................................................96106
SECTION 6.09. Use of Proceeds and Letters of Credit; Margin Regulations
.......100112 ii



--------------------------------------------------------------------------------



 
[expediafourthamendarcred023.jpg]
SECTION 6.10. Leverage Ratio
.............................................................................100112
SECTION 6.11. Interest Expense Coverage Ratio
.................................................101112 SECTION 6.12.
Maintenance of Borrowing Subsidiaries as Wholly Owned Subsidiaries
..................................................................................101112
ARTICLE VII Events of Default SECTION 7.01. Events of Default
.........................................................................101113
SECTION 7.02. CAM Exchange
............................................................................104115
ARTICLE VIII The Agents ARTICLE IX Miscellaneous SECTION 9.01. Notices
.........................................................................................108123
SECTION 9.02. Waivers; Amendments
.................................................................109125 SECTION
9.03. Expenses; Indemnity; Damage Waiver
........................................112128 SECTION 9.04. Successors and
Assigns................................................................114130
SECTION 9.05. Survival
........................................................................................117134
SECTION 9.06. Counterparts; Integration; Effectiveness; Issuing Banks
.............118135 SECTION 9.07. Severability
..................................................................................118135
SECTION 9.08. Right of
Setoff..............................................................................119135
SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process
......119136 SECTION 9.10. WAIVER OF JURY TRIAL
........................................................120137 SECTION 9.11.
Headings
......................................................................................121138
SECTION 9.12. Confidentiality
.............................................................................121138
SECTION 9.13. Interest Rate Limitation
...............................................................122139 SECTION
9.14. Release of Guarantees
..................................................................122139 SECTION
9.15. Conversion of Currencies
............................................................123140 SECTION 9.16.
USA Patriot Act Notice
...............................................................123140 SECTION
9.17. No Fiduciary Relationship
...........................................................123141 SECTION 9.18.
Non-Public Information
...............................................................124141 SECTION
9.19. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions....................................................................................124142
iii



--------------------------------------------------------------------------------



 
[expediafourthamendarcred024.jpg]
SCHEDULES: Schedule 2.01 — Commitments Schedule 2.06 — Initial Issuing Bank LC
Commitment Schedule 2.06A — Existing Letters of Credit Schedule 3.06 — Disclosed
Matters Schedule 3.13 — Subsidiaries Schedule 6.01 — Existing Indebtedness
Schedule 6.02 — Existing Liens Schedule 6.07 — Existing Restrictions Schedule
9.12 — Participant Confidentiality Restricted List EXHIBITS: Exhibit A-1 — Form
of Assignment and Assumption Exhibit A-2 — Form of Issuing Bank Agreement
Exhibit A-3 — Form of Borrowing Request Exhibit A-4 — Form of Interest Election
Request Exhibit B-1 — Form of Borrowing Subsidiary Agreement Exhibit B-2 — Form
of Borrowing Subsidiary Termination Exhibit C-1 — Form of US Tax Compliance
Certificate (For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal
Income Tax Purposes) Exhibit C-2 — Form of US Tax Compliance Certificate (For
Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes) Exhibit C-3 — Form of US Tax Compliance Certificate (For Non-U.S.
Participants That Are Partnerships For U.S. Federal Income Tax Purposes) Exhibit
C-4 — Form of US Tax Compliance Certificate (For Non-U.S. Lenders That Are
Partnerships For U.S. Federal Income Tax Purposes) iv



--------------------------------------------------------------------------------



 
[expediafourthamendarcred025.jpg]
AMENDED AND RESTATED CREDIT AGREEMENT dated as of September 5, 2014 (this
“Agreement”), among EXPEDIA GROUP, INC., a Delaware corporation; EXPEDIA, INC.,
a Washington corporation; TRAVELSCAPE, LLC, a Nevada limited liability company;
HOTWIRE, INC., a Delaware corporation; the LENDERS from time to time party
hereto; and JPMORGAN CHASE BANK, N.A., as Administrative Agent; and J.P. MORGAN
EUROPE LIMITED, as London Agent. The Borrowers (such term and each other
capitalized term used and not otherwise defined herein having the meaning
assigned to it in Article I) have requested that the Agents and the Lenders
amend and restate the Existing Credit Agreement to continue and modify the
credit facilities provided for therein as set forth in this Amended and Restated
Credit Agreement. The parties hereto agree as follows: ARTICLE I Definitions
SECTION 1.01. Defined Terms¶. As used in this Agreement, the following terms
have the meanings specified below: “2010 Indenture” means that certain
Indenture, dated as of August 5, 2010, among the Company, the subsidiary
guarantors from time to time party thereto and The Bank of New York Mellon Trust
Company, N.A., as trustee, as in effect on the First Amendment Effective Date.
“2020 Notes” means the 5.95% Senior Notes issued by the Company under the 2010
Indenture. “ABR”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, shall bear interest
at a rate determined by reference to the Alternate Base Rate. “Adjusted Combined
Tranche Percentage” means, at any time, with respect to any Lender, the
percentage of the total Commitments (excluding the Commitment of any Defaulting
Lender) represented by such Lender’s Commitments at such time. If all the
Commitments have terminated or expired, the Adjusted Combined Tranche
Percentages shall be determined based upon the Commitments most recently in
effect, giving effect to any assignments hereunder. “Adjusted LIBO Rate” means,
with respect to any LIBOR Borrowing denominated in US Dollars for any Interest
Period, an interest rate per annum equal to the product of (a) the LIBO Rate for
US Dollars for such Interest Period multiplied by (b) the Statutory Reserve
Rate. “Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent hereunder and under the other Loan Documents, and its



--------------------------------------------------------------------------------



 
[expediafourthamendarcred026.jpg]
successors in such capacity as provided in Article VIII, or such Affiliates or
branches thereof as it shall from time to time designate by notice to the
Company and the Lenders for the purpose of performing any of its obligations
hereunder or under any other Loan Document. “Administrative Questionnaire” means
an Administrative Questionnaire in a form supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly Controls or is Controlled by or is under common Control
with the Person specified. “Agents” means the Administrative Agent and the
London Agent. “Agreement” means this Amended and Restated Credit Agreement.
“Agreement Currency” has the meaning assigned to such term in Section 9.15(b).
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the New York Fed Bank Rate in
effect on such day plus ½ of 1% per annum and (c) the Adjusted LIBO Rate on such
day (or if such day is not a Business Day, the immediately preceding Business
Day) for a deposit in US Dollars with a maturity of one month plus 1% per annum.
For purposes of clause (c) above, the Adjusted LIBO Rate on any day shall be
based on the rate per annum appearing on the applicable Reuters screen page
(currently page LIBOR01) displaying interest rates for US Dollar deposits in the
London interbank market as administered by the ICE Benchmark Administration (or
any other Person that takes over such rate) (or, in the event such rate does not
appear on a page of the Reuters screen, on the appropriate page of such other
information service that publishes such rate as shall be selected by the
Administrative Agent from time to timeapplicable Screen Rate (or, if such Screen
Rate is not available for a maturity of one month with respect to US Dollars but
is available for periods both longer and shorter than such period, the
Interpolated Screen Rate) at approximately 11:00 a.m., London time, on such day
for deposits in US Dollars with a maturity of one month; provided that if such
rate shall be less than zero, such rate shall be deemed to be zero. If the
Alternate Base Rate is being used as an alternate rate of interest pursuant to
Section 2.14, then the Alternate Base Rate shall be the greater of clause (a)
and (b) above and shall be determined without reference to clause (c) above. Any
change in the Alternate Base Rate due to a change in the Prime Rate, the New
York Fed Bank Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the New York Fed
Bank Rate or the Adjusted LIBO Rate, as the case may be. “Alternative LC
Currency” means Euro, Sterling, Australian Dollars, Singapore Dollars, Canadian
Dollars and any other currency (other than US Dollars) that is freely available,
freely transferable and freely convertible into US Dollars and in which dealings
in deposits are carried on in the London interbank marketfor which an 2



--------------------------------------------------------------------------------



 
[expediafourthamendarcred027.jpg]
Exchange Rate and an LC Exchange Rate may be obtained by reference to the
applicable Reuters World Currency Page; provided that at the time of the
issuance, amendment, renewal or extension of any Letter of Credit denominated in
a currency other than US Dollars, Euro or, Sterling, Australian Dollars,
Singapore Dollars or Canadian Dollars, such other currency is reasonably
acceptable to the Applicable Agent and the Issuing Bank in respect of such
Letter of Credit. “Anti-Corruption Laws” means all laws, rules, and regulations
of any jurisdiction applicable to the Company or its Subsidiaries from time to
time concerning or relating to bribery or corruption, including the United
States Foreign Corrupt Practices Act of 1977. “Applicable Agent” means (a) with
respect to a Loan or Borrowing denominated in US Dollars or Canadian Dollars or
any Letter of Credit, and with respect to any payment hereunder that does not
relate to a particular Loan or Borrowing, the Administrative Agent and (b) with
respect to a Loan or Borrowing denominated in any Alternative Currencycurrency
other than US Dollars or Canadian Dollars, the London Agent. “Applicable
Creditor” has the meaning assigned to such term in Section 9.15(b). “Applicable
Rate” means, for any day, with respect to any ABR Loan or Eurocurrency Loan, or
with respect to the commitment fees payable hereunder, as the case may be, the
applicable rate per annum set forth below under the caption “ABR Spread”,
“Eurocurrency Spread” or “Commitment Fee Rate”, as the case may be, based upon
the Company’s senior unsecured non-credit-enhanced long-term debt ratings from
S&P and Moody’s as of such date: Level Level 1 Level 2 Level 3 Level 4 Level 5
Rating At Least BBB by BBB- by BB+ by Lower than BBB+ by S&P/Baa2 S&P/Baa3 by
S&P/Ba1 by BB+ by S&P/Baa1 by Moody’s Moody’s Moody’s S&P/Ba1 by Moody’s Moody’s
or unrated Commitment 12.5 15.0 17.5 25.0 35.0 Fee Rate Eurocurrency 112.5100.0
125.0112.5 137.5125.0 162.5150.0 200.0175.0 Spread ABR Spread 12.50.0 25.012.5
37.525.0 62.550.0 100.075.0 For purposes of the foregoing, (i) if either Moody’s
or S&P shall not have in effect a rating for the Company’s senior unsecured
non-credit-enhanced long-term debt (other than by reason of the circumstances
referred to in the last sentence of this definition), then the Commitment Fee
Rate, the Eurocurrency Spread and the ABR Spread shall be 3



--------------------------------------------------------------------------------



 
[expediafourthamendarcred028.jpg]
based upon the rating of the other rating agency; (ii) if neither Moody’s nor
S&P shall have in effect a rating for the Company’s senior unsecured
non-credit-enhanced long- term debt (other than by reason of the circumstances
referred to in the last sentence of this definition), then the Commitment Fee
Rate, the Eurocurrency Spread and the ABR Spread shall be based upon Level 5;
(iii) if the ratings or deemed ratings by S&P and Moody’s shall fall within
different Levels, the Commitment Fee Rate, the Eurocurrency Spread and ABR
Spread shall be based upon the higher rating, unless the ratings differ by two
or more Levels, in which case the Commitment Fee Rate, the Eurocurrency Spread
and ABR Spread will be based upon the Level next below that corresponding to the
higher rating; and (iv) if the rating established or deemed to have been
established by Moody’s or S&P shall be changed (other than as a result of a
change in the rating system of Moody’s or S&P), such change shall be effective
as of the date on which it is first announced by the applicable rating agency.
Each change in the Applicable Rate shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next such change. If the rating system of Moody’s or
S&P shall change, or if any such rating agency shall cease to be in the business
of rating corporate debt obligations, the Company and the Lenders shall
negotiate in good faith to amend this definition to reflect such changed rating
system or the unavailability of ratings from such rating agency and, pending the
effectiveness of any such amendment, the Applicable Rate shall be determined by
reference to the ratings most recently in effect prior to such change or
cessation. “Approved Fund” means any Person (other than a natural person) that
is engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by a Lender, an Affiliate of a Lender or an entity or an
Affiliate of an entity that administers or manages a Lender. “Arrangers” means
J.P. Morgan Securities IncJPMorgan Chase Bank, N.A., Merrill Lynch, Pierce,
Fenner and& Smith Incorporated (or any other registered broker-dealer
wholly-owned by Bank of America Corporation to which all or substantially all of
Bank of America Corporation’s or any of its subsidiaries’ investment banking,
commercial lending services and related businesses may be transferred following
the date of this Agreement), BNP Paribas Securities Corp., Mizuho Bank, Ltd. and
HSBC Bank USA, National Association in their capacities as joint lead arrangers
and joint bookrunners for the credit facility provided for herein. “Assignment
and Assumption” means an assignment and assumption entered into by a Lender and
an assigneeEligible Assignee (with the consent of any Person whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A-1 or any other form (including electronic records generated by the
use of an Electronic System) approved by the Administrative Agent. “AUD Bank
Bill Rate” means, with respect to any Borrowing denominated in Australian
Dollars for any Interest Period, the applicable Screen Rate as of the Specified
Time on the Quotation Date. 4



--------------------------------------------------------------------------------



 
[expediafourthamendarcred029.jpg]
“Augmenting Lender” has the meaning assigned to such term in Section 2.09(d)(i).
“Australian Dollars” or “AUD$” refers to lawful money of Australia. “Authorized
Officer” means, with respect to any Person, any of the chairman of the board,
the chief executive officer, the president, the chief financial officer, the
treasurer, any assistant treasurer, the secretary, any assistant secretary, any
vice president or any other officer or manager (or authorized signatory holding
equivalent function) of such Person (or of such Person’s general partner, member
or other similar Person); provided that, when such term is used in reference to
any document executed by, or a certification of, an Authorized Officer, upon
request of the Administrative Agent, the secretary, an assistant secretary or
any other officer or manager (or authorized signatory holding equivalent
function) of such Person (or of such Person’s general partner, member or other
similar Person) shall have delivered (which delivery may be made on the Fourth
Amendment Effective Date) an incumbency certificate to the Administrative Agent
as to the authority of such individual. “Availability Period” means the period
from and including the FirstFourth Amendment Effective Date to but excluding the
earlier of the Maturity Date and the date of termination of the Commitments.
“Bail-In Action” means, as to any EEA Financial Institution, the exercise of any
Write-Down and Conversion Powers by an applicable EEA Resolution Authority in
respect of any liability of such EEA Financial Institution. “Bail-In
Legislation” means, with respect to any EEA Member Country implementing Article
55 of Directive 2014/59/EU of the European Parliament and of the Council of the
European Union, the implementing law or regulation for such EEA Member Country
from time to time that is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Code” means Title 11 of the United States Code. “Board of Governors”
means the Board of Governors of the Federal Reserve System of the United States
of America. “Borrower” means the Company or any Borrowing Subsidiary. “Borrower
DTTP Filing” means an HM Revenue & Customs’ Form DTTP2, duly completed and filed
by the applicable Borrower within the applicable time limit, which contains the
scheme reference number and jurisdiction of tax residence provided by the Lender
to the applicable Borrower and the Administrative Agent. “Borrowing” means Loans
of the same Type and currency, made, converted or continued on the same date and
to the same Borrower and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect. 5



--------------------------------------------------------------------------------



 
[expediafourthamendarcred030.jpg]
“Borrowing Minimum” means (a) in the case of a Borrowing denominated in US
Dollars, US$5,000,000, (b) in the case of a Borrowing denominated in Euro,
€5,000,000 and5,000,000, (c) in the case of a Borrowing denominated in Sterling,
£5,000,000, (d) in the case of a Borrowing denominated in Canadian Dollars,
CAD$5,000,000 and (e) in the case of a Borrowing denominated in Australian
Dollars, AUD$5,000,000. “Borrowing Multiple” means (a) in the case of a
Borrowing denominated in US Dollars, US$1,000,000, (b) in the case of a
Borrowing denominated in Euro, €1,000,000 and1,000,000, (c) in the case of a
Borrowing denominated in Sterling, £1,000,000, (d) in the case of a Borrowing
denominated in Canadian Dollars, CAD$1,000,000 and (e) in the case of a
Borrowing denominated in Australian Dollars, AUD$1,000,000. “Borrowing Request”
means a request by a Borrower (or the Company on its behalf) for a Borrowing in
accordance with Section 2.03.2.03, which shall be in the form of Exhibit A-3 or
any other form approved by the Administrative Agent. “Borrowing Subsidiary”
means, at any time, (a) each of Expedia, Inc., a Washington corporation,
Travelscape, LLC, a Nevada limited liability company, and Hotwire, Inc., a
Delaware corporation, and (b) each other Subsidiary that has been designated by
the Company as a Borrowing Subsidiary pursuant to Section 2.04, other than any
Subsidiary that has ceased to be a Borrowing Subsidiary as provided in Section
2.04. “Borrowing Subsidiary Agreement” means a Borrowing Subsidiary Agreement
substantially in the form of Exhibit B-1. “Borrowing Subsidiary Termination”
means a Borrowing Subsidiary Termination substantially in the form of Exhibit
B-2. “Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that (a) when used in connection with a Eurocurrency
Loan denominated in any currencyUS Dollars or Sterling or a Letter of Credit
denominated in an Alternative LC Currency, the term “Business Day” shall also
exclude any day on which banks are not open for dealings in deposits denominated
in such currency in the London interbank market and , (b) when used in
connection with a Eurocurrency Loan denominated in Euro, the term “Business Day”
shall also exclude any day on which the Trans-European Automated Real-Time Gross
Settlement Express Transfer (TARGET2) payment system is not open for the
settlement of payments in Euro, (c) when used in connection with a Eurocurrency
Loan or a Letter of Credit denominated in Canadian Dollars, the term “Business
Day” shall also exclude any day on which banks are not open for dealings in
deposits in Toronto and (d) when used in connection with a Eurocurrency Loan or
a Letter of Credit denominated in Australian Dollars, the term “Business Day”
shall also exclude any day on which banks are not open for dealings in deposits
in Sydney. 6



--------------------------------------------------------------------------------



 
[expediafourthamendarcred031.jpg]
“CAM Exchange” means the exchange of the Lenders’ interests provided for in
Section 7.02. “CAM Exchange Date” means the first date on which (a) there shall
occur (i) any event referred to in clause (h) or (i) of Section 7.01(h) or
7.01(i) in respect of the Company or (ii) an acceleration of Loans pursuant to
Section 7.01, (b) Designated Obligations in an amount of at least US$10,000,000
are outstanding under each Tranche, (c) Designated Obligations in an amount of
at least US$10,000,000 are outstanding under one Tranche that constitute
obligations of, or are Guaranteed by, one or more Material Subsidiaries that are
not liable as Borrowers or Subsidiary Guarantors for all the Designated
Obligations under the other Tranche, and (d) Lenders holding a majority in
amount of the Designated Obligations under such other Tranche shall not have
advised the Administrative Agent that they do not wish the CAM Exchange to
occur. “CAM Percentage” means, with respect to each Lender, a fraction,
expressed as a decimal, of which (a) the numerator shall be the sum of the US
Dollar Equivalents (determined on the CAM Exchange Date on the basis of Exchange
Rates on such date) of the aggregate Designated Obligations owed to such Lender
(whether or not at the time due and payable) and (b) the denominator shall be
the sum of the US Dollar Equivalents (as so determined) of the aggregate
Designated Obligations owed to all the Lenders (whether or not at the time due
and payable). “Canadian Dollars” or “CAD$” means the lawful money of Canada.
“Capital Lease” means any lease of (or other arrangement conveying the right to
use) real or personal property, or a combination thereof, the obligations under
which are required to be classified and accounted for as a capital lease on a
balance sheet of such Person under GAAP. “Capital Lease Obligations” of any
Person means the obligations of such Person to pay rent or other amounts under
any Capital Lease, and the amount of such obligations shall be the capitalized
amount thereof determined in accordance with GAAP. For purposes of Section 6.02
only, a Capital Lease Obligation shall be deemed to be secured by a Lien on the
property being leased and such property shall be deemed to be owned by the
lessee. “Capped Adjustments” means (a) any additions to Consolidated EBITDA
pursuant to clause (a)(vi) of the definition of such term and (b) any additions
to Consolidated EBITDA pursuant to clause (ii) of Section 1.04(b)). “CDO Rate”
means, with respect to any Borrowing denominated in Canadian Dollars for any
Interest Period, the applicable Screen Rate as of the Specified Time on the
Quotation Date. “CFC Holdco” means any Subsidiary that has no material assets
other than Equity Interests in one or more Persons that are Specified Foreign
Subsidiaries under clause (a) of the definition of such term. 7



--------------------------------------------------------------------------------



 
[expediafourthamendarcred032.jpg]
“Change in Control” means (a) the acquisition of “beneficial ownership” (as
defined in Rules 13d-3 and 13d-5 under the Exchange Act), directly or
indirectly, by any Person or group (within the meaning of the Exchange Act and
the rules of the SEC thereunder as in effect on the date hereof), other than the
Permitted Holders, of shares representing more than 35% of the aggregate
ordinary voting power represented by the issued and outstanding capital stock of
the Company (the “Total Voting Power”), unless either (i) the Permitted Holders
beneficially own a majority of the Total Voting Power or (ii) if the Permitted
Holders beneficially own less than a majority of the Total Voting Power, the
excess of the percentage of Total Voting Power represented by the shares
beneficially owned by the Permitted Holders over the percentage of Total Voting
Power represented by shares beneficially owned by such acquiring Person or group
is at least 5%, (b) occupation of a majority of the seats (other than vacant
seats) on the board of directors of the Company by Persons who were neither (i)
nominated by the board of directors of the Company nor (ii) appointed by
directors so nominated or (c) the occurrence of any “change in control”, “change
in control triggering event” or similar event, however denominated, with respect
to the Company under and as defined in any indenture or other agreement or
instrument evidencing, governing the rights of the holders of or otherwise
relating to any Material Indebtedness (other than the 2020 Notes and the 2010
Indenture) of the Company or any Subsidiary, to the extent such occurrence gives
rise to a put right, default, acceleration or similar consequence with respect
to such Material Indebtedness. “Change in Law” means (a) the adoption or taking
effect of any law, rule or regulation after the date of this Agreement, (b) any
change in any law, rule or regulation or in the administration, interpretation,
implementation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or any Issuing Bank (or,
for purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender’s or such Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement; provided
that, for purposes of this Agreement, (i) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives in
connection therewith and (ii) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to have been adopted and become effective after the date of
this Agreement. “Charges” has the meaning assigned to such term in Section 9.13.
“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are US Tranche Revolving
Loans or European Tranche Revolving Loans, (b) any Commitment, refers to whether
such Commitment is a US Tranche Commitment or European Tranche Commitment and
(c) any Lender, refers to whether such Lender has a Loan or Commitment of a
particular Class. 8



--------------------------------------------------------------------------------



 
[expediafourthamendarcred033.jpg]
“Code” means the Internal Revenue Code of 1986, as amended. “Combined Tranche
Percentage” means, at any time, with respect to any Lender, the percentage of
the total Commitments represented by such Lender’s Commitments at such time;
provided that, for purposes of Section 2.20 when any Lender shall be a
Defaulting Lender, “Combined Tranche Percentage” shall mean, with respect to any
Lender, the percentage of the total Commitments (disregarding any Defaulting
Lender’s Commitment) represented by such Lender’s Commitment. If all the
Commitments have terminated or expired, the Combined Tranche Percentages shall
be determined based upon the Commitments most recently in effect, giving effect
to any assignments. “Commitment” means a US Tranche Commitment or a European
Tranche Commitment or any combination thereof (as the context requires). The
aggregate amount of the Lenders’ Commitments as of the FirstFourth Amendment
Effective Date is US$1,500,000,000.2,000,000,000. “Commitment Decrease” has the
meaning assigned to such term in Section 2.09(d)(i). “Commitment Increase” has
the meaning assigned to such term in Section 2.09(d)(i). “Commitment Letter”
means (a) the Commitment Letter dated August 15, 2014, among the Company,
JPMorgan Chase Bank, N.A., J.P. Morgan Securities LLC, Bank of America N.A.,
Merrill Lynch, Pierce, Fenner & Smith Incorporated, BNP Paribas, BNP Paribas
Securities Corp., Royal Bank of Canada, RBC Capital Markets, The Royal Bank of
Scotland plc and RBS Securities Inc, and (b) solely for purposes of Section
9.06, the Commitment Letter dated January 14, 2016, among the Company, JPMorgan
Chase Bank, N.A., J.P. Morgan Securities LLC, Bank of America N.A., Merrill
Lynch, Pierce, Fenner & Smith Incorporated, BNP Paribas, BNP Paribas Securities
Corp., Mizuho Bank, Ltd. and HSBC Bank USA, National Association, and (c) solely
for purposes of Section 9.06, the Commitment Letter dated May 11, 2018, among
the Company, JPMorgan Chase Bank, N.A., Bank of America N.A., Merrill Lynch,
Pierce, Fenner & Smith Incorporated, BNP Paribas, BNP Paribas Securities Corp.,
Mizuho Bank, Ltd. and HSBC Bank USA, National Association. “Communications”
means, collectively, any notice, demand, communication, information, document or
other material provided by or on behalf of any Loan Party pursuant to any Loan
Document or the transactions contemplated therein that is distributed to any
Agent, any Lender or any Issuing Bank by means of electronic communications
pursuant to Section 9.01, including through the PlatformElectronic Systems.
“Company” means Expedia Group, Inc., a Delaware corporation. 9



--------------------------------------------------------------------------------



 
[expediafourthamendarcred034.jpg]
“Consolidated Adjusted Total Assets” means, at any time, (a) Consolidated Total
Assets at such time minus (b) the amount of such Consolidated Total Assets
attributable to goodwill in accordance with GAAP. “Consolidated Cash Interest
Expense” means, for any period, the excess of (a) the sum, without duplication,
of (i) the interest expense (including imputed interest expense in respect of
Capital Lease Obligations) of the Company and the Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP, (ii) the interest
expense that would be imputed for such period in respect of Synthetic Lease
Obligations of the Company and the Subsidiaries if such Synthetic Lease
Obligations were accounted for as Capital Lease Obligations, determined on a
consolidated basis in accordance with GAAP, (iii) any interest or other
financing costs becoming payable during such period in respect of Indebtedness
of the Company or the Subsidiaries to the extent such interest or other
financing costs shall have been capitalized rather than included in consolidated
interest expense for such period in accordance with GAAP and (iv) any cash
payments made during such period in respect of obligations of the type referred
to in clause (b)(ii) below that were amortized or accrued in a previous period,
minus (b) the sum of (i) to the extent included in such consolidated interest
expense for such period, non-cash amounts attributable to amortization or
write-off of capitalized interest or other financing costs paid in a previous
period and (ii) to the extent included in such consolidated interest expense for
such period, non-cash amounts attributable to amortization of debt discounts or
accrued interest payable in kind for such period. “Consolidated EBITDA” means,
for any period, Consolidated Net Income for such period plus (a) without
duplication and to the extent deducted in determining such Consolidated Net
Income, the sum of (i) consolidated interest expense for such period, (ii)
consolidated income tax expense for such period, (iii) all amounts attributable
to depreciation and amortization for such period (excluding, for the avoidance
of doubt, amortization expense attributable to a prepaid cash item that was paid
in a prior period), (iv) all losses for such period on sales or dispositions of
assets outside the ordinary course of business, (v) any non-recurring non-cash
charges for such period, (vi) any restructuring or other unusual, non-recurring
charges for such period; provided that the amount of charges added back pursuant
to this clause (vi) for such period, together with the aggregate amount of all
other Capped Adjustments for such period, shall not exceed 15% of Consolidated
EBITDA for such period (determined prior to giving effect to any addback for any
Capped Adjustments), (vii) non-cash goodwill and intangible asset impairment
charges for such period, (viii) charges for such period recognized on changes in
the fair value of contingent consideration payable by, and non-cash charges for
such period recognized on changes in the fair value of the noncontrolling
interest in any acquiree acquired by, the Company or any Subsidiary in any
business combination and non-cash charges for such period for changes in the
fair value of minority equity investments (other than those accounted for under
the equity method and those that are consolidated) of the Company or any
Subsidiary, and (ix) any non-cash expenses for such period resulting from the
grant of stock options or other equity-based incentives to any director, officer
or employee of the Company and the Subsidiaries; provided that any cash payment
made with respect to any non-cash items added back in computing Consolidated
EBITDA for any prior period pursuant to this clause (a) (or that would have 10



--------------------------------------------------------------------------------



 
[expediafourthamendarcred035.jpg]
been added back had this Agreement been in effect during such prior period)
shall be subtracted in computing Consolidated EBITDA for the period in which
such cash payment is made; and minus (b) without duplication and to the extent
included in determining such Consolidated Net Income, (i) all gains for such
period on sales or dispositions of assets outside the ordinary course of
business, (ii) all gains for such period arising from business combinations,
including gains on a “bargain purchase” and gains recognized on changes in the
fair value of contingent consideration payable by, and gains recognized on
changes in the fair value of the noncontrolling interest in any acquiree
acquired by, the Company or any Subsidiary in connection therewith and gains for
such period for changes in the fair value of minority equity investments (other
than those accounted for under the equity method and those that are
consolidated) of the Company or any Subsidiary, (iii) any extraordinary gains
for such period and (iv) any non-cash items of income for such period that
represent the reversal of any accrual of charges referred to in clauses (a)(v),
(a)(vi) or (a)(ix) above, all determined on a consolidated basis in accordance
with GAAP. In the event any Subsidiary shall be a Subsidiary that is not a
Wholly Owned Subsidiary, all amounts added back in computing Consolidated EBITDA
for any period pursuant to clause (a) above, and all amounts subtracted in
computing Consolidated EBITDA pursuant to clause (b) above, to the extent such
amounts are, in the reasonable judgment of a Financial Officer, attributable to
such Subsidiary, shall be reduced by the portion thereof that is attributable to
the noncontrolling interest in such Subsidiary. For the purposes of calculating
Consolidated EBITDA for any period of four consecutive fiscal quarters of the
Company (each, a “Reference Period”) for the purposes of any determination of
the Leverage Ratio, if during such Reference Period (or, in the case of pro
forma calculations, during the period from the last day of such Reference Period
to and including the date as of which such calculation is made) the Company or
any Subsidiary shall have made a Material Disposition or Material Acquisition,
Consolidated EBITDA for such Reference Period shall be calculated after giving
pro forma effect thereto as if such Material Disposition or Material Acquisition
had occurred on the first day of such Reference Period. As used in this
definition, “Material Acquisition” means any acquisition of property or series
of related acquisitions of property that involves consideration in excess of
US$125,000,000; and “Material Disposition” means any sale, transfer or other
disposition of property or series of related sales, transfers or other
dispositions of property that yields gross proceeds to the Company and the
Subsidiaries in excess of US$125,000,000. “Consolidated Funded Debt” means, on
any date, the sum (without duplication) for the Company and the Subsidiaries of
all (a) Indebtedness (but not including any Indebtedness in the form of
contingent consideration obligations of the Company or any Subsidiary incurred
in connection with any business combination) that would appear on a consolidated
balance sheet of the Company prepared as of such date in accordance with GAAP,
(b) Capital Lease Obligations, (c) Synthetic Lease Obligations, (d) Guarantees
by the Company and the Subsidiaries of Indebtedness of Persons other than the
Company and the Subsidiaries, (e) obligations, contingent or otherwise, of the
Company and the Subsidiaries as an account party in respect of letters of credit
and (f) Securitization Transactions. 11



--------------------------------------------------------------------------------



 
[expediafourthamendarcred036.jpg]
“Consolidated Net Income” means, for any period, the net income or loss of the
Company and the Subsidiaries for such period determined on a consolidated basis
in accordance with GAAP (after giving effect, for the avoidance of doubt, to the
elimination of intercompany accounts in accordance with GAAP); provided that
there shall be excluded the income or loss of any Subsidiary that is not a
Wholly Owned Subsidiary to the extent such income or loss is attributable to the
noncontrolling interest in such Subsidiary. “Consolidated Revenues” means, for
any period, the aggregate revenues of the Company and the Subsidiaries,
determined on a consolidated basis in accordance with GAAP. “Consolidated Total
Assets” means, at any time, the consolidated total assets of the Company and the
Subsidiaries at such time, as such amount would appear on a consolidated balance
sheet of the Company prepared as of such date in accordance with GAAP. “Control”
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management or policies, or the dismissal or appointment of
the management, of a Person, whether through the ability to exercise voting
power, by contract or otherwise. “Controlling” and “Controlled” have meanings
correlative thereto. “Co-Syndication Agents” means Bank of America, N.A. and
Mizuho Bank, Ltd., in their capacities as co-syndication agents for the credit
facility provided for herein. “Default” means any event or condition that
constitutes an Event of Default or that upon notice, lapse of time or both
would, unless cured or waived, become an Event of Default. “Defaulting Lender”
means any Lender that (a) shall have failed to fund its applicable Tranche
Percentage of any Borrowing for three or more Business Days after the date such
Borrowing is required to be funded by Lenders hereunder, unless such Lender, in
good faith, notifies the Administrative Agent and the Company in writing that
such failure is the result of such Lender’s good faith determination that a
condition precedent to funding (specifically identified in such writing,
including, if applicable, by reference to a specific Default) has not been
satisfied, (b) shall have failed to fund any portion of its participation in any
LC Disbursement within three Business Days after the date on which such funding
is to occur hereunder, (c) shall have failed to pay to the Administrative Agent
or any Issuing Bank any other amount required to be paid by it within three
Business Days after the day on which such payment is required to be made
hereunder, (d) shall have notified the Administrative Agent (or shall have
notified the Company or any Issuing Bank, which shall in turn have notified the
Administrative Agent) in writing that it does not intend or is unable to comply
with its funding obligations under this Agreement, or shall have made a public
statement to the effect that it does not intend or is unable to comply with such
funding obligations in accordance 12



--------------------------------------------------------------------------------



 
[expediafourthamendarcred037.jpg]
with the terms and subject to the conditions set forth herein (unless such
writing or public statement states in good faith that such position is based on
such Lender’s good-faith determination that a condition precedent (specifically
identified in such writing or public statement, including, if applicable, by
reference to a specific default) to funding a Loan cannot be satisfied) or its
funding obligations generally under other credit or similar agreements to which
it is a party, (e) shall have failed (but not for fewer than three Business
Days) after a written request by the Administrative Agent or an Issuing Bank to
confirm in writing that it will comply with its obligations (and is financially
able to meet such obligation) to make Loans and fund participations in LC
Disbursements hereunder, provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (e) upon the Administrative Agent’s or
such Issuing Bank’s receipt of such certification in form and substance
satisfactory to the Administrative Agent, or (f) shall have become the subject
of a bankruptcy, liquidation or insolvency proceeding, or shall have had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or shall have taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment, or shall have, or has a direct or indirect
Lender Parent that shall have, become the subject of a Bail-In Action or shall
have a parent company that has become the subject of a bankruptcy, liquidation
or insolvency proceeding, or has had a receiver, conservator, trustee,
administrator, custodian, assignee for the benefit of creditors or similar
Person charged with the reorganization or liquidation of its business appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment, or has become
the subject of a Bail-In Action; provided that a Lender shall not be deemed to
be a Defaulting Lender solely as a result of the acquisition or maintenance of
an ownership interest in such Lender or Person controlling such Lender (whether
controlling or otherwise), or the exercise of Control over a Lender or Person
controlling such Lender, by a Governmental Authority, so long as such ownership
interest or exercise of Control does not result in or provide such Lender or
Person with immunity from jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Lender or Person (or such Governmental Authority) to reject, repudiate,
disavow or disaffirm any contracts or agreements made by such Lender or Person.
“Designated Obligations” means Obligations consisting of the principal of and
interest on outstanding Loans, reimbursement obligations in respect of LC
Disbursements (including interest accrued thereon) and fees payable to the
Lenders. “Designated Subsidiary” means each Subsidiary that is (a) a Borrowing
Subsidiary, (b) a Material Subsidiary or (c) an obligor (including pursuant to a
Guarantee) under any Material Indebtedness of the Company or any other Domestic
Subsidiary (other than a Specified Foreign Subsidiary), in each case other than
(i) except with respect to clause (c) above, any Specified Foreign Subsidiary or
any CFC Holdco, (ii) the New Headquarters SPV and the New Headquarters Parent
SPV, (iii) except with respect to clause (a) or (c) above, any Subsidiary if,
and for so long as, such Subsidiary is not a Wholly Owned Subsidiary and, (iv)
except with respect to clause (c) above, Classic 13



--------------------------------------------------------------------------------



 
[expediafourthamendarcred038.jpg]
Vacations, LLC, a Nevada limited liability company, and (v) any Securitization
Subsidiary. “Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed on Schedule 3.06. “Disqualified Equity Interest”
means, with respect to any Person, any Equity Interest in such Person that by
its terms (or by the terms of any security into which it is convertible or for
which it is exchangeable, either mandatorily or at the option of the holder
thereof), or upon the happening of any event or condition: (a) matures or is
mandatorily redeemable (other than solely for Equity Interests in such Person
that do not constitute Disqualified Equity Interests and cash in lieu of
fractional shares of such Equity Interests), whether pursuant to a sinking fund
obligation or otherwise; (b) is convertible or exchangeable, either mandatorily
or at the option of the holder thereof, for Indebtedness or Equity Interests
(other than solely for Equity Interests in such Person that do not constitute
Disqualified Equity Interests and cash in lieu of fractional shares of such
Equity Interests); or (c) is redeemable (other than solely for Equity Interests
in such Person that do not constitute Disqualified Equity Interests and cash in
lieu of fractional shares of such Equity Interests) or is required to be
repurchased by such Person or any of its Affiliates (excluding, in the case of
Equity Interests in the Company, IAC), in whole or in part, at the option of the
holder thereof; in each case, on or prior to the date 180 days after the
Maturity Date; provided, however, that (i) an Equity Interest in any Person that
would not constitute a Disqualified Equity Interest but for terms thereof giving
holders thereof the right to require such Person to redeem or purchase such
Equity Interest upon the occurrence of an “asset sale” or a “change of control”
shall not constitute a Disqualified Equity Interest if any such requirement
becomes operative only after repayment in full of all the Loans and all other
Obligations that are accrued and payable, the cancellation or expiration of all
Letters of Credit and the termination of the Commitments and (ii) an Equity
Interest in any Person that is issued to any employee or to any plan for the
benefit of employees or by any such plan to such employees shall not constitute
a Disqualified Equity Interest solely because it may be required to be
repurchased by such Person or any of its subsidiaries in order to satisfy
applicable statutory or regulatory obligations or as a result of such employee’s
termination, death or disability. “Documentation Agent” means BNP Paribas and
HSBC Bank USA, National Association, each in its capacity as documentation agent
for the credit facility provided for herein. “Domestic Subsidiary” means a
Subsidiary incorporated or organized under the laws of the United States of
America, any State thereof or the District of Columbia. 14



--------------------------------------------------------------------------------



 
[expediafourthamendarcred039.jpg]
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country that is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
that is a parent of an institution described in clause (a) of this definition or
(c) any financial institution established in an EEA Member Country that is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent. “EEA Member Country”
means any of the member states of the European Union, Iceland, Liechtenstein and
Norway. “EEA Resolution Authority” means any public administrative authority or
any personPerson entrusted with public administrative authority of any EEA
Member Country (including any delegee) having responsibility for the resolution
of any EEA Financial Institution. “EU Bail-In Legislation Schedule” means the EU
Bail-In Legislation Schedule published by the Loan Market Association (or any
successor Person), as in effect from time to time.Electronic System” means any
electronic system, including e- mail, e-fax, Intralinks®, ClearPar®, Debt
Domain, Syndtrak and any other substantially similar Internet or extranet-based
site, whether such electronic system is owned, operated or hosted by the Agents
or any Issuing Bank and any of their respective Related Parties or any other
Person, providing for access to data protected by passcodes or other security
system. “Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender,
(c) an Approved Fund and (d) any other Person, other than, in each case, (i) a
natural person, (ii) a Defaulting Lender or (iii) the Company, any Subsidiary or
any other Affiliate of the Company. “Environmental Laws” means all laws, rules,
regulations, codes, ordinances, orders, decrees, judgments, injunctions, notices
or binding agreements issued, promulgated or entered into by any Governmental
Authority, relating in any way to the environment, preservation or reclamation
of natural resources, the management, release or threatened release of any
Hazardous Materialtoxic or hazardous substance or waste, or to health and safety
matters. “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing. 15



--------------------------------------------------------------------------------



 
[expediafourthamendarcred040.jpg]
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest; provided that Indebtedness that is convertible into Equity
Interests in the Company shall not, prior to the date of conversion thereof,
constitute Equity Interests in the Company. “ERISA” means the Employee
Retirement Income Security Act of 1974. “ERISA Affiliate” means any trade or
business (whether or not incorporated) that, together with the Company, is
treated as a single employer under Section 414(b) or (c) of the Code or, solely
for purposes of Section 302 of ERISA and Section 412 of the Code, is treated as
a single employer under Section 414 of the Code. “ERISA Event” means (a) any
reportable event (within the meaning of Section 4043 of ERISA or the regulations
issued thereunder) with respect to a Plan, other than an event for which the
30-day notice period is waived; (b) a failure by any Plan to satisfy the minimum
funding standard (within the meaning of Section 412 of the Code or Section 302
of ERISA) applicable to such Plan, whether or not waived; (c) the filing
pursuant to Section 412(d) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) a determination that any Plan is, or is expected to be, in at-risk
status (within the meaning of Section 430(i)(4) of the Code or Section 303(i)(4)
of ERISA); (e) the incurrence by the Company or any ERISA Affiliate of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(f) the receipt by the Company or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (g) the incurrence by the
Company or any ERISA Affiliate of any liability with respect to the withdrawal
or partial withdrawal from any Plan or Multiemployer Plan; (h) the receipt by
the Company or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Company or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization
(within the meaning of Title IV of ERISA) or in endangered or critical status
(within the meaning of Section 432 of the Code or Section 305 of ERISA); (i) the
occurrence of a non-exempt “prohibited transaction” (within the meaning of
Section 4975 of the Code or Section 406 of ERISA) concerning any Plan and with
respect to which the Company or any ERISA Affiliate is a “disqualified person”
(within the meaning of Section 4975 of the Code) or a party in interest (within
the meaning of Section 406 of ERISA) or could otherwise be liable; or (j) any
other event or condition with respect to a Plan or Multiemployer Plan that could
result in liability of the Company or any ERISA Affiliate. “EU Bail-In
Legislation Schedule” means the EU Bail-In Legislation Schedule published by the
Loan Market Association (or any successor Person), as in effect from time to
time. 16



--------------------------------------------------------------------------------



 
[expediafourthamendarcred041.jpg]
“EURIBO Rate” means, with respect to any Borrowing denominated in Euro for any
Interest Period, the applicable Screen Rate as of the Specified Time on the
Quotation Date. “Euro” or “€” means the lawful currency of the member states of
the European Union that have adopted a single currency in accordance with
applicable law or treaty. “Eurocurrency”, when used in reference to any Loan or
Borrowing, refers to whether such Loan, or the Loans comprising such Borrowing,
are bearing interest at a rate determined by reference to the Adjusted LIBO
Rate, the LIBO Rate or, the EURIBO Rate, the CDO Rate or the AUD Bank Bill Rate,
as applicable. “European Tranche” has the meaning assigned to such term in the
definition of the term “Tranche”. “European Tranche Commitment” means, with
respect to each Lender, the commitment, if any, of such Lender to make European
Tranche Revolving Loans and to acquire participations in Letters of Credit,
expressed as an amount representing the maximum aggregate permitted amount of
such Lender’s European Tranche Revolving Exposure hereunder, as such commitment
may be (a) reduced or increased from time to time pursuant to Section 2.09 and
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04. The amount of each Lender’s European Tranche
Commitment as of the FirstFourth Amendment Effective Date is set forth on
Schedule 2.01 and, in the case of any Lender that has acquired its European
Tranche Commitment after the FirstFourth Amendment Effective Date, the initial
amount thereof is set forth in the Assignment and Assumption, or the
documentation referred to in Section 2.09(d)(i), pursuant to which such Lender
shall have assumed or provided its European Tranche Commitment, as applicable.
The aggregate amount of the Lenders’ European Tranche Commitments as of the
FirstFourth Amendment Effective Date is US$1,500,000,000.2,000,000,000.
“European Tranche Lender” means a Lender with a European Tranche Commitment or
European Tranche Revolving Exposure. “European Tranche Percentage” means, at any
time, with respect to any European Tranche Lender, the percentage of the total
European Tranche Commitments represented by such Lender’s European Tranche
Commitment at such time. If the European Tranche Commitments have terminated or
expired, the European Tranche Percentages shall be determined based upon the
European Tranche Commitments most recently in effect, giving effect to any
assignments. “European Tranche Revolving Exposure” means, at any time, the sum
of (a) the aggregate principal amount of the European Tranche Revolving Loans
denominated in US Dollars outstanding at such time, (b) the sum of the US Dollar
Equivalents of the aggregate principal amounts of the European Tranche Revolving
Loans denominated in Euro or, Sterling, Canadian Dollars or Australian Dollars
17



--------------------------------------------------------------------------------



 
[expediafourthamendarcred042.jpg]
outstanding at such time and (c) the European Tranche Share of the LC Exposure
at such time. The European Tranche Revolving Exposure of any Lender at any time
shall be such Lender’s European Tranche Percentage of the total European Tranche
Revolving Exposure at such time, adjusted (without duplication) to give effect
to any reallocation under Section 2.20 of the LC Exposure of Defaulting Lenders
in effect at such time. “European Tranche Revolving Loan” means a Loan made
pursuant to Section 2.01(b). Each European Tranche Revolving Loan denominated in
US Dollars shall be a Eurocurrency Loan or an ABR Loan, and each European
Tranche Revolving Loan denominated in Euro or, Sterling, Canadian Dollars or
Australian Dollars shall be a Eurocurrency Loan. “European Tranche Share” means,
at any time, a percentage determined by dividing the aggregate amount of the
European Tranche Commitments at such time by the aggregate amount of the
Commitments at such time. “Events of Default” has the meaning assigned to such
term in Section 7.01. “Exchange Act” means the United States Securities Exchange
Act of 1934. “Exchange Rate” means, on any daydate of determination, for
purposes of determining the US Dollar Equivalent of any currency other than US
Dollars, the rate at which such other currency may be exchanged into US Dollars
at the time of determination on such day as set forth, determined by using the
closing rate of exchange as of the Business Day immediately preceding such date
of determination, as such closing rate of exchange is displayed on the
applicable Reuters World Currency Page. In the event that such rate does not
appear on the applicable Reuters World Currency Page, the Exchange Rate shall be
determined by reference to such other publicly available service for displaying
exchange rates as may be agreed upon by the Applicable Agent and the Company,
or, in the absence of such an agreement, the Exchange Rate shall instead be the
arithmetic average of the spot rates of exchange of the Applicable Agent in the
market where its foreign currency exchange operations in respect of such
currency are then being conducted, at or about such time as the Applicable Agent
shall elect after determining that such rates shall be the basis for determining
the Exchange Rate, on such date for the purchase of US Dollars for delivery two
Business Days later; provided that if at the time of any such determination, for
any reason, no such spot rate is being quoted, the Applicable Agent may use any
reasonable method it deems appropriate to determine such rate, and such
determination shall be conclusive absent manifest error. For the avoidance of
doubt, any exchange rate used will be with no mark-up or spread added. “Excluded
Subsidiaries” means trivago and any subsidiary thereof, but only for so long as
trivago shall be a Subsidiary that is not a Wholly-Owned Subsidiary. 18



--------------------------------------------------------------------------------



 
[expediafourthamendarcred043.jpg]
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
either Agent, any Lender, any Issuing Bank or any other recipient of any payment
to be made by or on account of any obligation of the Company or any Borrowing
Subsidiary hereunder or required to be withheld or deducted from such payment:
(a) Taxes imposed on (or measured by) net income (however denominated),
franchise Taxes and branch profits Taxes, in each case (i) imposed as a result
of such recipient being organized under the laws of, or having its principal
office, or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Foreign Lender, any
U.S. withholding Tax that is imposed (other than solely as a result of the
operation of the CAM Exchange) on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law, rule or regulation in effect on the date on which such Lender becomes
a party to this Agreement (other than pursuant to an assignment at the request
of the Company under Section 2.19(b)) or designates a new lending office, except
in each case to the extent that (i) such Foreign Lender (or its assignor, if
any) was entitled, immediately before designation of a new lending office (or
assignment), to receive additional amounts from the Company or any Borrowing
Subsidiary with respect to such withholding tax pursuant to Section 2.17(a) or
2.17(c) or (ii) such withholding tax shall have resulted from the making of any
payment to a location other than the office designated by the Applicable Agent
or such Lender for the receipt of payments of the applicable type from the
applicable Borrower, (c) any Taxes attributable to such recipient’s failure to
comply with Section 2.17(f) or 2.17(g), and (d) any U.S. federal withholding
Taxes imposed under FATCA. “Existing Credit Agreement” means the Credit
Agreement dated as of February 10, 2010, as amended by the First Amendment dated
as of August 18, 2010, the Second Amendment dated as of August 31, 2011, and the
Third Amendment dated as of November 8, 2012, among Expedia, Inc., a Delaware
corporation, Expedia, Inc., a Washington corporation, Travelscape, LLC, a Nevada
limited liability company, Hotwire, Inc., a Delaware corporation, the lenders
from time to time party thereto, JPMorgan Chase Bank, N.A., as administrative
agent, and J.P. Morgan Europe Limited, as London agent. “Existing Indentures”
means (a) the Indenture dated as of August 21, 2006, as heretofore supplemented,
among the Company, the Subsidiary Guarantors (as defined therein) from time to
time parties thereto and The Bank of New York Trust Company, N.A., as Trustee,
relating to the Company’s 7.456% Senior Notes due 2018, (b) the Indenture dated
as of August 5, 2010, as heretofore supplemented, among the Company, the
Subsidiary Guarantors (as defined therein) from time to time parties thereto and
The Bank of New York Mellon Trust Company, N.A., as Trustee, relating to the
Company’s 5.95% Senior Notes due 2020 and2020, (c) the Indenture dated as of
August 18, 2014, as heretofore supplemented, among the Company, the Subsidiary
Guarantors (as defined therein) from time to time parties thereto and The Bank
of New York Mellon Trust Company, N.A., as Trustee, relating to the Company’s
4.50% Senior Notes due 2024.4.500% Senior Notes due 2024 and 2.500% Senior Notes
due 2022, (d) the Indenture dated as of December 8, 2015, among the Company, the
19



--------------------------------------------------------------------------------



 
[expediafourthamendarcred044.jpg]
Subsidiary Guarantors (as defined therein) from time to time parties thereto and
The Bank of New York Mellon Trust Company, N.A., as Trustee, relating to the
Company’s 5.000% Senior Notes due 2024 and (e) the Indenture dated as of
September 21, 2017, among the Company, the Subsidiary Guarantors (as defined
therein) from time to time parties thereto and U.S. Bank National Association,
as Trustee, relating to the Company’s 3.800% Senior Notes due 2028. “Existing
Letters of Credit” means letters of credit listed on Schedule 2.06A that are
outstanding on the Restatement Effective Date. “FATCA” means Sections 1471
through 1474 of the Code, as of the date of this Agreement (or any amended or
successor version that is substantively comparable and not materially more
onerous to comply with), any current or future regulations or official
interpretations thereof and any agreements entered into pursuant to Section
1471(b) of the Code. “Federal Funds Effective Rate” means, for any day, the rate
calculated by the New York Fed based on such day’s federal funds transactions by
depositary institutions (as determined in such manner as the New York Fed shall
set forth on its public website from time to time) and published on the next
succeeding Business Day by the New York Fed as the federal funds effective rate;
provided that if such rate would be less than zero, such rate shall be deemed to
be zero for all purposes of this Agreement. “Financial Officer” means the chief
financial officer, principal accounting officer, treasurer or controller of the
Company.“First Amendment” means that certain First Amendment, dated as of
February 4, 2016, to this Agreement.; provided that, when such term is used in
reference to any document executed by, or a certification of, a Financial
Officer, upon request of the Administrative Agent, the secretary, an assistant
secretary or any other officer or manager (or authorized signatory holding
equivalent function) of the Company shall have delivered (which delivery may be
made on the Fourth Amendment Effective Date) an incumbency certificate to the
Administrative Agent as to the authority of such individual. “First Amendment
Effective Date” means February 4, 2016. “First Amendment Effective Date
Reaffirmation Agreement” means the Reaffirmation Agreement referred to in
Section 5(c) of the First Amendment. “Foreign Lender” means any Lender that is
organized under the laws of a jurisdiction other than the United States of
America, any State thereof or the District of Columbia. “Foreign Subsidiary”
means any Subsidiary that is not a Domestic Subsidiary. “Form S-4” means the
Form S-4 Registration Statement filed by IAC and the Company with the SEC on
April 25, 2005, as amended on or before June 17, 2005. 20



--------------------------------------------------------------------------------



 
[expediafourthamendarcred045.jpg]
“Fourth Amendment” means the Fourth Amendment, dated as of May 31, 2018, to this
Agreement. “Fourth Amendment Effective Date” has the meaning assigned to such
term in the Fourth Amendment. “Fourth Amendment Effective Date Reaffirmation
Agreement” means the Reaffirmation Agreement referred to in Section 5(b) of the
Fourth Amendment. “GAAP” means, subject to Section 1.04(a), generally accepted
accounting principles in the United States of America. “Governmental Authority”
means the government of the United States of America, any other nation or any
political subdivision thereof, whether state or local, and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national body exercising such powers or functions, such as the European
Union or the European Central Bank). “Guarantee” of or by any Person (the
“guarantor”) means any obligation, contingent or otherwise, of the guarantor
guaranteeing or having the economic effect of guaranteeing any Indebtedness or
other obligation of any other Person (the “primary obligor”) in any manner,
whether directly or indirectly, and including any obligation of the guarantor,
direct or indirect, (a) to purchase or pay (or advance or supply funds for the
purchase or payment of) such Indebtedness or other obligation or to purchase (or
to advance or supply funds for the purchase of) any security for the payment
thereof, (b) to purchase or lease property, securities or services for the
purpose of assuring the owner of such Indebtedness or other obligation of the
payment thereof (including pursuant to any “synthetic lease” financing), (c) to
maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation or (d) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or other obligation; provided that the term “Guarantee” shall not
include endorsements for collection or deposit in the ordinary course of
business. For the avoidance of doubt, any expression by the Company or any
Subsidiary of an intent to continue to provide financial support to any of its
subsidiaries made in a management representation letter delivered in connection
with an audit of the financial statements of such subsidiary, so long as such
expression of intent does not create any binding obligation, contingent or
otherwise, on the Company or such Subsidiary to provide such support, shall not
be deemed to be a Guarantee. “Guarantee Agreement” means (a) the Guarantee
Agreement dated as of February 8, 2010, among the Company, the Subsidiary Loan
Parties party thereto and the Administrative Agent, as amended and supplemented
to the date hereof and from time to time hereafter, or (b) in connection with
the Guarantee of the Obligations by any Foreign Subsidiary, another guarantee
agreement or similar agreements (subject in each case to 21



--------------------------------------------------------------------------------



 
[expediafourthamendarcred046.jpg]
such limits as shall be required under applicable local law) Guaranteeing the
Obligations and in form and substance reasonably satisfactory to the
Administrative Agent. “Guarantee Requirement” means, at any time, the
requirement that: (a) the Administrative Agent shall have received from the
Company and each Designated Subsidiary that is not a Foreign Subsidiary (i) in
the case of the Company and each Person that is a Designated Subsidiary on the
Restatement Effective Date, a counterpart of the Guarantee Agreement referred to
in clause (a) of the definition of Guarantee Agreement, duly executed and
delivered on behalf of such Person, or (ii) in the case of any Person that
becomes a Designated Subsidiary after the Restatement Effective Date, a
supplement to such Guarantee Agreement, in the form specified therein, duly
executed and delivered on behalf of such Person, together with such documents
and opinions as the Administrative Agent may reasonably request, including (if
so requested) documents and opinions of the type referred to in Sections 4.01(b)
and 4.01(d) with respect to such Designated Subsidiary, within 30 days (or such
longer period as the Administrative Agent may agree to in writing) of such
Person becoming a Designated Subsidiary; and (b) the Administrative Agent shall
have received from each Designated Subsidiary that is a Foreign Subsidiary a
counterpart of a Guarantee Agreement referred to in clause (a) or (b) of the
definition of Guarantee Agreement, or a supplement thereto in the form specified
therein, duly executed and delivered on behalf of such Designated Subsidiary,
together with such documents and opinions as the Administration Agent may
reasonably request, including (if so requested) documents and opinions of the
type referred to in Sections 4.01(b) and 4.01(d) with respect to such Designated
Subsidiary; provided that, in the case of any Person that becomes a Designated
Subsidiary after the Restatement Effective Date, such counterpart may be
delivered within 30 days (or such longer period as the Administrative Agent may
agree to in writing) of such Person becoming a Designated Subsidiary.
Notwithstanding the foregoing, a Foreign Subsidiary shall not be required to
Guarantee any Obligation if the Company shall have provided to the
Administrative Agent a certificate of a Financial Officer to the effect that,
based on advice of outside counsel, it would be a violation of applicable law
for such Subsidiary to take such action. “Hazardous Materials” means all
explosive or radioactive substances or wastes and all hazardous or toxic
substances, wastes or other pollutants, including petroleum or petroleum
distillates, asbestos or asbestos containing materials, polychlorinated
biphenyls, radon gas, infectious or medical wastes and all other substances or
wastes of any nature regulated pursuant to any Environmental Law. “HMRC DT
Treaty Passport scheme” means the Board of H.M. Revenue and Customs Double
Taxation Treaty Passport scheme. “IAC” means IAC/InterActiveCorp, a Delaware
corporation. 22



--------------------------------------------------------------------------------



 
[expediafourthamendarcred047.jpg]
“IAC Agreements” means each of the Separation Agreement dated as of August 9,
2005, by and between IAC and the Company, the Tax Sharing Agreement dated as of
August 9, 2005, by and between IAC and the Company, the Employee Matters
Agreement dated as of August 9, 2005, by and between IAC and the Company, and
the Transition Services Agreement dated as of August 9, 2005, by and between IAC
and the Company. “Increase Effective Date” has the meaning assigned to such term
in Section 2.09(d)(i). “Increasing Lender” has the meaning assigned to such term
in Section 2.09(d)(i). “Indebtedness” of any Person means, without duplication,
(a) all obligations of such Person for borrowed money, (b) all obligations of
such Person evidenced by bonds, debentures, notes or similar instruments, (c)
all obligations of such Person under conditional sale or other title retention
agreements relating to property acquired by such Person, (d) all obligations of
such Person in respect of the deferred purchase price of property or services,
(e) all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed, (f) all Guarantees by such Person
of Indebtedness of others, (g) all Capital Lease Obligations and all Synthetic
Lease Obligations of such Person, (h) all obligations, contingent or otherwise,
of such Person as an account party in respect of letters of credit and letters
of guaranty, (i) all Disqualified Equity Interests in such Person, valued, as of
the date of determination, at the maximum aggregate amount that would be payable
upon maturity, redemption, repayment or repurchase thereof (or of Disqualified
Equity Interests or Indebtedness into which such Disqualified Equity Interests
are convertible or exchangeable), (j) all Securitization Transactions of such
Person and (k) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances. The Indebtedness of any Person shall include
the Indebtedness of any other Person (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefor as a
result of such Person’s ownership interest in or other relationship with such
other Person, except to the extent the terms of such Indebtedness provide that
such Person is not liable therefor. Notwithstanding the foregoing, Indebtedness
of any Person shall not include (i) trade payables, (ii) endorsements of checks,
bills of exchange and other instruments for deposit or collection in the
ordinary course of business, (iii) customer deposits and advances, and interest
payable thereon, in the ordinary course of business in accordance with customary
trade terms and other obligations incurred in the ordinary course of business
through credit on an open account basis customarily extended to such Person in
connection with the purchase of goods or services, or (iv) obligations under
overdraft arrangements with banks incurred in the ordinary course of business to
cover working capital needs. “Indemnified Taxes” means Taxes, other than
Excluded Taxes, imposed on or with respect to any payment made by or on account
of any obligation of any Borrower under any Loan Document. 23



--------------------------------------------------------------------------------



 
[expediafourthamendarcred048.jpg]
“Indemnitee” has the meaning assigned to such term in Section 9.03(b). “Initial
Loans” has the meaning assigned to such term in Section 2.09(d)(ii). “Interest
Election Request” means a request by a Borrower (or the Company on its behalf)
to convert or continue a Borrowing in accordance with Section 2.08.2.08, which
shall be in the form of Exhibit A-4 or any other form approved by the
Administrative Agent. “Interest Payment Date” means (a) with respect to any ABR
Loan, the last day of each March, June, September and December and (b) with
respect to any Eurocurrency Loan, the last day of the Interest Period applicable
to the Borrowing of which such Loan is a part and, in the case of a Eurocurrency
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period. “Interest Period”
means, with respect to any Eurocurrency Borrowing, the period commencing on the
date of such Borrowing and ending on the numerically corresponding day in the
calendar month that is one, two, three or six months (or, with the consent of
each Lender participating therein, twelve months) thereafter, as the applicable
Borrower (or the Company on its behalf) may elect; provided that (a) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day, and (b) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing. “Interpolated Screen Rate” means, with respect
to any Eurocurrency Borrowing denominated in any currency for any Interest
Periodperiod, a rate per annum which results from interpolating on a linear
basis between (a) the applicable Screen Rate for the longest maturity for which
a Screen Rate is available that is shorter than such Interest Periodperiod and
(b) the applicable Screen Rate for the shortest maturity for which a Screen Rate
is available that is longer than such Interest Periodperiod, in each case as of
the Specified Time on the Quotation Datetime the Interpolated Screen Rate is
required to be determined in accordance with the other provisions hereof;
provided that the Interpolated Screen Rate shall in no event be less than zero.
“IRS” means the US Internal Revenue Service. 24



--------------------------------------------------------------------------------



 
[expediafourthamendarcred049.jpg]
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance). “Issuing Bank” means (a) each of JPMorgan Chase Bank, N.A., BNP
Paribas, Bank of America, N.A. and (b) any other Lender that has entered into an
Issuing Bank Agreement with the Company, each in its capacity as an issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.06(i). Each Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of such Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate (it being agreed that such Issuing
Bank shall, or shall cause such Affiliate to, comply with the requirements of
Section 2.06 with respect to such Letters of Credit). “Issuing Bank Agreement”
means an agreement among the Company, the Administrative Agent and a financial
institution pursuant to which such financial institution agrees to act as an
Issuing Bank hereunder, in the form of Exhibit A-2 or any other form approved by
the Administrative Agent. “Judgment Currency” has the meaning assigned to such
term in Section 9.15(b). “LC Commitment” means, as to any Issuing Bank, the
maximum permitted amount of the LC Exposure that may be attributable to Letters
of Credit issued by such Issuing Bank. The initial amount of each Issuing Bank’s
LC Commitment is set forth on Schedule 2.06 or in such Issuing Bank’s Issuing
Bank Agreement. The LC Commitment of any Issuing Bank may be increased or
reduced by written agreement between such Issuing Bank and the Company, provided
that a copy of such written agreement shall have been delivered to the
Administrative Agent. “LC Disbursement” means a payment made by an Issuing Bank
pursuant to a Letter of Credit. The amount of any LC Disbursement made by an
Issuing Bank in an Alternative LC Currency and not reimbursed by the applicable
Borrower shall be determined as set forth in Section 2.06(e) or 2.06(l), as
applicable. “LC Exchange Rate” means, on any daydate of determination, with
respect to US Dollars in relation to any Alternative LC Currency, the rate at
which US Dollars may be exchanged into such Alternative LC Currency, as set
forth at approximately 12:00 noon, New York City time, on such daydetermined by
using the closing rate of exchange as of the Business Day immediately preceding
such date of determination, as such closing rate of exchange is displayed on the
applicable Reuters World Currency Page. In the event that such rate does not
appear on the applicable Reuters World Currency Page, the LC Exchange Rate shall
be determined by reference to such other publicly available service for
displaying exchange rates as may be agreed upon by the Applicable Agent and the
Company or, in the absence of such agreement, the LC Exchange Rate shall instead
be the arithmetic average of the spot rates of exchange of the Applicable Agent
in the market where its foreign currency exchange operations in 25



--------------------------------------------------------------------------------



 
[expediafourthamendarcred050.jpg]
respect of such currency are then being conducted, at or about 11:00 a.m.,
London time, on such date for the purchase of such Alternative LC Currency with
US Dollars for delivery two Business Days later; provided that if at the time of
any such determination, for any reason, no such spot rate is being quoted, the
Applicable Agent, after consultation with the Company, may use any reasonable
method it deems appropriate to determine such rate, and such determination shall
be conclusive absent manifest error. For the avoidance of doubt, any exchange
rate used will be with no mark-up or spread added. “LC Exposure” means, at any
time, the sum of (a) the aggregate of the US Dollar Equivalents (based on the
applicable Exchange Rates) of the undrawn amounts of all outstanding Letters of
Credit at such time plus (b) the aggregate of the US Dollar Equivalents (based
on the applicable Exchange Rates) of all LC Disbursements that have not yet been
reimbursed by or on behalf of the applicable Borrower at such time. The LC
Exposure of any Lender at any time shall be its Combined Tranche Percentage of
the total LC Exposure at such time, adjusted (without duplication) to give
effect to any reallocation under Section 2.20 of the LC Exposure of Defaulting
Lenders in effect at such time. “LC Participation Calculation Date” means, with
respect to any LC Disbursement made by any Issuing Bank or any refund of a
reimbursement payment made by any Issuing Bank to any Borrower, in each case in
a currency other than US Dollars, (a) the date on which such Issuing Bank shall
advise the Applicable Agent that it purchased with US Dollars the currency used
to make such LC Disbursement or refund or (b) if such Issuing Bank shall not
advise the Applicable Agent that it made such a purchase, the date on which such
LC Disbursement or refund is made. “Lender Parent” means, with respect to any
Lender, any Person in respect of which such Lender is a subsidiary. “Lenders”
means the Persons listed on Schedule 2.01 and any other Person that shall have
become a party hereto pursuant to Section 2.09(d) or 9.02(c) or an Assignment
and Assumption, other than any such Person that ceases to be a party hereto
pursuant to an Assignment and Assumption. “Letter of Credit” means any letter of
credit issued pursuant to this Agreement, and, as of the Restatement Effective
Date, the Existing Letters of Credit, other than any such letter of credit that
shall have ceased to be a “Letter of Credit” outstanding hereunder pursuant to
Section 9.05. “Leverage Ratio” means, on any date, the ratio of (a) Consolidated
Funded Debt as of such date to (b) Consolidated EBITDA for the period of four
consecutive fiscal quarters of the Company ended on such date (or, if such date
is not the last day of a fiscal quarter of the Company, ended most recently
prior to such date). “Liberty Successor” means any Person spun or otherwise
separated out of Liberty Interactive Corporation (or any Subsidiary thereof);
provided no Person that is 26



--------------------------------------------------------------------------------



 
[expediafourthamendarcred051.jpg]
not a Permitted Holder is the “beneficial owner” (as defined in Rules 13d-3 and
13d-5 under the Exchange Act), directly or indirectly, of more than 50% of the
total voting power of the Voting Stock of such Person or otherwise Controls such
Person. “LIBO Rate” means, with respect to any Borrowing denominated in any
currency (other than Euro)US Dollars or Sterling for any Interest Period, the
applicable Screen Rate as of the Specified Time on the Quotation Date. “Lien”
means, with respect to any asset, (a) any mortgage, deed of trust, lien, pledge,
hypothecation, encumbrance, charge or security interest in, on or of such asset
and (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset. “Loan Documents” means (a) this Agreement, theeach Guarantee
Agreement, the Reaffirmation Agreement, the FirstFourth Amendment Effective Date
Reaffirmation Agreement, the Borrowing Subsidiary Agreements, the Borrowing
Subsidiary Terminations, any documentation referred to in Section 2.09(d)(i) and
any promissory notes delivered pursuant to Section 2.10(e) and (b) except for
purposes of Section 9.02, any letter of credit applications referred to in
Section 2.06(a) and any Issuing Bank Agreement. “Loan” means any loan made by
the Lenders to any Borrower pursuant to this Agreement. “Loan Parties” means the
Company and the Subsidiary Loan Parties. “Local Time” means (a) with respect to
a Loan or Borrowing denominated in US Dollars or any Letter of Credit, New York
City time, (b) with respect to a Loan or Borrowing denominated in Euro,
Frankfurt time, and (c) with respect to a Loan or Borrowing denominated in any
other currencyCanadian Dollars, Toronto time, and (d) with respect to a Loan or
Borrowing denominated in Sterling or Australian Dollars, London time. “London
Agent” means J.P. Morgan Europe Limited, JPMorgan Chase Bank, N.A. or any other
Affiliate or branch of JPMorgan Chase Bank, N.A., that JPMorgan Chase Bank, N.A.
shall have designated for the purpose of acting in such capacity hereunder.
“Material Adverse Effect” means a material adverse effect on (a) the business,
results of operations, assets or financial condition of the Company and the
Subsidiaries, taken as a whole, (b) the ability of the Loan Parties, taken as a
whole, to perform their obligations under the Loan Documents or (c) the rights
of or benefits available to the Lenders under the Loan Documents, taken as a
whole. “Material Indebtedness” means Indebtedness (other than the Loans, Letters
of Credit and Guarantees under the Loan Documents), or obligations in respect of
one or more Swap Agreements, of any one or more of the Company and the
Subsidiaries 27



--------------------------------------------------------------------------------



 
[expediafourthamendarcred052.jpg]
in an aggregate principal amount exceeding US$50,000,000. For purposes of
determining Material Indebtedness, the “amount” of the obligations of the
Company or any Subsidiary in respect of (a) any Swap Agreement at any time shall
be (i) the mark-to- market value for such Swap Agreement based upon one or more
mid-market or other readily available quotations provided by any recognized
dealer in Swap Agreements (which may include a Lender or any Affiliate of a
Lender) or (ii) in the absence of any such quotations, the maximum aggregate
principal amount that the Company or such Subsidiary would be required to pay if
such Swap Agreement were terminated at such time, in each case giving effect to
any applicable netting agreements and (b) any Securitization Transaction shall
be determined as set forth in the definition of such term. “Material Subsidiary”
means, at any time, each Subsidiary other than Subsidiaries that (a) together
with their own subsidiaries, do not represent more than 2% for any such
Subsidiary, or more than 10% in the aggregate for all such Subsidiaries, of
either (i) Consolidated Total Assets or (ii) Consolidated Revenues of the
Company and the Subsidiaries at the end of or for the period of four consecutive
fiscal quarters of the Company most recently ended prior to such time and (b) do
not own Equity Interests or Indebtedness (other than de minimis Indebtedness) of
any Material Subsidiary; provided that each Borrowing Subsidiary shall in any
event be a Material Subsidiary. “Maturity Date” means February 4, 2021.May 31,
2023. “Maximum Rate” has the meaning assigned to such term in Section 9.13.
“Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating
agency business. “Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, that is maintained, sponsored or contributed to by
the Company or any ERISA Affiliate. “New Headquarters” means (a) the
approximately 41-acre site with a current street address of 1201 Amgen Ct W,
Seattle, WA 98119, (b) any subsequently acquired real properties either (i)
adjacent to the property described in clause (a) of this definition or (ii) used
in connection with the headquarters (or potential headquarters) of the Company
and in the general vicinity of the property described in clause (a) of this
definition and (c) all current or future improvements on any of the real
properties described in clause (a) or (b) of this definition. “New Headquarters
Assets” means the New Headquarters, together with all fixtures currently or
subsequently located thereon and all personal property currently or subsequently
located thereon or directly relating thereto that, in the case of any such
personal property, is customarily financed together with real properties similar
to the New Headquarters. “New Headquarters SPV” means a Subsidiary that is a
special purpose entity formed for the purpose of incurring Indebtedness in order
to finance the acquisition, construction or improvement of the New Headquarters
Assets (including any 28



--------------------------------------------------------------------------------



 
[expediafourthamendarcred053.jpg]
such Indebtedness incurred after the consummation of such acquisition,
construction or improvement), provided that (a) such Subsidiary does not own any
significant assets other than the New Headquarters Assets and assets relating to
its existence or incurrence of such Indebtedness, (b) such Subsidiary conducts
no significant business other than the ownership of the New Headquarters Assets
and activities incidental thereto (including leasing of all or any portion of
the New Headquarters Assets to the Company or any of its Subsidiaries and
related contractual relationships) and (c) such Subsidiary does not Guarantee
any Material Indebtedness of the Company or any Subsidiary (other than the New
Headquarters Parent SPV); provided further that the New Headquarters SPV may not
be designated as a Borrowing Subsidiary. “New Headquarters Parent SPV” means a
Subsidiary that is a special purpose entity formed for the purpose of being the
direct parent company of the New Headquarters SPV, provided that (a) such
Subsidiary does not own any significant assets other than Equity Interests in,
and Indebtedness or other obligations of, the New Headquarters SPV and assets
relating to its existence, (b) such Subsidiary conducts no significant business
other than business relating to ownership of assets referred to in clause (a)
above and (c) such Subsidiary does not Guarantee any Material Indebtedness of
the Company or any Subsidiary (other than the New Headquarters SPV); provided
further that the New Headquarters Parent SPV may not be designated as a
Borrowing Subsidiary. “New York Fed” means the Federal Reserve Bank of New York.
“New York Fed Bank Rate” means, for any day, the greater of (a) the Federal
Funds Effective Rate in effect on such day and (b) the Overnight Bank Funding
Rate in effect on such day; provided that if both such rates are not published
for any day that is a Business Day, the term “New York Fed Bank Rate” means the
rate quoted for such day for a federal funds transaction at 11:00 a.m., New York
City time, on such day received by the Administrative Agent from a Federal funds
broker of recognized standing selected by it; provided further that if any of
the foregoing rates shall be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement. “Non-Defaulting Lender” means, at any time,
any Lender that is not a Defaulting Lender at such time. “Non-Guarantor
Borrower” means, at any time, any Borrower that is a Specified Foreign
Subsidiary or a CFC Holdco and that is not, at such time, a Designated
Subsidiary. “Non-Increasing Lender” has the meaning assigned to such term in
Section 2.09(d)(i). “Obligations” has the meaning assigned to such term in the
Guarantee Agreement. “OECD” means the Organization for Economic Cooperation and
Development. 29



--------------------------------------------------------------------------------



 
[expediafourthamendarcred054.jpg]
“Other Connection Taxes” means, with respect to either Agent, any Lender, any
Issuing Bank or any other recipient of any payment to be made by or on account
of any obligation of the Company or any Borrowing Subsidiary hereunder, Taxes
imposed as a result of a present or former connection between such recipient and
the jurisdiction imposing such Tax (other than connections arising from such
recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means any and all present or future stamp or documentary Taxes or
any other excise or property Taxes, charges or similar levies arising from any
payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment made at the request of the Company pursuant to Section
2.19(b)). “Overnight Bank Funding Rate” means, for any day, the rate comprised
of both overnight federal funds and overnight Eurodollar borrowings by
U.S.-managed banking offices of depositary institutions (as such composite rate
shall be determined by the New York Fed as set forth on its public website from
time to time) and published on the next succeeding Business Day by the New York
Fed as an overnight bank funding rate (from and after such date as the New York
Fed shall commence to publish such composite rate); provided that if such rate
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement. “Partial Transfer” has the meaning assigned to such term in
Section 6.08(k). “Partial Transfer Asset Amount” means, for any Partial Transfer
Subsidiary, the product of (a) the applicable Partial Transfer Percentage and
(b) the aggregate book value of all the assets of such Partial Transfer
Subsidiary, determined as of the end of the fiscal quarter of the Company ending
on or most recently prior to the date of the Partial Transfer. “Partial Transfer
EBITDA Amount” means, for any Partial Transfer Subsidiary, the product of (a)
the applicable Partial Transfer Percentage and (b) the portion of the
Consolidated EBITDA for the period of four consecutive fiscal quarters of the
Company ended on or most recently prior to the date of the Partial Transfer that
is attributable to such Partial Transfer Subsidiary. “Partial Transfer Parent
Subsidiary” has the meaning assigned to such term in Section 6.08(k). “Partial
Transfer Percentage” means, with respect to any Partial Transfer Subsidiary, the
percentage of the aggregate equity value of the applicable Partial Transfer
Parent Subsidiary held by Persons other than the Company or any Subsidiary as a
result 30



--------------------------------------------------------------------------------



 
[expediafourthamendarcred055.jpg]
of any Partial Transfer made in reliance on Section 6.08(k), in each case
determined immediately after giving effect to such Partial Transfer. “Partial
Transfer Spin-Off Subsidiary” has the meaning assigned to such term in Section
6.08(k). “Partial Transfer Subsidiaries” has the meaning assigned to such term
in Section 6.08(k). “Participant” has the meaning assigned to such term in
Section 9.04(c)(i). “Participant Register” has the meaning assigned to such term
in Section 9.04(c)(i). “PBGC” means the Pension Benefit Guaranty Corporation
referred to and defined in ERISA and any successor entity performing similar
functions. “Permitted Charitable Contributions” means charitable contributions
(as defined in Section 170(c) of the Code, whether in the form of cash,
securities or other property and without regard to whether such charitable
contributions are deductible for income tax purposes) made by the Company or any
Subsidiary, whether directly (including to a donor advised fund) or through one
or more Affiliates, and any binding commitment with respect thereto; provided
that the aggregate amount of such contributions made by the Company and the
Subsidiaries during any fiscal year of the Company, together with the aggregate
amount of all binding commitments of the Company and the Subsidiaries to make
any such contributions during such fiscal year, may not exceed US$10,000,000 in
the aggregate. “Permitted Encumbrances” means: (a) Liens imposed by law for
taxes that are not yet due or are being contested in compliance with Section
5.04; (b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
vendors’ and lessors’ Liens (and deposits to obtain the release of such Liens),
setoff rights and other like Liens imposed by law (or contract, to the extent
that such contractual Liens are similar in nature and scope to such Liens
imposed by law), arising in the ordinary course of business and securing
obligations that (i) are not overdue by more than 30 days or (ii) are being
contested in good faith by appropriate proceedings; provided that (A) the
Company or such Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP, (B) such contest effectively suspends
collection of the contested obligation and the enforcement of any Lien securing
such obligation and (C) the failure to make payment pending such contest could
not reasonably be expected to result in a Material Adverse Effect; (c) pledges
and deposits made in the ordinary course of business in compliance with workers’
compensation, disability, unemployment insurance and other similar plans or
programs and other social security laws or regulations; 31



--------------------------------------------------------------------------------



 
[expediafourthamendarcred056.jpg]
(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature (including deposits in respect of tax assessments
(or in respect of any performance bonds posted in connection therewith) that are
required to be made by the assessing municipalities prior to the commencement of
litigation challenging such assessments), in each case in the ordinary course of
business; (e) judgment liens in respect of judgments that do not constitute an
Event of Default under Section 7.01(k); and (f) easements, zoning restrictions,
rights-of-way and similar encumbrances on real property imposed by law or
arising in the ordinary course of business that do not secure any monetary
obligations and do not materially detract from the value of the affected
property or interfere with the ordinary conduct of business of the Company or
any Subsidiary; provided that the term “Permitted Encumbrances” shall not
include any Lien securing Indebtedness. “Permitted Holders” means Barry Diller,
Liberty Interactive Corporation, any Liberty Successor, their respective
Affiliates and any group of which any of the foregoing is, in terms of both
economic and voting interest, one of the principal members. “Permitted
Investments” means: (a) direct obligations of the United States of America
(including U.S. Treasury bills, notes and bonds) that are backed by the full
faith and credit of the United States of America; (b) direct obligations of any
agency of the United States of America that are backed by the full faith and
credit of the United States of America and direct obligations of United States
of America government-sponsored enterprises (including the Federal National
Mortgage Association and the Federal Home Loan Mortgage Corporation) that are
rated the same as direct obligations of the United States of America; (c) direct
obligations of, and obligations fully guaranteed by, any State of the United
States of America that, on the date of acquisition, are rated investment grade
by Moody’s or by S&P, including general obligation and revenue notes and bonds,
insured bonds (including all insured bonds having, on the date of acquisition, a
credit rating of Aaa by Moody’s and AAA by S&P) and refunded bonds (reissued
bonds collateralized by U.S. Treasury securities); (d) Indebtedness of any
county or other local governmental body within the United States of America
having, on the date of acquisition, a credit rating of Aaa by Moody’s or AAA by
S&P, or Auction Rate Securities, Tax-Exempt Commercial Paper or Variable Rate
Demand Notes issued by such bodies that is, 32



--------------------------------------------------------------------------------



 
[expediafourthamendarcred057.jpg]
on the date of acquisition, rated at least A3/P-1/VMIG-1 by Moody’s or A-/A-
1/SP-1 by S&P; (e) non-US Dollar denominated indebtedness of other sovereign
countries having, on the date of acquisition, a credit rating of Aaa by Moody’s
or AAA by S&P; (f) non-US Dollar denominated indebtedness of government agencies
having, on the date of acquisition, a credit rating of Aaa by Moody’s or AAA by
S&P; (g) mortgage-backed securities of the United States of America and/or any
agency thereof that are backed by the full faith and credit of the United States
of America; provided that such mortgage-backed securities that are purchased on
a TBA (“To-Be-Announced”) basis must have a settlement date of less than three
months from date of purchase; (h) collateralized mortgage obligations of the
United States of America and/or any agency thereof that are backed by the full
faith and credit of the United States of America; (i) commercial paper issued by
any corporation or bank having a maturity of nine months or less and having, on
the date of acquisition, a credit rating of at least P1 or the equivalent
thereof from Moody’s or A1 or the equivalent thereof from S&P; (j) money market
investments, deposits, bankers acceptances, certificates of deposit, notes and
other like instruments, in each case issued by any domestic bank that has a
combined capital and surplus and undivided profits of not less than
US$500,000,000; (k) money market investments, deposits, bankers acceptances,
certificates of deposit, notes and other like instruments, in each case directly
guaranteed by any commercial bank organized under the laws of the Republic of
Singapore, the People’s Republic of China, the Federative Republic of Brazil,
the Russian Federation, the Republic of India, the Republic of Indonesia or of a
member nation of the European Union or the OECD which has a combined capital and
surplus and undivided profits of not less than US$500,000,000, denominated in US
Dollars, Sterling, Euro, Canadian Dollars, Australian Dollars, Norwegian Kroner,
Swiss Francs, Japanese Yen, Singapore Dollars, Renminbi, Brazilian Reals,
Russian Rubles, Indian Rupees or Indonesian Rupiahs; (l) direct obligations of
corporations, banks or financial entities and agencies, including medium term
notes (MTN) and bonds, structured notes and Eurodollar/Yankee notes and bonds,
in each case having, at the date of acquisition, a credit rating of at least
Baa1 from Moody’s or BBB+ from S&P; 33



--------------------------------------------------------------------------------



 
[expediafourthamendarcred058.jpg]
(ml) repurchase and reverse repurchase agreements for securities described in
clauses (a) through (c) above with a financial institution described in clause
(j) or (k) above; (nm) asset-backed securities that are, on the date of
acquisition, rated BBB+ by S&P or Baa1 by Moody’s; (on) money market funds and
mutual funds consisting primarily of investments described in clauses (a)
through (nm) above, in each case having a credit rating of at least Aaa from
Moody’s or AAA from S&P, and in each case having at least US$500,000,000 of
assets under management; (po) money market investments, deposits, bankers
acceptances, certificates of deposit, notes and other like instruments, in each
case not described in clause (j) or (k) of this definition to the extent that
(i) the issuing bank is organized under the laws of a country in which the
Company or any of its Subsidiaries conducts operations and (ii) the aggregate
amount of such instruments issued by any individual bank or its Affiliates held
by the Company and its Subsidiaries does not exceed US$20,000,000; and (qp)
other investments determined by the Company or any Subsidiary to entail credit
risks not materially greater than those associated with the foregoing
investments and approved in writing by the Administrative Agent. “Person” means
any natural person, corporation, limited liability company, trust, joint
venture, association, company, partnership, Governmental Authority or other
entity. “Plan” means any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or Section
412 of the Code or Section 302 of ERISA that is maintained, sponsored or
contributed to by the Company or any ERISA Affiliate. “Platform” has the meaning
set forth in Section 9.01(e). “Prime Rate” means the rate of interest per annum
publicly announced from time to time by JPMorgan Chase Bank, N.A. as its prime
rate in effect at its principal office in New York City. Each change in the
Prime Rate shall be effective from and including the date such change is
publicly announced as being effective. “PTE” means a prohibited transaction
class exemption issued by the U.S. Department of Labor, as any such exemption
may be amended from time to time. “Quotation Date” means (a) with respect to any
Eurocurrency Borrowing denominated in any currency other than Sterling or EuroUS
Dollars for any Interest Period, two Business Days prior to the first day of
such Interest Period, (b) with respect to any Eurocurrency Borrowing denominated
in Sterling, Canadian Dollars or 34



--------------------------------------------------------------------------------



 
[expediafourthamendarcred059.jpg]
Australian Dollars for any Interest Period, the first Business Day of such
Interest Period and (c) with respect to any Eurocurrency Borrowing denominated
in Euro for any Interest Period, the day two TARGET Days before the first day of
such Interest Period, in each case unless market practice differs for loans such
as the applicable Loans priced by reference to rates quoted in the Relevant
Interbank Market, in which case the Quotation Date for such currency shall be
determined by the Applicable Agent in accordance with market practice for such
loans priced by reference to rates quoted in the Relevant Interbank Market (and
if quotations would normally be given by leading banks for such loans priced by
reference to rates quoted in the Relevant Interbank Market on more than one day,
the Quotation Date shall be the last of those days).“Reaffirmation Agreement”
means the Reaffirmation Agreement dated the date hereof, among the Company, the
Borrowing Subsidiaries, the other Subsidiaries of the Company party thereto and
the Administrative Agent. “Register” has the meaning assigned to such term in
Section 9.04(b)(iv). “Related Parties” means, with respect to any specified
Person, such Person’s Affiliates and the respective directors, trustees,
partners, officers, employees, agents and advisors of such Person and such
Person’s Affiliates. “Relevant Interbank Market” means (a) with respect to any
currency (other than Euros)US Dollars and Sterling, the London interbank market,
and (b) with respect to Euros, the European interbank market, (c) with respect
to Canadian Dollars, the Toronto interbank market and (d) with respect to
Australian Dollars, the Australian interbank market. “Required Lenders” means,
at any time, Lenders having Revolving Credit Exposures and unused Commitments
representing more than 50% of the sum of the total Revolving Credit Exposures
and unused Commitments at such time. “Restatement Effective Date” means the date
on which the conditions specified in Section 4.01 are satisfied (or waived in
accordance with Section 9.02). “Restricted Payment” means any dividend or other
distribution (whether in cash, securities or other property) with respect to any
Equity Interests in the Company or any Subsidiary, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such Equity Interests in the Company or any
Subsidiary. “Revolving Credit Exposure” means, with respect to any Lender at any
time, the sum at such time of such Lender’s US Tranche Revolving Exposure and
European Tranche Revolving Exposure at such time. “S&P” means Standard & Poor’s
Ratings Group, a division of McGraw- Hill FinancialS&P Global Inc., and any
successor to its rating agency business. 35



--------------------------------------------------------------------------------



 
[expediafourthamendarcred060.jpg]
“Sale/Leaseback Transaction” means any arrangement, directly or indirectly, with
any Person whereby the Company or any Subsidiary shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter the Company or any such Subsidiary shall rent
or lease property that it intends to use for substantially the same purpose or
purposes as the property being sold or transferred. The “amount” of any
Sale/Leaseback Transaction at any time will be the capitalized amount of the
lease included in such transaction as reflected on the most recent consolidated
balance sheet of the Company delivered pursuant to Section 5.01 (or, in the case
of a Sale/Leaseback Transaction resulting in a lease that is not a Capital
Lease, the amount that would be so reflected in respect of such lease if it were
a Capital Lease). “Sanctioned Country” means, at any time, a country, region or
territory which is itself the subject or target of any Sanctions (as of the
FirstFourth Amendment Effective Date, Crimea, Cuba, Iran, North Korea, Sudan and
Syria). “Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State or (b) any other Person dealings with which are the subject of Sanctions.
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the European
Union or Her Majesty’s Treasury of the United Kingdom. “Screen Rate” means (a)
in respect of the LIBO Rate for any Interest Period or with respect to any
determination of the Alternate Base Rate pursuant to clause (c) of the
definition thereof, a rate per annum equal to the London interbank offered rate
as administered by the ICE Benchmark Administration (or any other Person that
takes over the administration of such rate) for deposits in the applicable
currency (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period as displayed on the Reuters screen page that
displays such rate (currently LIBOR01 or LIBOR02) (or, in the event such rate
does not appear on a page of the Reuters screen, on the appropriate page of such
other commercially available information service that publishes such rate as
shall be selected by the Applicable Agent from time to time), and (b) in respect
of the EURIBO Rate for any Interest Period, the percentage per annum determined
by the Banking Federation of the European UnionEuropean Money Market Institute
(or any other Person that takes over the administration of such rate) for such
Interest Period as set forth on the Reuters screen page that displays such rate
(currently EURIBOR01) (or, in the event such rate does not appear on a page of
the Reuters screen, on the appropriate page of such other commercially available
information service that publishes such rate as shall be selected by the
Applicable Agent from time to time), (c) in respect of the CDO Rate for any
Interest Period, the average rate per annum for bankers acceptances as
administered by the Investment Industry Regulatory Organization of Canada (or 36



--------------------------------------------------------------------------------



 
[expediafourthamendarcred061.jpg]
any other Person that takes over the administration of that rate) with a term
equal to such Interest Period displayed on the Reuters screen page that displays
such rate (currently page CDOR01) (or, in the event such rate does not appear on
a page of the Reuters screen, on the appropriate page of such other commercially
available information service that publishes such rate as shall be selected by
the Applicable Agent from time to time), and (d) in respect of the AUD Bank Bill
Rate for any Interest Period, the average bid reference rate per annum as
administered by the Australian Financial Markets Association (or any other
Person that takes over the administration of such rate) for bills of exchange in
Australian Dollars (for delivery on the first day of such Interest Period) with
a term equivalent to such Interest Period as displayed on the applicable Reuters
screen page (currently page BBSY) (or, in the event such rate does not appear on
a page of the Reuters screen, on the appropriate page of such other commercially
available information service that publishes such rate as shall be selected by
the Applicable Agent from time to time); provided that if the Screen Rate,
determined as provided above, would be less than zero, the Screen Rate shall for
all purposes of this Agreement be zero. If, as to any currency, no Screen Rate
shall be available for a particular Interest Period but Screen Rates shall be
available for maturities both longer and shorter than such Interest Period, then
the Screen Rate for such Interest Period shall be the Interpolated Screen Rate.
“SEC” means the United States Securities and Exchange Commission. “Second
Amendment” means the Second Amendment, dated as of December 22, 2016, to this
Agreement. “Second Amendment Effective Date” has the meaning assigned to such
term in the Second Amendment. “Securities Act” means the United States
Securities Act of 1933. “Securitization Receivables” has the meaning assigned to
such term in the definition of “Securitization Transaction”. “Securitization
Subsidiary” means any Subsidiary that is a special purpose entity formed for the
purpose of engaging in activities in connection with Securitization
Transactions, provided that such Subsidiary (a) does not own any significant
assets other than Securitization Receivables, Equity Interests in any other
Securitization Subsidiary, assets relating to its existence and other assets
ancillary to any of the foregoing and (b) conducts no business activities other
than in connection with Securitization Transactions and activities incidental
thereto; provided further that a Securitization Subsidiary may not be designated
as a Borrowing Subsidiary. “Securitization Transaction” means any transfer by
the Company or any Subsidiary of accounts receivable or interests therein
(collectively, the “Securitization Receivables”) (a) to a trust, partnership,
corporation or other entity, which transfer is funded in whole or in part,
directly or indirectly, by the incurrence or issuance by the 37



--------------------------------------------------------------------------------



 
[expediafourthamendarcred062.jpg]
transferee or any successor transferee of Indebtedness, fractional undivided
interests or securities that are to receive payments from, or that represent
interests in, the cash flow derived from such accounts receivable or interests,
or (b) directly, or indirectly through a special purpose vehicle, to one or more
investors or other purchasers. The amount of any Securitization Transaction
shall be deemed at any time to be the aggregate principal or stated amount of
the Indebtedness, fractional undivided interests or other securities referred to
in the preceding sentence or, if there shall be no such principal or stated
amount, the uncollected amount of the accounts receivable or interests therein
transferred pursuant to such Securitization Transaction net of any such accounts
receivable or interests therein that have been written off as uncollectible
and/or any discount (but not in excess of the discount that would be usual and
customary for Securitization Transactionssecuritization transactions of this
type in light of the then prevailing market conditions) in the purchase price
therefor. For purposes of Section 6.02 only, a Securitization Transaction shall
be deemed to be secured by a Lien on the accounts receivable or interests
therein that are subject thereto, and such accounts receivable and interests
shall be deemed to be assets of the Company and the Subsidiaries. “Singapore
Dollars” or “SGD$” refers to lawful money of Singapore. “Specified Foreign
Subsidiary” means (a) any Subsidiary that is a “controlled foreign corporation”
(within the meaning of Section 957(a) of the Code) and (b) any subsidiary of any
entity described in clause (a) of this definition. “Specified Time” means (a)
with respect to the LIBO Rate, 11:00 a.m., London time, and (b) with respect to
the EURIBO Rate, 11:00 a.m., Frankfurt time, (c) with respect to the CDO Rate,
11:00 a.m., Toronto time, and (d) with respect to the AUD Bank Bill Rate, 11:00
a.m., Sydney time. “Statutory Reserve Rate” means a fraction (expressed as a
decimal), the numerator of which is the number one and the denominator of which
is the number one minus the aggregate of the maximum reserve (including any
marginal, special, emergency or supplemental reserves) established by the Board
of Governors to which the Administrative Agent is subject for eurocurrency
funding (currently referred to as “Eurocurrency Liabilities” in Regulation D of
the Board of Governors). Such reserve percentages shall include those imposed
pursuant to Regulation D of the Board of Governors. Eurocurrency Loans shall be
deemed to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under any applicable law,
rule or regulation, including Regulation D. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage. “Sterling” or “£” means the lawful currency of the United
Kingdom. “Subsequent Borrowings” has the meaning assigned to such term in
Section 2.09(d)(ii). 38



--------------------------------------------------------------------------------



 
[expediafourthamendarcred063.jpg]
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held by the parent or one or more subsidiaries of the
parent or by the parent and one or more subsidiaries of the parent. “Subsidiary”
means any subsidiary of the Company. “Subsidiary Loan Party” means each
Subsidiary that is a party to a Guarantee Agreement. “Swap Agreement” means any
agreement with respect to any swap, forward, future or derivative transaction or
option or similar agreement involving, or settled by reference to, one or more
rates, currencies, commodities, equity or debt instruments or securities, or
economic, financial or pricing indices or measures of economic, financial or
pricing risk or value or any similar transaction or any combination of these
transactions; provided that no phantom stock or similar plan providing for
payments only on account of services provided by current or former directors,
officers, employees or consultants of the Company or the Subsidiaries shall be a
Swap Agreement. “Synthetic Lease Obligations” of any Person means the
obligations of such Person to pay rent or other amounts under any lease of (or
other arrangement conveying the right to use) real or personal property, or a
combination thereof, under a synthetic, off-balance sheet or tax retention
lease, including any financing lease or other agreement for the use or
possession of property creating obligations that do not appear on the balance
sheet of such Person but which are characterized as the indebtedness of such
Person for US tax purposes (without regard to accounting treatment), and the
amount of such obligations shall be the capitalized amount thereof that would
appear on a balance sheet of such Person under GAAP if such lease were accounted
for as a capital lease. “TARGET Day” means any day on which both (a) the
Trans-European Automated Real-time Gross Settlement Express Transfer (TARGET2)
payment system (or, if such payment system ceases to be operative, such other
payment system as shall be determined by the Applicable Agent to be a
replacement therefor for purposes hereof) is open for the settlement of payments
in Euro and (b) banks in London are open for general business. “Taxes” means any
and all present or future taxes, levies, imposts, duties, deductions, charges or
withholdings imposed by any Governmental Authority. “Third Amendment” means the
Third Amendment, dated as of April 25, 2017, to this Agreement. 39



--------------------------------------------------------------------------------



 
[expediafourthamendarcred064.jpg]
“Third Amendment Effective Date” has the meaning assigned to such term in the
Third Amendment. “Tranche” means a Class of Commitments and extensions of credit
thereunder. For purposes hereof, each of the following comprises a separate
Tranche: (a) the US Tranche Commitments, the US Tranche Revolving Loans and
participations in Letters of Credit attributable to the US Tranche Commitments
and (b) the European Tranche Commitments, the European Tranche Revolving Loans
and participations in Letters of Credit attributable to the European Tranche
Commitments. The Classes of Commitments and extensions of credit described under
clauses (a) and (b) above are referred to, respectively, as the “US Tranche” and
the “European Tranche”. “Tranche Percentage” means, at any time, with respect to
any Lender holding any Commitment or Loan under the US Tranche or the European
Tranche, such Lender’s US Tranche Percentage or European Tranche Percentage, as
applicable, at such time. “Transactions” means the execution, delivery and
performance by the Loan Parties of the Loan Documents, the satisfaction of the
Guarantee Requirement, the borrowing of Loans, the use of the proceeds thereof
and the issuance of Letters of Credit hereunder. “trivago” means trivago N.V., a
Dutch public limited company (naamloze vennootschap), formerly known as travel
B.V., a Dutch private company with limited liability (besloten vennootschap met
beperkte aansprakelijkheid). “trivago Form F-1” means the Form F-1 Registration
Statement filed by trivago with the SEC on November 14, 2016, as amended or
supplemented from time to time. “trivago Form F-6” means the Form F-6
Registration Statement filed by trivago with the SEC on December 5, 2016, as
amended or supplemented from time to time. “trivago IPO” means an initial public
offering of American Depositary Shares of trivago, substantially as described in
the trivago Form F-1 and the trivago Form F-6. “Type”, when used in reference to
any Loan or Borrowing, refers to whether the rate of interest on such Loan, or
on the Loans comprising such Borrowing, is determined by reference to the
Adjusted LIBO Rate, the LIBO Rate, the EURIBO Rate, the CDO Rate, the AUD Bank
Bill Rate or the Alternate Base Rate. “UCP” means, with respect to any Letter of
Credit, the Uniform Customs and Practice for Documentary Credits, International
Chamber of Commerce Publication No. 600 (or such later version thereof as may be
in effect at the time of issuance). 40



--------------------------------------------------------------------------------



 
[expediafourthamendarcred065.jpg]
“UK Borrower” means any Borrower (a) that is organized or formed under the laws
of the United Kingdom or (b) payments from which under this Agreement or any
other Loan Document are subject to withholding Taxes imposed by the laws of the
United Kingdom. “US Dollar Equivalent” means, on any date of determination, (a)
with respect to any amount in US Dollars, such amount, and (b) with respect to
any amount in any currency other than US Dollars, the equivalent in US Dollars
of such amount, determined by the Administrative Agent using the Exchange Rate
or the LC Exchange Rate, as applicable, with respect to such currency in effect
for such amount on such date. The US Dollar Equivalent at any time of the amount
of any Letter of Credit, LC Disbursement or Loan denominated in any currency
other than US Dollars shall be the amount most recently determined as provided
in Section 1.05(b). “US Dollars” or “US$” refers to lawful money of the United
States of America. “US Tranche” has the meaning assigned to such term in the
definition of the term “Tranche”. “US Tranche Commitment” means, with respect to
each Lender, the commitment, if any, of such Lender to make US Tranche Revolving
Loans and to acquire participations in Letters of Credit, expressed as an amount
representing the maximum aggregate permitted amount of such Lender’s US Tranche
Revolving Exposure hereunder, as such commitment may be (a) reduced or increased
from time to time pursuant to Section 2.09 and (b) reduced or increased from
time to time pursuant to assignments by or to such Lender pursuant to Section
9.04. The amount of each Lender’s US Tranche Commitment as of the FirstFourth
Amendment Effective Date is set forth on Schedule 2.01 and, in the case of any
Lender that has acquired its US Tranche Commitment after the FirstFourth
Amendment Effective Date, the initial amount thereof is set forth in the
Assignment and Assumption, or the documentation referred to in Section
2.09(d)(i), pursuant to which such Lender shall have assumed or provided its US
Tranche Commitment, as applicable. The aggregate amount of the Lenders’ US
Tranche Commitments as of the FirstFourth Amendment Effective Date is US$0. “US
Tranche Lender” means a Lender with a US Tranche Commitment or US Tranche
Revolving Exposure. “US Tranche Percentage” means, at any time, with respect to
any US Tranche Lender, the percentage of the total US Tranche Commitments
represented by such Lender’s US Tranche Commitment at such time. If the US
Tranche Commitments have terminated or expired, the US Tranche Percentages shall
be determined based upon the US Tranche Commitments most recently in effect,
giving effect to any assignments. “US Tranche Revolving Exposure” means, at any
time, the sum of (a) the aggregate principal amount of the US Tranche Revolving
Loans outstanding at such time and (b) the US Tranche Share of the LC Exposure
at such time. The US Tranche 41



--------------------------------------------------------------------------------



 
[expediafourthamendarcred066.jpg]
Revolving Exposure of any Lender at any time shall be such Lender’s US Tranche
Percentage of the total US Tranche Revolving Exposure at such time, adjusted
(without duplication) to give effect to any reallocation under Section 2.20 of
the LC Exposure of Defaulting Lenders in effect at such time. “US Tranche
Revolving Loan” means a Loan made by a US Tranche Lender pursuant to Section
2.01(a). Each US Tranche Revolving Loan shall be a Eurocurrency Loan or an ABR
Loan. “US Tranche Share” means, at any time, a percentage determined by dividing
the aggregate amount of the US Tranche Commitments at such time by the aggregate
amount of the Commitments at such time. “USA Patriot Act” means the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001 (Title III of Pub. L. No. 107-56 (signed into law
October 26, 2001)). “Wholly Owned Subsidiary” means any Subsidiary all the
Equity Interests in which (other than directors’ qualifying shares and/or other
nominal amounts of Equity Interests that are required under applicable law to be
held by Persons other than the Company or the Wholly Owned Subsidiaries) are
owned, directly or indirectly, by the Company. “Withdrawal Liability” means
liability to a Multiemployer Plan as a result of a complete or partial
withdrawal from such Multiemployer Plan, as such terms are defined in Part I of
Subtitle E of Title IV of ERISA. “Write-Down and Conversion Powers” means, with
respect to any EEA Resolution Authority, the write-down and conversion powers of
such EEA Resolution Authority from time to time under the Bail-In Legislation
for the applicable EEA Member Country, which write-down and conversion powers
are described in the EU Bail-In Legislation Schedule. SECTION 1.02.
Classification of Loans and Borrowings¶. For purposes of this Agreement, Loans
may be classified and referred to by Class (e.g., a “US Tranche Revolving Loan”)
or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency US Tranche Revolving Loan”). Borrowings also may be classified and
referred to by Class (e.g., a “US Tranche Revolving Borrowing”) or by Type
(e.g., a “Eurocurrency Borrowing”) or by Class and Type (e.g., a “Eurocurrency
US Tranche Revolving Borrowing”). SECTION 1.03. Terms Generally¶. The
definitions of terms herein shall apply equally to the singular and plural forms
of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. The words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
real 42



--------------------------------------------------------------------------------



 
[expediafourthamendarcred067.jpg]
and personal, tangible and intangible assets and properties, including cash,
securities, accounts and contract rights. Unless the context requires otherwise,
(a) any definition of or reference to any agreement, instrument or other
document herein (including to this Agreement or any other Loan Document) shall
be construed as referring to such agreement, instrument or other document as
from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws), (c)
any reference herein to any Person shall be construed to include such Person’s
successors and assigns (subject to any restrictions on assignment set forth
herein) and, in the case of any Governmental Authority, any other Governmental
Authority that shall have succeeded to any or all functions thereof, (d) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (e) references herein to “the date hereof” or “the date of
this Agreement” shall be deemed to refer to the Restatement Effective Date and
(f) all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement. SECTION 1.04. Accounting Terms; GAAP; Pro Forma Calculations¶.
(a) Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP as in effect from
time to time; provided that (i) if the Company notifies the Administrative Agent
that the Company requests an amendment to any provision hereof to eliminate the
effect of any change occurring after the date hereof in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Company that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith and (ii) for purposes of determining compliance with any covenant set
forth in Article VI, no effect shall be given to (A) any election under
Statement of Financial Accounting Standards No. 159, The Fair Value Option for
Financial Assets and Financial Liabilities, or any successor thereto (including
pursuant to theCodification 825 (or any other Accounting Standards Codification
or Financial Accounting Standard having a similar result or effect), to value
any Indebtedness of the Company or any Subsidiary at “fair value”, as defined
therein, (B) any treatment of Indebtedness in respect of convertible debt
instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such Indebtedness in a reduced or
bifurcated manner as described therein, and such Indebtedness shall at all times
be valued at the full stated principal amount thereof and (C) any change to GAAP
occurring after the date hereofRestatement Effective Date as a result of the
adoption of any proposals set forth in the Proposed Accounting Standards Update,
Leases (Topic 840), issued by theimplementation of Financial Accounting
Standards Board on August 17, 2010, ASU 43



--------------------------------------------------------------------------------



 
[expediafourthamendarcred068.jpg]
No. 2016-02, Leases (Topic 842) (or any other proposals issued by the Financial
Accounting Standards Board in connection therewith, in each case ifto the extent
such change would require treating any lease (or similar arrangement conveying
the right to use) as a capital lease where such lease (or similar arrangement)
would not have been required to be so treated under GAAP as in effect on the
date hereof.December 31, 2016. (b) All pro forma computations required to be
made hereunder giving effect to any acquisition, investment, sale, disposition,
merger or similar event shall reflect on a pro forma basis such event and, to
the extent applicable, the historical earnings and cash flows associated with
the assets acquired or disposed of and any related incurrence or reduction of
Indebtedness, and may also reflect (i) any projected synergies or similar
benefits expected to be realized as a result of such event to the extent such
synergies or similar benefits would be permitted to be reflected in financial
statements prepared in compliance with Article 11 of Regulation S-X under the
Securities Act and (ii) any other demonstrable cost-savings and other
adjustments not included in the foregoing clause (i) that are reasonably
anticipated by the Company to be achieved in connection with any such event
within the 12-month period following the consummation of such event, which the
Company determines are reasonable and as set forth in a certificate of a
Financial Officer; provided that the aggregate additions to Consolidated EBITDA,
for any period being tested, pursuant to this clause (ii), together with the
aggregate amount of all other Capped Adjustments for such period, shall not
exceed 15% of Consolidated EBITDA for such period (determined prior to giving
effect to any addback for any Capped Adjustments). SECTION 1.05. Currency
Translation¶. (a) For purposes of any determination under Section 6.01, 6.02,
6.03, 7.01(f), 7.01(g) or 7.01(k), all amounts incurred, outstanding or proposed
to be incurred or outstanding in currencies other than US Dollars shall be
translated into US Dollars at currency exchange rates in effect on the date of
such determination; provided that no Default or Event of Default shall arise as
a result of any limitation set forth in US Dollars in Section 6.01, 6.02 or 6.03
being exceeded solely as a result of changes in currency exchange rates from
those rates applicable at the time or times Indebtedness, Liens or
Sale/Leaseback Transactions were initially consummated in reliance on the
exceptions under such Sections. For purposes of any determination under Sections
6.05 and 6.08, the amount of each payment, disposition or other applicable
transaction denominated in a currency other than US Dollars shall be translated
into US Dollars at the applicable currency exchange rate in effect on the date
of the consummation thereof. Such currency exchange rates shall be determined in
good faith by the Company. For purposes of Sections 6.10 and 6.11, and the
related definitions, amounts in currencies other than US Dollars shall be
translated into US Dollars at the currency exchange rates then most recently
used in preparing the Company’s consolidated financial statements. (b) (i) The
Administrative Agent shall determine the US Dollar Equivalent of any Letter of
Credit denominated in an Alternative LC Currency as of the date of the issuance
thereof and on the first Business Day of each calendar month on which such
Letter of Credit is outstanding, in each case using the Exchange Rate in
effect(as calculated in accordance with the definition thereof on the date of 44



--------------------------------------------------------------------------------



 
[expediafourthamendarcred069.jpg]
determination), and each such amount shall be the US Dollar Equivalent of such
Letter of Credit until the next required calculation thereof pursuant to this
Section. The Administrative Agent shall in addition determine the US Dollar
Equivalent of any Letter of Credit denominated in an Alternative LC Currency as
provided in Sections 2.06(e) and 2.06(l). (ii) The Applicable Agent shall
determine the US Dollar Equivalent of any Borrowing denominated in an
Alternative Currencyany currency other than US Dollars on or about the date of
the commencement of the initial Interest Period therefor and as of the date of
the commencement of each subsequent Interest Period therefor, in each case using
the Exchange Rate in effect(as calculated in accordance with the definition
thereof on the date of determination), and each such amount shall, except as
provided in the next sentence, be the US Dollar Equivalent of such Borrowing
until the next required calculation thereof pursuant to this Section. The
Administrative Agent shall in addition determine the US Dollar Equivalent of any
Borrowing denominated in an Alternative Currencyany currency other than US
Dollars as of the CAM Exchange Date, and such amount shall be the US Dollar
Equivalent of such Borrowing for all purposes of Section 7.02. (iii) The
Applicable Agent may also determine the US Dollar Equivalent of any Borrowing or
Letters of Credit denominated in an Alternative Currencyany currency other than
US Dollars as of such other dates as such Applicable Agent shall determine, in
each case using the Exchange Rate in effect(as calculated in accordance with the
definition thereof on the date of determination), and each such amount shall be
the US Dollar Equivalent of such Borrowing or Letter of Credit until the next
calculation thereof pursuant to this Section. (iv) The Administrative Agent
shall notify the Company, the applicable Lenders and the applicable Issuing Bank
of each determination of the US Dollar Equivalent of each Letter of Credit,
Borrowing and LC Disbursement. ARTICLE II The Credits SECTION 2.01.
Commitments¶. (a) Subject to the terms and conditions set forth herein, each US
Tranche Lender agrees to make US Tranche Revolving Loans denominated in US
Dollars to any Borrower from time to time during the Availability Period in an
aggregate principal amount that will not result in (i) such Lender’s US Tranche
Revolving Exposure exceeding such Lender’s US Tranche Commitment or (ii) the sum
of the total US Tranche Revolving ExposuresExposure exceeding the total US
Tranche Commitments. Within the foregoing limits and subject to the terms and
conditions set forth herein, any Borrower may borrow, prepay and reborrow US
Tranche Revolving Loans. (b) Subject to the terms and conditions set forth
herein, each European Tranche Lender agrees to make European Tranche Revolving
Loans denominated in US 45



--------------------------------------------------------------------------------



 
[expediafourthamendarcred070.jpg]
Dollars, Euro or, Sterling, Canadian Dollars or Australian Dollars to any
Borrower from time to time during the Availability Period in an aggregate
principal amount that will not result in (i) such Lender’s European Tranche
Revolving Exposure exceeding such Lender’s European Tranche Commitment or (ii)
the sum of the total European Tranche Revolving ExposuresExposure exceeding the
total European Tranche Commitments. Within the foregoing limits and subject to
the terms and conditions set forth herein, any Borrower may borrow, prepay and
reborrow European Tranche Revolving Loans. SECTION 2.02. Loans and Borrowings¶.
(a) Each Loan shall be made as part of a Borrowing consisting of Loans of the
same Class, Type and currency made by the Lenders ratably in accordance with
their respective Commitments of the applicable Class to the same Borrower. The
failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several and not joint and no Lender shall be
responsible for any other Lender’s failure to make Loans as required. (b)
Subject to Section 2.14, each Borrowing shall be comprised (i) in the case of
Borrowings denominated in US Dollars, entirely of ABR Loans or Eurocurrency
Loans of the applicable Type as the applicable Borrower (or the Company on its
behalf) may request in accordance herewith, and (ii) in the case of Borrowings
denominated in any other currency, entirely of Eurocurrency Loans of the
applicable Type. Each Lender at its option may make any Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
applicable Borrower to repay such Loan in accordance with the terms of this
Agreement. (c) At the commencement of each Interest Period for any Eurocurrency
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of the Borrowing Multiple and not less than the Borrowing Minimum;
provided that a Eurocurrency Borrowing that results from a continuation of an
outstanding Eurocurrency Borrowing may be in an aggregate amount that is equal
to such outstanding Borrowing. At the time that each ABR Borrowing is made, such
Borrowing shall be in an aggregate amount that is an integral multiple of
US$1,000,000 and not less than US$1,000,000; provided that an ABR Borrowing may
be in an aggregate amount that is equal to the entire unused balance of the
total Commitments of the applicable Class or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.06(e).
Borrowings of more than one Type and Class may be outstanding at the same time;
provided that there shall not at any time be more than a total of six
Eurocurrency Borrowings outstanding. (d) Notwithstanding any other provision of
this Agreement, no Borrower shall be entitled to request, or to elect to convert
or continue, any Eurocurrency Borrowing if the Interest Period requested with
respect thereto would end after the Maturity Date. 46



--------------------------------------------------------------------------------



 
[expediafourthamendarcred071.jpg]
SECTION 2.03. Requests for Borrowings¶. To request a Borrowing, the applicable
Borrower shall notify(or the Company on its behalf) shall submit a written
Borrowing Request, signed by an Authorized Officer of such Borrower or the
Company, as applicable, to the Applicable Agent of such request by telephone (a)
in the case of a Eurocurrency Borrowing denominated in US Dollars, not later
than 11:00 a.m., New York City time, three Business Days before the date of the
proposed Borrowing, (b) in the case of a Borrowing denominated in Euro or,
Sterling, Canadian Dollars or Australian Dollars, not later than 11:00 a.m.,
London timeLocal Time, four Business Days before the date of the proposed
Borrowing or, and (c) in the case of an ABR Borrowing, not later than 10:00
a.m., New York City time, on the date of the proposed Borrowing. Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or facsimile to the Applicable Agent of a written
Borrowing Request in a form approved by the Applicable Agent and signed by the
applicable Borrower. Each such telephonic and written Borrowing Request shall
specify the following information in compliance with Section 2.02: (i) the
Borrower requesting such Borrowing (or on whose behalf the Company is requesting
such Borrowing); (ii) (i) the aggregate amount and currency of the requested
Borrowing; (iii) (ii) the Class of such Borrowing; (iv) (iii) the date of such
Borrowing, which shall be a Business Day; (v) (iv) if denominated in US Dollars,
whether such Borrowing is to be an ABR Borrowing or a Eurocurrency Borrowing;
(vi) (v) in the case of a Eurocurrency Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and (vii) (vi) the location and number of the
account of the applicable Borrower to which funds are to be disbursed, which
shall comply with Section 2.07, or, in the case of any ABR Borrowing requested
to finance the reimbursement of an LC Disbursement as provided in Section
2.06(e), the identity and the account of the Issuing Bank that had made such LC
Disbursement. If no currency is specified with respect to any requested
Borrowing, then the applicable Borrower shall be deemed to have selected US
Dollars. If no election as to the Type of Borrowing is specified, then the
requested Borrowing shall be (A) if denominated in US Dollars, an ABR Borrowing
and (B) if denominated in any other currency, a Eurocurrency Borrowing of the
applicable Type. If no Interest Period is specified with respect to any
requested Eurocurrency Borrowing, then the applicable Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the Applicable
Agent shall advise each Lender of the applicable Class of the details thereof
and of the amount of such Lender’s Loan to be made as part of the requested
Borrowing. 47



--------------------------------------------------------------------------------



 
[expediafourthamendarcred072.jpg]
SECTION 2.04. Borrowing Subsidiaries¶. Any Wholly Owned Subsidiary of the
Company shall become a Borrowing Subsidiary and a party to this Agreement upon
the effectiveness of a Borrowing Subsidiary Agreement executed by such
Subsidiary and the Company and delivered to the Administrative Agent. As soon as
practicable upon receipt of any such Borrowing Subsidiary Agreement, the
Administrative Agent will make a copy thereof available to the Lenders. Each
Borrowing Subsidiary Agreement shall become effective on the date five Business
Days after it has been so made available by the Administrative Agent (subject to
the receipt by any Lender of any information reasonably requested by it under
the USA Patriot Act or other “know- your-customer” laws, in each case, not later
than the second Business Day after the delivery of such Borrowing Subsidiary
Agreement), unless, in the case of any Borrowing Subsidiary Agreement of a
Foreign Subsidiary, the Administrative Agent shall theretofore have received a
written notice from any Lender stating that it would be unlawful under Federal
or applicable state or foreign law or regulation for such Lender to make Loans
or otherwise extend credit to or do business with such Subsidiary as provided
herein, in which case such Borrowing Subsidiary Agreement shall not become
effective until such time as such Lender withdraws such notice or ceases to be a
Lender hereunder. Upon the execution by the Company and delivery to the
Administrative Agent of a Borrowing Subsidiary Termination with respect to any
Borrowing Subsidiary, such Subsidiary shall cease to be a Borrowing Subsidiary
hereunder and a party to this Agreement; provided that no Borrowing Subsidiary
Termination will become effective as to any Borrowing Subsidiary (other than to
terminate such Borrowing Subsidiary’s right to make further Borrowings or obtain
Letters of Credit under this Agreement) at a time when any principal of or
interest on any Loan to such Borrowing Subsidiary or any Letter of Credit issued
for the account of such Borrowing Subsidiary shall be outstanding hereunder.
Promptly following receipt of any Borrowing Subsidiary Termination, the
Administrative Agent shall send a copy thereof to each Lender. SECTION 2.05.
[Reserved] SECTION 2.06. Letters of Credit¶. (a) General. Subject to the terms
and conditions set forth herein, each Borrower may request the issuance of
Letters of Credit for its own account, in a form reasonably acceptable to the
Administrative Agent and the applicable Issuing Bank, at any time and from time
to time during the Availability Period. In the event of any inconsistency
between the terms and conditions of this Agreement and the terms and conditions
of any form of letter of credit application or other agreement submitted by any
Borrower to, or entered into by any Borrower with, an Issuing Bank relating to
any Letter of Credit, the terms and conditions of this Agreement shall control.
The Existing Letters of Credit will, for all purposes of this Agreement
(including paragraphs (d) and (e) of this Section), continue to constitute
Letters of Credit. (b) Notice of Issuance, Amendment, Renewal, Extension;
Certain Conditions. To request the issuance of a Letter of Credit (or the
amendment, renewal or extension of an outstanding Letter of Credit, other than
an automatic renewal permitted pursuant to paragraph (c) of this Section), the
applicable Borrower shall deliver by hand or facsimile transmission (or transmit
by electronic communication, if arrangements for doing so have been approved by
the recipient of such notice) to the applicable Issuing 48



--------------------------------------------------------------------------------



 
[expediafourthamendarcred073.jpg]
Bank and the Administrative Agent (reasonably in advance of the requested date
of issuance, amendment, renewal or extension) a notice requesting the issuance
of a Letter of Credit, or identifying the Letter of Credit to be amended,
renewed or extended, and specifying the date of issuance, amendment, renewal or
extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) of this Section), the
amount of such Letter of Credit, the currency in which such Letter of Credit is
to be denominated (which shall be US Dollars or an Alternative LC Currency), the
name and address of the beneficiary thereof and such other information as shall
be necessary to enable the applicable Issuing Bank to prepare, amend, renew or
extend such Letter of Credit. If requested by the applicable Issuing Bank, the
applicable Borrower also shall submit a letter of credit application on such
Issuing Bank’s standard form in connection with any request for a Letter of
Credit; provided that any provisions in any such letter of credit application
that create Liens securing the obligations of any Borrower thereunder or that
are inconsistent with the provisions of this Agreement or the other Loan
Documents shall be of no force or effect. A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon each issuance, amendment, renewal
or extension of any Letter of Credit the applicable Borrower shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension (i) the LC Exposure shall not exceed US$120,000,000, (ii)
the aggregatetotal US Tranche Revolving ExposuresExposure shall not exceed the
aggregatetotal US Tranche Commitments, (iii) the aggregatetotal European Tranche
Revolving ExposuresExposure shall not exceed the aggregatetotal European Tranche
Commitments and (iv) the portion of the LC Exposure attributable to Letters of
Credit issued by any Issuing Bank shall not exceed the LC Commitment of such
Issuing Bank. (c) Expiration Date. Each Letter of Credit shall by its terms
expire at or prior to the close of business on the earlier of (i) the date 18
months after the date of the issuance of such Letter of Credit (or, in the case
of any renewal or extension thereof, 13 months after such renewal or extension)
and (ii) the date that is five Business Days prior to the Maturity Date;
provided that any Letter of Credit may contain customary automatic renewal
provisions agreed upon by the applicable Borrower and the applicable Issuing
Bank pursuant to which the expiration date of such Letter of Credit shall
automatically be extended for a period of up to 13 months (but not to a date
later than the date set forth in clause (ii) above), subject to a right on the
part of such Issuing Bank to prevent any such renewal from occurring pursuant to
the terms of such Letter of Credit. (d) Participations. By the issuance of a
Letter of Credit (or an amendment to a Letter of Credit increasing the amount
thereof) and without any further action on the part of the applicable Issuing
Bank or the Lenders, suchthe Issuing Bank that is the issuer thereof hereby
grants to each Lender, and each such Lender hereby acquires from such Issuing
Bank, a participation in such Letter of Credit equal to such Lender’s Combined
Tranche Percentage of the aggregate amount available to be drawn under such
Letter of Credit. In consideration and in furtherance of the foregoing, each
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent, for the account of the applicable Issuing Bank, such Lender’s Combined
Tranche 49



--------------------------------------------------------------------------------



 
[expediafourthamendarcred074.jpg]
Percentage of each LC Disbursement made by such Issuing Bank and not reimbursed
by the applicable Borrower on the date due as provided in paragraph (e) of this
Section, or of any reimbursement payment in respect of an LC Disbursement
required to be refunded to any Borrower for any reason. Such payment by the
Lenders shall be made (i) if the currency of the applicable LC Disbursement or
reimbursement payment shall be US Dollars, then in US Dollars and (ii) subject
to paragraph (e) of this Section, if the currency of the applicable LC
Disbursement or reimbursement payment shall be an Alternative LC Currency, in US
Dollars in an amount equal to the US Dollar Equivalent of such LC Disbursement
or reimbursement payment, calculated by the Administrative Agent using the LC
Exchange Rate on the applicable LC Participation Calculation Date. Each Lender
acknowledges and agrees that (A) its obligation to acquire participations
pursuant to this paragraph in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit, the
occurrence and continuance of a Default, any reduction or termination of the
Commitments, any fluctuation in currency values or any force majeure or other
event that under any rule of law or uniform practices to which any Letter of
Credit is subject (including Section 3.14 of the ISP) permits a drawing to be
made under such Letter of Credit after the expiration thereof or of the
Commitments, and (B) each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever. Each Lender further acknowledges
and agrees that, in issuing, amending, renewing or extending any Letter of
Credit, the applicable Issuing Bank shall be entitled to rely, and shall not
incur any liability for relying, upon the representation and warranty of each
Borrower deemed made pursuant to Section 4.02, unless, at least two Business
Days prior to the time such Letter of Credit is issued, amended, renewed or
extended (or, in the case of an automatic renewal permitted pursuant to
paragraph (c) of this Section, at least two Business Days prior to the time by
which the election not to renew must be made by the applicable Issuing Bank),
the Required Lenders shall have notified the applicable Issuing Bank (with a
copy to the Administrative Agent) in writing that, as a result of one or more
events or circumstances described in such notice, one or more of the conditions
precedent set forth in Section 4.02 would not be satisfied if such Letter of
Credit were then issued, amended, renewed or extended. (e) Reimbursement. If an
Issuing Bank shall make any LC Disbursement in respect of a Letter of Credit,
the applicable Borrower shall reimburse such LC Disbursement by paying to the
Administrative Agent an amount in the currency of such LC Disbursement equal to
such LC Disbursement not later than 12:00 noon, Local Time, on the date that
such LC Disbursement is made, if such Borrower shall have received notice of
such LC Disbursement prior to 11:00 a.m., Local Time, on such date, or, if such
notice has not been received by such Borrower prior to such time on such date,
then not later than 12:00 noon, Local Time, on (i) the Business Day that such
Borrower receives such notice, if such notice is received prior to 11:00 a.m.,
Local Time, on the day of receipt, or (ii) the Business Day immediately
following the day that such Borrower receives such notice, if such notice is not
received prior to such time on the day of receipt; provided that, if such LC
Disbursement is denominated in US Dollars and is not less than the Borrowing
Minimum for US Dollar denominated Loans, the applicable Borrower may, subject to
the conditions to borrowing set forth herein, request 50



--------------------------------------------------------------------------------



 
[expediafourthamendarcred075.jpg]
in accordance with Section 2.03 that such payment be financed with an ABR
Borrowing in an equivalent amount and, to the extent so financed, such
Borrower’s obligation to make such payment shall be discharged and replaced by
the resulting ABR Borrowing. If the applicable Borrower fails to make any such
reimbursement payment when due, (A) if such payment relates to a Letter of
Credit denominated in an Alternative LC Currency, automatically and with no
further action required, the obligation of such Borrower to reimburse the
applicable LC Disbursement shall be permanently converted into an obligation to
reimburse the US Dollar Equivalent, calculated using the LC Exchange Rate on the
applicable LC Participation Calculation Date, of such LC Disbursement and (B) in
the case of each LC Disbursement, the Administrative Agent shall notify each
Lender of the applicable LC Disbursement, the amount of the payment then due
from such Borrower in respect thereof and such Lender’s Combined Tranche
Percentage thereof, and each Lender shall pay in US Dollars to the
Administrative Agent on the date such notice is received its Combined Tranche
Percentage of the payment then due from such Borrower, in the same manner as
provided in Section 2.07 with respect to Loans made by such Lender (and Section
2.07 shall apply, mutatis mutandis, to the payment obligations of the Lenders
pursuant to this paragraph), and the Administrative Agent shall promptly pay to
the applicable Issuing Bank the amounts so received by it from the Lenders.
Promptly following receipt by the Administrative Agent of any payment from the
applicable Borrower pursuant to this paragraph, the Administrative Agent shall
distribute such payment to the applicable Issuing Bank or, to the extent that
Lenders have made payments pursuant to this paragraph to reimburse such Issuing
Bank, then to such Lenders and such Issuing Bank as their interests may appear.
Any payment made by a Lender pursuant to this paragraph to reimburse an Issuing
Bank for any LC Disbursement (other than the funding of ABR Loans as
contemplated above) shall not constitute a Loan and shall not relieve the
applicable Borrower of its obligation to reimburse such LC Disbursement. If the
applicable Borrower’s reimbursement of, or obligation to reimburse, any amounts
in any Alternative LC Currency would subject the Administrative Agent, the
applicable Issuing Bank or any Lender to any stamp duty, ad valorem charge or
similar tax that would not be payable if such reimbursement were made or
required to be made in US Dollars, such Borrower shall pay the amount of any
such tax requested by the Administrative Agent, such Issuing Bank or such
Lender. (f) Obligations Absolute. The obligation of each Borrower to reimburse
LC Disbursements as provided in paragraph (e) of this Section is absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit, this Agreement or any other Loan Document, or any term or provision
herein or therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
any Issuing Bank under a Letter of Credit against presentation of a draft or
other document that does not comply with the terms of such Letter of Credit,
(iv) any force majeure or other event that under any rule of law or uniform
practices to which any Letter of Credit is subject (including Section 3.14 of
the ISP) permits a drawing to be made under such Letter of Credit after the
stated expiration date thereof or of the 51



--------------------------------------------------------------------------------



 
[expediafourthamendarcred076.jpg]
Commitments or (v) any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section, constitute a legal or equitable discharge of, or provide a right of
setoff against, such Borrower’s obligations hereunder. None of the Agents, the
Lenders, the Issuing Banks or any of their Related Parties shall have any
liability or responsibility by reason of or in connection with the issuance or
transfer of any Letter of Credit or any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any other
act, failure to act or other event or circumstance; provided that the foregoing
shall not be construed to excuse any Issuing Bank from liability to a Borrower
to the extent of any direct damages (as opposed to special, indirect,
consequential or punitive damages, claims in respect of which are hereby waived
by each Borrower to the extent permitted by applicable law) suffered by such
Borrower that are caused by such Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or wilful misconduct on the part of an
Issuing Bank (as finally determined in a nonappealable judgment by a court of
competent jurisdiction), such the applicable Issuing Bank shall be deemed to
have exercised care in each such determination unless a court of competent
jurisdiction shall have determined by a final, non-appealable judgment that such
Issuing Bank was grossly negligent or acted with willful misconduct in
connection with such determination. In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented that appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the applicable Issuing Bank may, in its
sole discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit. (g) Disbursement Procedures. The applicable Issuing Bank
shall, promptly following its receipt thereof, examine all documents purporting
to represent a demand for payment under a Letter of Credit. The applicable
Issuing Bank shall promptly notify the Administrative Agent and the applicable
Borrower by telephone (confirmed by facsimile) of such demand for payment and of
such Issuing Bank having made an LC Disbursement thereunder; provided that any
failure to give or delay in giving such notice shall not relieve the applicable
Borrower of its obligation to reimburse such Issuing Bank and the Lenders with
respect to any such LC Disbursement. (h) Interim Interest. If an Issuing Bank
shall make any LC Disbursement, then, unless the applicable Borrower shall
reimburse such LC Disbursement in full on the date such LC Disbursement is made,
the unpaid amount thereof shall bear interest, for each day from and including
the date such LC Disbursement is made to but excluding the date that the
applicable Borrower reimburses such LC Disbursement, (i) in 52



--------------------------------------------------------------------------------



 
[expediafourthamendarcred077.jpg]
the case of any LC Disbursement denominated in US Dollars, and at all times
following the conversion to US Dollars of any LC Disbursement made in an
Alternative LC Currency pursuant to paragraph (e) or (l) of this Section, at the
rate per annum then applicable to ABR Loans and (ii) if such LC Disbursement is
made in an Alternative LC Currency, at all times prior to its conversion to US
Dollars pursuant to paragraph (e) or (l) of this Section, at a rate equal to the
rate reasonably determined by the applicable Issuing Bank to be the cost to such
Issuing Bank of funding such LC Disbursement plus the Applicable Rate applicable
to Eurocurrency Loans at such time; provided that, if the applicable Borrower
fails to reimburse such LC Disbursement when due pursuant to paragraph (e) of
this Section, then Section 2.13(c) shall apply. Interest accrued pursuant to
this paragraph shall be paid by the applicable Borrower to the Administrative
Agent, for the account of the applicable Issuing Bank, except that interest
accrued on and after the date of payment by any Lender pursuant to paragraph (e)
of this Section to reimburse such Issuing Bank shall be paid by the applicable
Borrower to the Administrative Agent for the account of such Lender to the
extent of such payment, and shall be payable on demand or, if no demand has been
made, on the date on which the applicable Borrower reimburses the applicable LC
Disbursement in full. (i) Replacement of an Issuing Bank. An Issuing Bank may be
replaced at any time by agreement among the Company, the Administrative Agent,
the replaced Issuing Bank and the successor Issuing Bank and execution and
delivery by Parentthe Company, the Administrative Agent and the successor
Issuing Bank of an Issuing Bank Agreement. The Administrative Agent shall notify
the Lenders of any such replacement of an Issuing Bank. At the time any such
replacement shall become effective, each Borrower shall pay all unpaid fees
payable by it that are accrued for the account of the replaced Issuing Bank
pursuant to Section 2.12(b). From and after the effective date of any such
replacement, (i) the successor Issuing Bank shall have all the rights and
obligations of an Issuing Bank under this Agreement with respect to Letters of
Credit to be issued thereafter and (ii) references herein to the term “Issuing
Bank” shall be deemed to refer to such successor or to any previous Issuing
Bank, or to such successor and all previous Issuing Banks, as the context shall
require. After the replacement of an Issuing Bank hereunder, the replaced
Issuing Bank shall remain a party hereto and shall continue to have all the
rights and obligations of an Issuing Bank under this Agreement with respect to
Letters of Credit issued by it prior to such replacement (including the right to
receive fees under Section 2.12(b)), but shall not be required to issue
additional Letters of Credit. (j) Cash Collateralization. If any Event of
Default shall occur and be continuing, on the Business Day that the Company
receives notice from the Administrative Agent or the Required Lenders (or, if
the maturity of the Loans has been accelerated, Lenders with LC Exposure
representing more than 50% of the total LC Exposure) demanding the deposit of
cash collateral pursuant to this paragraph, each Borrower shall deposit in an
account with the Administrative Agent, in the name of the Administrative Agent
and for the benefit of the Lenders and the Issuing Banks, an amount in cash in
US Dollars equal to the LC Exposure attributable to Letters of Credit issued for
the account of such Borrower as of such date plus any accrued and unpaid
interest thereon; provided that (i) amounts payable in respect of any Letter of
Credit or 53



--------------------------------------------------------------------------------



 
[expediafourthamendarcred078.jpg]
LC Disbursement shall be payable in the currency of such Letter of Credit or LC
Disbursement, except that LC Disbursements in an Alternative LC Currency in
respect of which the applicable Borrower’s reimbursement obligations have been
converted to obligations in US Dollars as provided in paragraph (e) or (l) of
this Section and interest accrued thereon shall be payable in US Dollars, and
(ii) the obligation to deposit such cash collateral shall become effective
immediately, and such deposit shall become immediately due and payable, without
demand or other notice of any kind, upon the occurrence of any Event of Default
with respect to any Borrower or any Material Subsidiary described in Section
7.01(h) or 7.01(i). Each Borrower shall also deposit cash collateral in US
Dollars in accordance with this paragraph as and to the extent required of such
Borrower by Section 2.20. Each such deposit shall be held by the Administrative
Agent as collateral for the payment and performance of the obligations of the
applicable Borrower under this Agreement. The Administrative Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over such account. Other than any interest earned on the investment of such
deposits, which investments shall be in Permitted Investments and shall be made
at the option and sole discretion of the Administrative Agent and at the
applicable Borrower’s risk and expense, such deposits shall not bear interest.
Interest or profits, if any, on such investments shall accumulate in such
account. Moneys in such account shall be applied by the Administrative Agent to
reimburse the Issuing Banks for LC Disbursements on behalf of the applicable
Borrower (and, other than in the case of any Non-Guarantor Borrower, the other
Borrowers) for which they have not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the applicable Borrower for the LC Exposure at such time or, if the maturity of
the Loans has been accelerated (but subject to the consent of (A) Lenders with
LC Exposure representing more than 50% of the total LC Exposure and (B) in the
case of any such application at a time when any Lender is a Defaulting Lender
(but only if, after giving effect thereto, the remaining cash collateral shall
be less than the total LC Exposure of all the Defaulting Lenders), the consent
of each Issuing Bank), be applied to satisfy other obligations of the applicable
Borrower (or, other than in the case of any Non- Guarantor Borrower, any other
Borrower) under this Agreement. If any Borrower is required to provide an amount
of cash collateral hereunder as a result of the occurrence of an Event of
Default, such amount (to the extent not applied as aforesaid) shall be returned
to such Borrower within three Business Days after all Events of Default have
been cured or waived. If any Borrower provides an amount of cash collateral
hereunder pursuant to Section 2.20, such amount (to the extent not applied as
aforesaid) shall be returned to such Borrower, upon request, to the extent that,
after giving effect to such return, no Issuing Bank shall have any exposure in
respect of any outstanding Letter of Credit issued for the account of such
Borrower (or, other than in the case of any Non- Guarantor Borrower, any other
Borrower) that is not fully covered by the Commitments of the Non-Defaulting
Lenders and/or the remaining cash collateral and no Event of Default shall have
occurred and be continuing. (k) Issuing Bank Reports. Unless otherwise agreed by
the Administrative Agent, each Issuing Bank shall, in addition to its
notification obligations set forth elsewhere in this Section, report in writing
to the Administrative Agent (i) on or prior to each Business Day on which such
Issuing Bank issues, amends, renews or extends any 54



--------------------------------------------------------------------------------



 
[expediafourthamendarcred079.jpg]
Letter of Credit, the date of such issuance, amendment, renewal or extension,
and the currency and aggregate face amount of the Letters of Credit issued,
amended, renewed or extended by it and outstanding after giving effect to such
issuance, amendment, renewal or extension (and whether the amount thereof shall
have changed), it being understood that such Issuing Bank shall not effect any
issuance, renewal, extension or amendment resulting in an increase in the amount
of any Letter of Credit without first obtaining written confirmation from the
Administrative Agent that such increase is then permitted under this Agreement,
(ii) on each Business Day on which such Issuing Bank makes any LC Disbursement,
the date, currency and amount of such LC Disbursement, (iii) on any Business Day
on which any Borrower fails to reimburse an LC Disbursement required to be
reimbursed to such Issuing Bank on such day, the date of such failure and the
currency and amount of such LC Disbursement and (iv) on any other Business Day,
such other information as the Administrative Agent shall reasonably request as
to the Letters of Credit issued by such Issuing Bank. (l) Conversion. In the
event that the Loans become immediately due and payable on any date pursuant to
Section 7.01, all amounts (i) that any Borrower is at the time or becomes
thereafter required to reimburse or otherwise pay to the Administrative Agent in
respect of LC Disbursements made under any Letter of Credit denominated in an
Alternative LC Currency (other than amounts in respect of which such Borrower
has deposited cash collateral, if such cash collateral was deposited in the
applicable currency), (ii) that the Lenders are at the time or become thereafter
required to pay to the Administrative Agent (and the Administrative Agent is at
the time or becomes thereafter required to distribute to the applicable Issuing
Bank) pursuant to paragraph (e) of this Section in respect of unreimbursed LC
Disbursements made under any Letter of Credit denominated in an Alternative LC
Currency and (iii) of each Lender’s participation in any Letter of Credit
denominated in an Alternative LC Currency under which an LC Disbursement has
been made shall, automatically and with no further action required, be converted
into the US Dollar Equivalent, calculated using the LC Exchange Rate on such
date (or in the case of any LC Disbursement made after such date, on the date
such LC Disbursement is made), of such amounts. On and after such conversion,
all amounts accruing and owed to the Administrative Agent, any Issuing Bank or
any Lender in respect of the obligations described in this paragraph shall
accrue and be payable in US Dollars at the rates otherwise applicable hereunder.
(m) Communications with Beneficiaries. Each Issuing Bank shall use its
commercially reasonable efforts to provide advance notice to the Company of any
formal communication by such Issuing Bank with any beneficiary under any Letter
of Credit issued by such Issuing Bank with respect thereto, other than any such
communication in the ordinary course of business or otherwise in accordance with
the standard operating procedures of such Issuing Bank. (n) LC Exposure
Determination. For all purposes of this Agreement, the amount of a Letter of
Credit that, by its terms or the terms of any document related thereto, provides
for one or more automatic increases in the stated amount thereof shall be deemed
to be the maximum stated amount of such Letter of Credit after giving effect to
all such increases (other than any such increase consisting of the reinstatement
of an 55



--------------------------------------------------------------------------------



 
[expediafourthamendarcred080.jpg]
amount previously drawn thereunder and reimbursed), whether or not such maximum
stated amount is in effect at the time of determination. (o) Applicability of
ISP and UCP. Unless otherwise expressly agreed by the Issuing Bank and the
applicable Borrower when a Letter of Credit is issued (including any such
agreement applicable to an Existing Letter of Credit), (i) the rules of the ISP
shall apply to each standby Letter of Credit and (ii) the rules of the UCP shall
apply to each commercial Letter of Credit. SECTION 2.07. Funding of Borrowings¶.
(a) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds in the applicable
currency by 12:00 noon, Local Time, to the account of the Applicable Agent most
recently designated by it for such purpose by notice to the Lenders. The
Applicable Agent will make such Loans available to the applicable Borrower by
promptly crediting the amounts so received, in like funds, to an account of such
Borrower maintained with the Applicable Agent and designated by such Borrower in
the applicable Borrowing Request; provided that ABR Loans made to finance the
reimbursement of an LC Disbursement as provided in Section 2.06(e) shall be
remitted by the Administrative Agent to the applicable Issuing Bank specified in
the applicable Borrowing Request. (b) Unless the Applicable Agent shall have
received notice from a Lender prior to the proposed date of any Borrowing that
such Lender will not make available to the Applicable Agent such Lender’s share
of such Borrowing, the Applicable Agent may assume that such Lender has made
such share available on such date in accordance with paragraph (a) of this
Section and may, in reliance on such assumption, make available to the
applicable Borrower a corresponding amount. In such event, if a Lender has not
in fact made its share of the applicable Borrowing available to the Applicable
Agent, then the applicable Lender and the applicable Borrower severally agree to
pay to the Applicable Agent forthwith on demand such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to such Borrower to but excluding the date of payment to the
Applicable Agent, at (i) in the case of such Lender, (A) if denominated in US
Dollars, the greater of the New York Fed Bank Rate and a rate determined by the
Applicable Agent in accordance with banking industry rules on interbank
compensation and (B) if denominated in an Alternative Currencyany currency other
than US Dollars, a rate determined by the Applicable Agent in accordance with
banking industry rules on interbank compensation, or (ii) in the case of such
Borrower, (A) if denominated in US Dollars, the interest rate applicable to ABR
Loans and (B) if denominated in an Alternative Currencyany currency other than
US Dollars, the interest rate applicable to the subject Loan. If such Lender
pays such amount to the Applicable Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing. If such Borrower and such Lender shall
pay such interest to the Applicable Agent for the same or an overlapping period,
the Applicable Agent shall promptly remit to such Borrower the amount of such
interest paid by such Borrower for such period. Any such payment by any Borrower
shall be without prejudice to any claim such Borrower may have against a Lender
that shall have failed to make such payment to the Applicable Agent. 56



--------------------------------------------------------------------------------



 
[expediafourthamendarcred081.jpg]
SECTION 2.08. Interest Elections¶. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request or as otherwise provided in Section 2.03. Thereafter, the
applicable Borrower may elect to convert any Borrowing denominated in US Dollars
to a different Type or to continue any Borrowing and, in the case of a
Eurocurrency Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The applicable Borrower may elect different options with respect
to different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing. (b) To make an election pursuant to this Section, the
applicable Borrower shall notify(or the Company on its behalf) shall submit a
written Interest Election Request, signed by an Authorized Officer of such
Borrower or the Company, as applicable, to the Applicable Agent of such election
by telephone by the time that a Borrowing Request would be required under
Section 2.03 if such Borrower were requesting a Borrowing of the Type, and in
the currency, resulting from such election to be made on the effective date of
such election. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or facsimile to the
Applicable Agent of a written Interest Election Request in a form approved by
the Applicable Agent and signed by such Borrower. Notwithstanding any other
provision of this Section, no Borrower shall be permitted to change the currency
of any Borrowing or to convert any Borrowing to a Type not available under the
Class of Commitments pursuant to which such Borrowing was made. (c) Each
telephonic and written Interest Election Request shall specify the following
information in compliance with Section 2.02: (i) the Borrowing to which such
Interest Election Request applies and, if different options are being elected
with respect to different portions thereof, the portions thereof to be allocated
to each resulting Borrowing (in which case the information to be specified
pursuant to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing); (ii) the effective date of the election made pursuant to such
Interest Election Request, which shall be a Business Day; (iii) whether the
resulting Borrowing is to be an ABR Borrowing or a Eurocurrency Borrowing; and
(iv) if the resulting Borrowing is to be a Eurocurrency Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
57



--------------------------------------------------------------------------------



 
[expediafourthamendarcred082.jpg]
If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration. (d) Promptly following
receipt of an Interest Election Request, the Administrative Agent shall advise
each Lender of the applicable Class of the details thereof and of such Lender’s
portion of each resulting Borrowing. (e) If a Borrower fails to deliver a timely
Interest Election Request with respect to a Eurocurrency Borrowing prior to the
end of the Interest Period applicable thereto, then such Borrowing shall be
repaid as provided herein at the end of such Interest Period, unless(i) if such
Borrowing is denominated in US Dollars, in which case (unless it is so repaid)
it shall be converted to an ABR Borrowing at the end of such Interest Period and
(ii) if such Borrowing is denominated in any currency other than US Dollars,
shall be continued as a Eurocurrency Borrowing of the same Type with an Interest
Period of one month’s duration unless repaid. Notwithstanding any contrary
provision hereof, if any Event of Default under Section 7.01(h) or 7.01(i) has
occurred and is continuing, or if any other Event of Default has occurred and is
continuing and the Administrative Agent, at the request of the Required Lenders,
so notifies the Company, then, in each such case, so long as an Event of Default
is continuing (i) in the case of Borrowings denominated in US Dollars, (A) no
outstanding Borrowing may be converted to or continued as a Eurocurrency
Borrowing and (B) unless repaid, each Eurocurrency Borrowing shall be converted
to an ABR Borrowing at the end of the Interest Period applicable thereto, and
(ii) in the case of Borrowings denominated in Alternative Currenciesany currency
other than US Dollars, unless repaid, each Eurocurrency Borrowing shall be
continued as a Eurocurrency Borrowing of the same Type with an Interest Period
of one month’s duration. SECTION 2.09. Termination and Reduction of Commitments;
Increase of Commitments¶. (a) Unless previously terminated, the Commitments
shall terminate on the Maturity Date. (b) The Company may at any time terminate,
or from time to time reduce, the Commitments of any Class; provided that (i)
each reduction of the Commitments of any Class shall be in an amount that is an
integral multiple of the Borrowing Multiple for US Dollar denominated Loans and
not less than the Borrowing Minimum for US Dollar denominated Loans and (ii) the
Company shall not terminate or reduce the Commitments of any Class if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.11, the total US Tranche Revolving Exposure would exceed the total US
Tranche Commitments or the total European Tranche Revolving Exposure would
exceed the total European Tranche Commitments. (c) The Company shall notify the
Administrative Agent of any election to terminate or reduce the Commitments
under paragraph (b) of this Section at least three Business Days prior to the
effective date of such termination or reduction, specifying such election and
the effective date thereof. Promptly following receipt of any such notice, the
Administrative Agent shall advise the Lenders of the contents thereof. Each 58



--------------------------------------------------------------------------------



 
[expediafourthamendarcred083.jpg]
notice delivered by the Company pursuant to this Section shall be irrevocable;
provided that a notice of termination or reduction of the Commitments of any
Class delivered by the Company may state that such notice is conditioned upon
the occurrence of one or more events specified therein, in which case such
notice may be revoked by the Company (by notice to the Administrative Agent on
or prior to the specified effective date) if such condition is not satisfied.
Any termination or reduction of the Commitments shall be permanent. Each
reduction of the Commitments of any Class shall be made ratably among the
Lenders of such Class in accordance with their respective Commitments of such
Class. (d) The Company may from time to time request increases in the aggregate
amount of Commitments under either Tranche pursuant to the provisions of this
Section 2.09(d). (i) The Company may, by written notice to the Administrative
Agent (which shall promptly forward such notice to each Lender under the
applicable Tranche), request (A) that the total Commitments under either Tranche
be increased (a “Commitment Increase”) by an amount for each increased Tranche
of not less than US$25,000,000 and (B) at the election of the Company, that
simultaneous decreases (each, a “Commitment Decrease”) be made to the
Commitments under the other Tranche; provided that at no time shall the
aggregate amount of Commitment Increases effected pursuant to this paragraph
after the FirstFourth Amendment Effective Date, when taken together with the
aggregate amount of new Commitments established under Section 9.02(c) after the
FirstFourth Amendment Effective Date, exceed the aggregate amount of Commitment
Decreases effected pursuant to this paragraph after the FirstFourth Amendment
Effective Date by more than US$500,000,000. Each such notice shall set forth the
amount of the requested Commitment Increase (and Commitment Decrease, as
applicable) in each Tranche, and the date on which such adjustment is requested
to become effective (which shall be a Business Day not less than 10 Business
Days or more than 30 days after the date of such notice). The Company may
arrange for one or more banks or other entities (any such bank or other entity
being called an “Augmenting Lender” with respect to such Tranche), which may
include any Lender under either Tranche (each Lender so agreeing being an
“Increasing Lender” with respect to such Tranche, and each Lender so declining
being a “Non-Increasing Lender” with respect to such Tranche), to extend
Commitments or, in the case of any Lender, increase its Commitment in an
aggregate amount equal to the amount of the requested Commitment Increase;
provided that each Augmenting Lender shall be subject to the approval of the
Administrative Agent and each Issuing Bank (which approval shall not be
unreasonably withheld) and the Borrowers and each Augmenting Lender shall
execute all such documentation as the Administrative Agent shall reasonably
specify to evidence the Commitment of such Augmenting Lender and/or its status
as a Lender hereunder. Any Commitment Increase under any Tranche may be made in
an amount less than the Commitment Increase requested by the Company if the
Company is unable to arrange for, or chooses not to arrange for, Augmenting
Lenders and Increasing Lenders. Not less than three 59



--------------------------------------------------------------------------------



 
[expediafourthamendarcred084.jpg]
Business Days prior to the effective date (the “Increase Effective Date”) of any
Commitment Increase under any Tranche pursuant to this Section 2.09(d), the
Company shall by written notice to the Administrative Agent confirm the
Commitment Decreases, if any, to be made to the Commitments under the other
Tranches specified in the original notice given in respect of the proposed
adjustments or shall specify the Commitment Decreases, if any, to be made in
lieu thereof. (ii) On the Increase Effective Date with respect to any Commitment
Increase, (A) the aggregate principal amount of the Loans outstanding under each
Tranche under which such Commitment Increase will become effective (the “Initial
Loans” under such Tranche) immediately prior to giving effect to such Commitment
Increase on the Increase Effective Date shall be deemed to be repaid by each
applicable Borrower, (B) after the effectiveness of such Commitment Increase,
each applicable Borrower shall be deemed to have made new Borrowings under such
Tranche (collectively, the “Subsequent Borrowings” under such Tranche) in an
aggregate principal amount and in currency equal to the aggregate principal
amount and currency of the Initial Loans of such Borrower under such Tranche and
of the Types and for the Interest Periods specified in a Borrowing Request
delivered to the Administrative Agent in accordance with Section 2.03, (C) each
Lender under such Tranche shall pay to the Applicable Agent in same day funds in
the applicable currency an amount equal to the difference, if positive, between
(1) such Lender’s applicable Tranche Percentage (calculated after giving effect
to such Commitment Increase) of the Subsequent Borrowings and (2) such Lender’s
applicable Tranche Percentage (calculated without giving effect to such
Commitment Increase) of the Initial Loans, (D) after the Applicable Agent
receives the funds in the applicable currency specified in clause (C) above, the
Applicable Agent shall pay to each Lender under such Tranche the portion of such
funds that is equal to the difference, if positive, between (1) such Lender’s
applicable Tranche Percentage (calculated without giving effect to such
Commitment Increase) of the Initial Loans and (2) such Lender’s applicable
Tranche Percentage (calculated after giving effect to such Commitment Increase)
of the amount of the Subsequent Borrowings, (E) each Non-Increasing Lender, each
Increasing Lender and each Augmenting Lender shall be deemed to hold its
applicable Tranche Percentage of each Subsequent Borrowing (each calculated
after giving effect to such Commitment Increase) and (F) each applicable
Borrower shall pay each Increasing Lender and each Non-Increasing Lender any and
all accrued but unpaid interest on the Initial Loans of such Borrower. The
deemed payments made pursuant to clause (A) above in respect of any Eurocurrency
Loan shall be subject to indemnification by the applicable Borrower pursuant to
the provisions of Section 2.16 if the Increase Effective Date occurs other than
on the last day of the Interest Period relating thereto and breakage costs
result. (iii) On the Increase Effective Date, each Commitment Decrease specified
in the notice by the Company pursuant to paragraph (d)(i) above (as adjusted
pursuant to the last sentence of such paragraph) shall be made ratably 60



--------------------------------------------------------------------------------



 
[expediafourthamendarcred085.jpg]
among the Lenders holding Commitments under the decreasing Tranche in accordance
with their respective Commitments under such Tranche. (iv) Commitment Increases,
Commitment Decreases and new Commitments created pursuant to this Section
2.09(d) shall become effective on the date specified in the original notice
delivered by the Company pursuant to the first sentence of paragraph (d)(i)
above. (v) Notwithstanding the foregoing, no increase in the Commitments under
any Tranche (or in any Commitment of any Lender) or addition of an Augmenting
Lender shall become effective under this Section 2.09(d) unless (A) on the date
of such increase, the conditions set forth in Sections 4.02(a) and 4.02(b) shall
be satisfied (without giving effect to the parenthetical in Section 4.02(a),
but, in each case, deeming all references therein to the date, time or effect of
a Borrowing (or an issuance, amendment, renewal or extension of a Letter of
Credit) to refer to the date, time and effect of such increase) and the
Administrative Agent shall have received a certificate to that effect dated such
date and executed by a Financial Officer and (B) the Administrative Agent shall
have received, to the extent reasonably requested by the Administrative Agent,
documents consistent with those delivered pursuant to Sections 4.01(b) and
4.01(d) as to the corporate power and authority of the Borrowers to borrow
hereunder after giving effect to such increase and related matters. SECTION
2.10. Repayment of Loans; Evidence of Debt¶. (a) Each Borrower hereby
unconditionally promises to pay on the Maturity Date to the Applicable Agent for
the account of each Lender the then unpaid principal amount of each Loan of such
Lender made to such Borrower. Each Borrower will repay the principal amount of
each Loan made to such Borrower and the accrued interest thereon in the currency
in which such Loan is denominated. (b) Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
each Borrower to such Lender resulting from each Loan made by such Lender,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder. (c) Each Agent shall maintain accounts in which it
shall record (i) the amount of each Loan made hereunder, the Class and Type
thereof and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from each
Borrower to each Lender hereunder and (iii) the amount of any sum received by
such Agent hereunder for the account of the Lenders and each Lender’s share
thereof. (d) The entries made in the accounts maintained pursuant to paragraph
(b) or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or any Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation 61



--------------------------------------------------------------------------------



 
[expediafourthamendarcred086.jpg]
of the applicable Borrower to repay the Loans in accordance with the terms of
this Agreement. (e) Any Lender may request that Loans of any Class made by it be
evidenced by a promissory note. In such event, each applicable Borrower shall
prepare, execute and deliver to such Lender a promissory note payable to the
order of such Lender (or, if requested by such Lender, to such Lender and its
registered assigns) and in a form approved by the Administrative Agent.
Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to Section 9.04) be
represented by one or more promissory notes in such form payable to the order of
the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns). SECTION 2.11. Prepayment of Loans¶. (a)
Each Borrower shall have the right at any time and from time to time to prepay
any of its Borrowings in whole or in part, without any premium or penalty (but
subject to Section 2.16) subject to prior notice in accordance with paragraph
(c) of this Section. (b) In the event and on each occasion that the sum of
Revolving Credit Exposures under any Tranche exceeds the sum of the Commitments
under such Tranche, each Borrower shall not later than the next Business Day
prepay Borrowings made to such Borrower under the applicable Tranche in an
aggregate amount equal to such Borrower’s pro rata share (determined on the
basis of the percentage that such Borrowings represent of the aggregate
principal amount of all Borrowings under the applicable Tranche) of such excess,
and in the event that after such prepayment of Borrowings any such excess shall
remain, each Borrower shall deposit with the Administrative Agent cash in US
Dollars in an amount equal to such Borrower’s pro rata share (determined on the
basis of the percentage that the LC Exposure attributable to Letters of Credit
issued for the account of such Borrower represents of the aggregate LC Exposure)
of such excess as collateral for the reimbursement obligations of such Borrower
in respect of Letters of Credit under such Tranche; provided that if such excess
results from a change in currency exchange ratesExchange Rates, such prepayment
and deposit shall be required to be made not later than the fifth Business Day
after the day on which the Administrative Agent shall have given the Company
notice of such excess. Any cash so deposited (and any cash previously deposited
pursuant to this paragraph) with the Administrative Agent shall be held in an
account over which the Administrative Agent shall have sole dominion and
control, including exclusive rights of withdrawal. Other than any interest
earned on the investment of such deposits, which investment shall be in
Permitted Investments and shall be made in the discretion of the Administrative
Agent and at the applicable Borrower’s risk and expense, such deposits shall not
bear interest. Interest or profits, if any, on such investments shall accumulate
in such account. Moneys in such account shall be applied by the Administrative
Agent to reimburse each Issuing Bank for the portion of LC Disbursements on
behalf of the applicable Borrower that is allocable to such Tranche for which it
has not been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of the applicable Borrower (or,
other than in the case of any Non-Guarantor Borrower, any other Borrower) for
the LC Exposure 62



--------------------------------------------------------------------------------



 
[expediafourthamendarcred087.jpg]
allocable to such Tranche at such time or, if the maturity of the Loans has been
accelerated (but subject to the consent of Lenders holding more than 50% of the
LC Exposures), be applied to satisfy other obligations of the applicable
Borrower (or, other than in the case of any Non-Guarantor Borrower, any other
Borrower) under this Agreement. If any Borrower has provided cash collateral
pursuant to this paragraph to secure the reimbursement obligations of such
Borrower in respect of Letters of Credit, then, so long as no Event of Default
shall exist, such cash collateral shall be released to such Borrower if so
requested by such Borrower at any time if and to the extent that, after giving
effect to such release, the aggregate amount of the Revolving Credit Exposures
under the applicable Tranche would not exceed the aggregate amount of the
Commitments under such Tranche (or, in the case of any Non-Guarantor Borrower,
such Non-Guarantor Borrower would not be required to provide cash collateral in
accordance with this paragraph). Prepayments made under this paragraph shall be
without any premium or penalty (but shall be subject to Section 2.16). (c) The
applicable Borrower shall notify the Applicable Agent by telephone (confirmed by
facsimile) of any prepayment hereunder (i) in the case of prepayment of a
Eurocurrency Borrowing, not later than 11:00 a.m., Local Time, four Business
Days before the date of prepayment or (ii) in the case of prepayment of an ABR
Borrowing, not later than 11:00 a.m., New York City time, one Business Day
before the date of prepayment; provided that in the case of any prepayment
required to be made within one Business Day under paragraph (b) of this Section
the applicable Borrower will give such notice as soon as practicable. Each such
notice shall be irrevocable and shall specify the prepayment date and the
principal amount of each Borrowing or portion thereof to be prepaid; provided
that, if a notice of prepayment is given in connection with a conditional notice
of termination or reduction of the Commitments as contemplated by Section 2.09,
then such notice of prepayment may be revoked if such notice of termination is
revoked in accordance with Section 2.09. Promptly following receipt of any such
notice relating to a Borrowing, the Administrative Agent shall advise the
Lenders of the applicable Class of the contents thereof. Each partial prepayment
of any Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Class, Type and in the same currency as
provided in Section 2.02. Each prepayment of a Borrowing shall be applied
ratably to the Loans included in the prepaid Borrowing. Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.13. SECTION
2.12. Fees¶. (a) The Company agrees to pay, or cause the applicable Borrowing
Subsidiary to pay, to the Administrative Agent for the account of each Lender a
commitment fee, which shall accrue at the Applicable Rate on the daily unused
amount of the Commitments of such Lender during the period from and including
the FirstFourth Amendment Effective Date to but excluding the date on which the
last of such Commitments terminates. Commitment fees accrued through and
including the last day of March, June, September and December of each year shall
be payable on the seventhfifteenth day (or, if such day is not a Business Day,
the next succeeding Business Day) following such last day and on the date on
which the Commitments of any Class terminate, commencing on the first such date
to occur after the date hereof. All commitment fees shall be computed on the
basis of a year of 360 days and shall be 63



--------------------------------------------------------------------------------



 
[expediafourthamendarcred088.jpg]
payable for the actual number of days elapsed (including the first day but
excluding the last day). For purposes of computing commitment fees, a Commitment
of a Lender under any Tranche shall be deemed to be used to the extent of the
outstanding Loans and LC Exposure of such Lender under such Tranche. (b) Each
Borrower agrees to pay (i) to the Administrative Agent for the account of each
Lender a participation fee with respect to its participations in Letters of
Credit issued for the account of such Borrower, which shall accrue at the
Applicable Rate used to determine the interest rate applicable to Eurocurrency
Loans, on the average daily amount of such Lender’s LC Exposure attributable to
such Letters of Credit (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the
FirstFourth Amendment Effective Date to but excluding the later of the date on
which the last of such Lender’s CommitmentCommitments terminates and the date on
which such Lender ceases to have any such LC Exposure, and (ii) to each Issuing
Bank a fronting fee, which shall accrue at the rate or rates per annum
separately agreed upon between the Company and such Issuing Bank on the daily LC
Exposure attributable to Letters of Credit issued for the account of such
Borrower by such Issuing Bank (excluding any portion thereof attributable to
unreimbursed LC Disbursements), during the period from and including the
FirstFourth Amendment Effective Date to but excluding the later of the date the
LC Commitment of such Issuing Bank is reduced to zero and the date on which
there ceases to be any such LC Exposure, as well as such Issuing Bank’s standard
fees with respect to the issuance, amendment, renewal or extension of any Letter
of Credit issued for the account of such Borrower or processing of drawings
thereunder. Participation fees and fronting fees accrued through and including
the last day of March, June, September and December of each year shall be
payable on the seventhfifteenth day (or, if such day is not a Business Day, the
next succeeding Business Day) following such last day, commencing on the first
such date to occur after the FirstFourth Amendment Effective Date; provided that
all such fees shall be payable on the date on which the Commitments terminate
and any such fees accruing after the date on which the Commitments terminate
shall be payable on demand. Any other fees payable to any Issuing Bank pursuant
to this paragraph shall be payable within 10 days after demand. All
participation fees and fronting fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day). (c) The Company agrees to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon between the Company and the Administrative
Agent. (d) All fees payable hereunder shall be paid on the dates due, in
immediately available funds in US Dollars, to the Administrative Agent (or to
the Issuing Banks, in the case of fees payable to them) for distribution, in the
case of commitment fees and participation fees, to the Lenders entitled thereto.
Fees paid shall not be refundable under any circumstances. 64



--------------------------------------------------------------------------------



 
[expediafourthamendarcred089.jpg]
SECTION 2.13. Interest¶. (a) The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Rate. (b) The Loans
comprising each Eurocurrency Borrowing shall bear interest (i) in the case of
any such Borrowing denominated in US Dollars, at the Adjusted LIBO Rate, (ii) in
the case of any such Borrowing denominated in Sterling, at the LIBO Rate and,
(iii) in the case of any such Borrowing denominated in Euro, at the EURIBO Rate,
(iv) in the case of any such Borrowing denominated in Canadian Dollars, at the
CDO Rate, and (v) in the case of any such Borrowing denominated in Australian
Dollars, at the AUD Bank Bill Rate, in each case for the Interest Period in
effect for such Borrowing, plus, in each case, the Applicable Rate. (c)
Notwithstanding the foregoing, if any principal of or interest on any Loan or
any fee or other amount payable by any Borrower hereunder is not paid when due,
whether at stated maturity, upon acceleration or otherwise, such overdue amount
shall bear interest, after as well as before judgment, at a rate per annum equal
to (i) in the case of overdue principal of any Loan, 2% per annum plus the rate
otherwise applicable to such Loan as provided in the preceding paragraphs of
this Section, (ii) in the case of any overdue interest on any Loan denominated
in Sterling or, Euro, Canadian Dollars or Australian Dollars, 2% per annum plus
the rate otherwise applicable to such Loan as provided in the preceding
paragraphs of this Section or (iii) in the case of any other amount, 2% plus the
rate applicable to ABR Loans as provided in paragraph (a) of this Section. (d)
Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Loans of any Class, upon
termination of the Commitments of such Class; provided that (i) interest accrued
pursuant to paragraph (c) of this Section shall be payable on demand, (ii) in
the event of any repayment or prepayment of any Loan (other than a prepayment of
an ABR Loan prior to the end of the Availability Period), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion. All interest shall be payable in the currency in which the
applicable Loan is denominated. (e) All interest hereunder shall be computed on
the basis of a year of 360 days, except that (i) interest computed by reference
to the Alternate Base Rate at times when the Alternate Base Rate is based on the
Prime Rate and (ii) interest on Eurocurrency Loans denominated in Sterling,
Canadian Dollars or Australian Dollars shall be computed on the basis of a year
of 365 days (or, in the case of clause (i) above, 366 days in a leap year), and
in each case shall be payable for the actual number of days elapsed (including
the first day but excluding the last day). The applicable Alternate Base Rate,
Adjusted LIBO Rate, LIBO Rate or, EURIBO Rate, CDO Rate or AUD Bank Bill Rate
shall be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error. 65



--------------------------------------------------------------------------------



 
[expediafourthamendarcred090.jpg]
SECTION 2.14. Alternate Rate of Interest¶. (a) If prior to the commencement of
any Interest Period for a Eurocurrency Borrowing: (a) (i) the Administrative
Agent determines (which determination shall be conclusive absent manifest error)
that adequate and reasonable means do not exist for ascertaining the Adjusted
LIBO Rate, the LIBO Rate, the EURIBO Rate, the CDO Rate or the EURIBOAUD Bank
Bill Rate for such Interest Period; or (b) (ii) the Administrative Agent is
advised by the majority in interest of the Lenders under the affected Tranche
that the Adjusted LIBO Rate, the LIBO Rate, the EURIBO Rate, the CDO Rate or the
EURIBOAUD Bank Bill Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period; then the Administrative Agent shall
give notice thereof to the Company and the Lenders by telephone or facsimile as
promptly as practicable thereafter and, until the Administrative Agent notifies
the Company and the Lenders that the circumstances giving rise to such notice no
longer exist, (iA) any Interest Election Request that requests the conversion of
any Borrowing to, or continuation of any Borrowing as, a Eurocurrency Borrowing
of the applicable Type shall be ineffective, and, unless repaid, such Borrowing
shall, if denominated in US Dollars, be madecontinued as or converted to an ABR
Borrowing or, if denominated in an Alternative Currencyany currency other than
US Dollars, bear interest at such rate as the Administrative Agent shall
determine (which determination shall be conclusive absent manifest error)
adequately and fairly reflects the cost to the affected Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period plus the Applicable Rate, and (ii (or, if the
Administrative Agent determines that it is unable to make such a determination,
shall be repaid on the last day of the current Interest Period applicable
thereto), and (B) if any Borrowing Request requests a Eurocurrency Borrowing of
the applicable Type, such Borrowing shall, if denominated in US Dollars, be made
as an ABR Borrowing or, if denominated in an Alternative Currencyany currency
other than US Dollars, bear interest at such rate as the Administrative Agent
shall determine (which determination shall be conclusive absent manifest error)
adequately and fairly reflects the cost to the affected Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period plus the Applicable Rate; provided that if the
circumstances giving rise to such notice affect only one Type of Borrowings,
then the other Type of Borrowings shall be permitted. (or, if the Administrative
Agent determines that it is unable to make such a determination, shall be
ineffective). (b) If at any time the Administrative Agent determines (which
determination shall be conclusive absent manifest error and shall be evidenced
by written notice to the Company), or the Company notifies the Administrative
Agent that it has determined, that (i) the circumstances set forth in paragraph
(a)(i) of this Section have arisen with respect to Loans of any Type and such
circumstances are unlikely to be temporary or (ii) the circumstances set forth
in paragraph (a)(i) of 66



--------------------------------------------------------------------------------



 
[expediafourthamendarcred091.jpg]
this Section have not arisen but either (w) the supervisor for the administrator
of the applicable Screen Rate has made a public statement that the administrator
of such Screen Rate is insolvent (and there is no successor administrator that
will continue publication of such Screen Rate), (x) the administrator of the
applicable Screen Rate has made a public statement identifying a specific date
after which such Screen Rate will permanently or indefinitely cease to be
published by it (and there is no successor administrator that will continue
publication of such Screen Rate), (y) the supervisor for the administrator of
the applicable Screen Rate has made a public statement identifying a specific
date after which such Screen Rate will permanently or indefinitely cease to be
published or (z) the supervisor for the administrator of the applicable Screen
Rate or a Governmental Authority having jurisdiction over the Administrative
Agent has made a public statement identifying a specific date after which the
applicable Screen Rate may no longer be used for determining interest rates for
loans, then, reasonably promptly following receipt of such notice by the Company
or the Administrative Agent, as applicable, the Administrative Agent and the
Company shall, at the option of the Company (in its sole discretion), (A)
endeavor to establish an alternate rate of interest to the LIBO Rate, the EURIBO
Rate, the CDO Rate or the AUD Bank Bill Rate, as applicable, that gives due
consideration to the then prevailing market convention for determining a rate of
interest for syndicated loans in the United States denominated in the applicable
currency at such time and (B) enter into an amendment to this Agreement to
reflect such alternate rate of interest and such other related changes to this
Agreement as may be applicable (it being understood that such amendment shall
not reduce the Applicable Rate). Notwithstanding anything else herein, any
definition of such alternate rate of interest shall provide that in no event
shall such alternate rate of interest be less than zero for the purposes of this
Agreement. Notwithstanding anything to the contrary in Section 9.02, such
amendment shall become effective without any further action or consent of any
other party to this Agreement so long as the Administrative Agent shall not have
received, within five Business Days of the date a copy of such amendment is
provided to the Lenders, a written notice from the Required Lenders stating that
such Required Lenders object to such amendment. Until an alternate rate of
interest shall be determined in accordance with this paragraph (but, in the case
of the circumstances described in clause (ii) above, only to the extent the
applicable Screen Rate for such Interest Period is not available or published at
such time on a current basis), clauses (A) and (B) of paragraph (a) of this
Section shall be applicable. SECTION 2.15. Increased Costs¶. (a) If any Change
in Law shall: (i) impose, modify or deem applicable any reserve, special
deposit, compulsory loan, insurance charge or similar requirement against assets
of, deposits with or for the account of, or credit extended or participated in
by, any Lender (except any such reserve requirement reflected in the Adjusted
LIBO Rate) or any Issuing Bank; (ii) subject any Agent, Lender or Issuing Bank
to any Taxes on its loans, loan principal, letters of credit, commitments or
other obligations, or its deposits, 67



--------------------------------------------------------------------------------



 
[expediafourthamendarcred092.jpg]
reserves, other liabilities or capital attributable thereto (but expressly
excluding Taxes referred to in paragraph (f) of this Section); or (iii) impose
on any Lender or any Issuing Bank or the London interbank market or, European
interbank market, Toronto interbank market or Australian interbank market any
other condition, cost or expense affecting this Agreement or Eurocurrency Loans
made by such Lender or any Letter of Credit or participation therein; and the
result of any of the foregoing shall be to increase the cost to such Lender of
making, converting to or continuing or maintaining any Loan (or of maintaining
its obligation to make any Loan) or to increase the cost to such Lender or such
Issuing Bank of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit) or to reduce the amount of any sum received or receivable by such Lender
or such Issuing Bank hereunder (whether of principal, interest or otherwise),
then the Company will pay, or cause the applicable Borrowing Subsidiary to pay,
to such Lender or such Issuing Bank, as the case may be, such additional amount
or amounts as will compensate such Lender or such Issuing Bank, as the case may
be, for such additional costs incurred or reduction suffered. (b) If any Lender
or any Issuing Bank determines that any Change in Law regarding capital or
liquidity requirements has had or would have the effect of reducing the rate of
return on such Lender’s or such Issuing Bank’s capital or on the capital of such
Lender’s or such Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by such Issuing Bank, to a
level below that which such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or such Issuing Bank’s policies and the
policies of such Lender’s or such Issuing Bank’s holding company with respect to
capital adequacy and liquidity), then from time to time the Company will pay, or
cause the applicable Borrowing Subsidiary to pay, to such Lender or such Issuing
Bank, as the case may be, such additional amount or amounts as will compensate
such Lender or such Issuing Bank or such Lender’s or such Issuing Bank’s holding
company for any such reduction suffered. (c) A certificate of a Lender or an
Issuing Bank setting forth the amount or amounts necessary to compensate such
Lender or such Issuing Bank or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section, as the case may be, setting
forth in reasonable detail the manner in which such amount or amounts have been
determined, shall be delivered to the Company and shall be conclusive absent
manifest error. The Company or the applicable Borrowing Subsidiary shall pay
such Lender or such Issuing Bank, as the case may be, the amount shown as due on
any such certificate within 10 Business Days after receipt thereof. (d) Failure
or delay on the part of any Lender or any Issuing Bank to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s or such
Issuing Bank’s right to demand such compensation; provided that the 68



--------------------------------------------------------------------------------



 
[expediafourthamendarcred093.jpg]
Company or any Borrowing Subsidiary shall not be required to compensate a Lender
or an Issuing Bank pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender or
such Issuing Bank, as the case may be, notifies the Company of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or such
Issuing Bank’s intention to claim compensation therefor; provided further that,
if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof. (e) If an Agent, a Lender or
an Issuing Bank determines, in its sole discretion, that it has received a
refund of any amount as to which it has been indemnified by any Borrower
pursuant to this Section 2.15, it shall pay over such refund to such Borrower
(but only to the extent of indemnity payments made by such Borrower under this
Section 2.15 with respect to the events giving rise to such refund), net of all
out-of-pocket expenses of such Agent, such Lender or such Issuing Bank and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided that each Borrower, upon the
request of such Agent, such Lender or such Issuing Bank, agrees to repay the
amount paid over to such Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event such Agent, such
Lender or such Issuing Bank is required to repay such refund to such
Governmental Authority. This Section shall not be construed to require any
Agent, any Lender or any Issuing Bank to make available its accounting records
(or any other information which it deems confidential) to any Borrower or any
other Person. (f) For the avoidance of doubt, this Section 2.15 (i) shall not
entitle any Agent, Lender or Issuing Bank to compensation in respect of any
Excluded Taxes, (ii) shall not apply to (A) Indemnified Taxes imposed on
payments by or on account of any obligations of any Borrower hereunder or under
any Loan Document or (B) Other Taxes, it being understood that Indemnified Taxes
and Other Taxes shall be governed by Section 2.17(a), and (iii) shall not
relieve any Lender of any obligation pursuant to Section 2.17(d), 2.17(f),
2.17(g) or 2.17(h). SECTION 2.16. Break Funding Payments¶. In the event of (a)
the payment of any principal of any Eurocurrency Loan other than on the last day
of an Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurocurrency Loan other than on the last day
of the Interest Period applicable thereto, (c) the failure to borrow, convert,
continue or prepay any Eurocurrency Loan on the date specified in any notice
delivered pursuant hereto (regardless of whether such notice may be revoked
under Section 2.11(c) and is revoked in accordance therewith) or (d) the
assignment of any Eurocurrency Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Company pursuant to
Section 2.19 or the CAM Exchange, then, in any such event, the applicable
Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurocurrency Loan, such loss, cost
or expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest that would have
accrued on the principal 69



--------------------------------------------------------------------------------



 
[expediafourthamendarcred094.jpg]
amount of such Loan had such event not occurred, at the Adjusted LIBO Rate, the
LIBO Rate or the, EURIBO Rate, the CDO Rate or the AUD Bank Bill Rate, as the
case may be, that would have been applicable to such Loan, for the period from
the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan) over (ii) the
amount of interest that would accrue on such principal amount for such period at
the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for deposits in the applicable currency of a
comparable amount and period from other banks in the eurocurrency marketRelevant
Interbank Market. A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section shall
be delivered to the Company and shall be conclusive absent manifest error. The
applicable Borrower shall pay such Lender the amount shown as due on any such
certificate within 20 days after receipt thereof. SECTION 2.17. Taxes¶. (a) Any
and all payments by or on account of any obligation of any Borrower hereunder or
under any other Loan Document shall be made free and clear of and without
deduction for any Indemnified Taxes or Other Taxes except as required by
applicable law; provided that if any Borrower shall be required by applicable
law to deduct any Indemnified Taxes or Other Taxes from such payments, then (i)
the sum payable by such Borrower shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section) the Applicable Agent, Lender or Issuing Bank
(as the case may be) receives an amount equal to the sum it would have received
had no such deductions been made, (ii) the applicable Borrower shall make such
deductions and (iii) the applicable Borrower shall pay the full amount deducted
to the relevant Governmental Authority in accordance with applicable law. (b) In
addition, the Company shall pay, or cause the applicable Borrowing Subsidiary to
pay, any Other Taxes to the relevant Governmental Authority in accordance with
applicable law. (c) The Company shall indemnify, or cause the applicable
Borrowing Subsidiary to indemnify, each Agent, Lender and Issuing Bank, within
20 days after written demand therefor, for the full amount of any Indemnified
Taxes or Other Taxes paid by such Agent, such Lender or such Issuing Bank, as
the case may be, on or with respect to any payment by or on account of any
obligation of any Borrower hereunder or under any other Loan Document (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to the Company by a Lender or an Issuing Bank, or
by the Administrative Agent on its own behalf or on behalf of a Lender or an
Issuing Bank, shall be conclusive absent manifest error. 70



--------------------------------------------------------------------------------



 
[expediafourthamendarcred095.jpg]
(d) Each Lender and Issuing Bank severally agrees to indemnify each Agent,
within 20 days after written demand therefor, for the full amount of (i) any
Indemnified Taxes and Other Taxes attributable to such Lender or Issuing Bank
(but only to the extent that the Borrowers have not already indemnified such
Agent for such Indemnified Taxes and without limiting the obligation of any
Borrower to do so), (ii) any Taxes attributable to such Lender’s or Issuing
Bank’s failure to comply with the provisions of Section 9.04(c) relating to the
maintenance of a Participant Register and (iii) any Excluded Taxes attributable
to such Lender or Issuing Bank, in each case, that are paid or payable by such
Agent in connection with any Loan Documents and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the applicable Lender or Issuing Bank by an Agent shall
be conclusive absent manifest error. Each Lender and Issuing Bank hereby
authorizes each Agent to set off and apply any and all amounts at any time owing
to such Lender or Issuing Bank under any Loan Document or otherwise payable by
such Agent to the Lender or Issuing Bank from any other source against any
amount due to such Agent under this paragraph (d). Nothing herein shall prevent
any Lender or Issuing Bank from contesting the applicability of any Excluded
Taxes that it believes to have been incorrectly or illegally imposed or asserted
by any Governmental Authority; provided that no such contest shall suspend the
obligation of any Lender or Issuing Bank to pay amounts due to the Agents as
provided in the first sentence of this paragraph. (e) As soon as practicable
after any payment of Indemnified Taxes or Other Taxes by any Borrower to a
Governmental Authority, such Borrower shall deliver to the Administrative Agent
the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent. (f) (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Company (with a copy to the Administrative Agent), at the time or
times reasonably requested by the Company or the Administrative Agent or, solely
with respect to an obligation of any Borrower that is a Domestic Subsidiary, at
the time or times prescribed by applicable law, such properly completed and
executed documentation reasonably requested by the Company or the Administrative
Agent, or, if applicable, prescribed by applicable law as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if reasonably requested by the Company or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Company or the Administrative
Agent as will enable the Borrowers or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section
2.17(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in the
Lender's reasonable judgment 71



--------------------------------------------------------------------------------



 
[expediafourthamendarcred096.jpg]
such completion, execution or submission would subject such Lender to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender. (ii) Without limiting the generality of the
foregoing, (A) any Lender that is a U.S. Person shall deliver to the Company and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding Tax; (B) any Foreign Lender shall, to the extent it
is legally entitled to do so, deliver to the Company and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Company or the Administrative Agent), whichever of the following is applicable:
(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, establishing an exemption from, or reduction of,
U.S. Federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty; (2) executed
originals of IRS Form W-8ECI; (3) in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit C-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of Section
881(c)(3)(A) of the Code, a “10 percent shareholder” of the applicable Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable; or (4) to the extent a Foreign Lender is not the
beneficial owner, executed originals of IRS Form W-8IMY, accompanied by IRS Form
W- 8ECI, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, a U.S. Tax
Compliance Certificate substantially in the form of Exhibit C-2 or Exhibit C-3,
IRS Form W-9, and/or other certification documents from 72



--------------------------------------------------------------------------------



 
[expediafourthamendarcred097.jpg]
each beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit C-4 on
behalf of each such direct and indirect partner; (C) any Foreign Lender shall,
to the extent it is legally entitled to do so, deliver to the Company and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Company or the Administrative Agent), executed originals of any
other form prescribed by applicable law as a basis for claiming exemption from
or a reduction in U.S. Federal withholding Tax, duly completed, together with
such supplementary documentation as may be prescribed by applicable law to
permit the Company or the Administrative Agent to determine the withholding or
deduction required to be made; and (D) if a payment made to a Lender under any
Loan Document would be subject to U.S. Federal withholding Tax imposed by FATCA
if such Lender were to fail to comply with the applicable reporting requirements
of FATCA (including those contained in Section 1471(b) or 1472(b) of the Code,
as applicable), such Lender shall deliver to the Company and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Company or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Company or the Administrative Agent as may be necessary for any
Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender's
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement. Each Lender agrees
that if any form or certification it previously delivered expires or becomes
obsolete or inaccurate in any respect, it shall update such form or
certification or promptly notify the Company and the Administrative Agent in
writing of its legal inability to do so. For purposes of this paragraph (f), the
term “Lender” includes any Issuing Bank. (g) In furtherance of, and without
limitation of, the obligations of the parties pursuant to Section 2.17(f), (i)
subject to (ii) below, each Lender and each UK Borrower which makes a payment to
such Lender shall cooperate in completing any procedural formalities necessary
for such UK Borrower to obtain authorization to make such payment without
withholding or deduction for Taxes imposed under the laws of the United Kingdom.
(ii) (A) A Lender on the day on which this Agreement closes that (x) holds a
passport under the HMRC DT Treaty Passport scheme and (y) 73



--------------------------------------------------------------------------------



 
[expediafourthamendarcred098.jpg]
wishes such scheme to apply to this Agreement, shall provide its scheme
reference number and its jurisdiction of tax residence to each UK Borrower and
the Administrative Agent; and (B) a Lender which becomes a Lender hereunder
after the day on which this Agreement closes that (x) holds a passport under the
HMRC DT Treaty Passport scheme and (y) wishes such scheme to apply to this
Agreement, shall provide its scheme reference number and its jurisdiction of tax
residence to each UK Borrower and the Administrative Agent, and (C) Upon
satisfying either clause (A) or (B) above, such Lender shall have satisfied its
obligation under paragraph (g)(i) above. (iii) If a Lender has confirmed its
scheme reference number and its jurisdiction of tax residence in accordance with
paragraph (g)(ii) above, each UK Borrower shall make a Borrower DTTP filing with
respect to such Lender, and shall promptly provide such Lender with a copy of
such filing; provided that, if: (A) each UK Borrower making a payment to such
Lender has not made a Borrower DTTP Filing in respect of such Lender; or (B)
each UK Borrower making a payment to such Lender has made a Borrower DTTP Filing
in respect of such Lender but: (1) such Borrower DTTP Filing has been rejected
by HM Revenue & Customs; or (2) HM Revenue & Customs has not given such UK
Borrower authority to make payments to such Lender without a deduction for tax
within 60 days of the date of such Borrower DTTP Filing; and in each case, such
UK Borrower has notified that Lender in writing of either (1) or (2) above, then
such Lender and such UK Borrower shall co- operate in completing any additional
procedural formalities necessary for such UK Borrower to obtain authorization to
make that payment without withholding or deduction for Taxes imposed under the
laws of the United Kingdom. (iv) If a Lender has not confirmed its scheme
reference number and jurisdiction of tax residence in accordance with paragraph
(g)(ii) above, no UK Borrower shall make a Borrower DTTP Filing or file any
other form relating to the HMRC DT Treaty Passport scheme in respect of that
Lender's Commitment(s) or its participation in any Loan unless the Lender
otherwise agrees. (v) Each UK Borrower shall, promptly on making a Borrower DTTP
Filing, deliver a copy of such Borrower DTTP Filing to the Administrative Agent
for delivery to the relevant Lender. 74



--------------------------------------------------------------------------------



 
[expediafourthamendarcred099.jpg]
(vi) Each Lender shall notify the Company and Administrative Agent if it
determines in its sole discretion that it is ceases to be entitled to claim the
benefits of an income tax treaty to which the United Kingdom is a party with
respect to payments made by any UK Borrower hereunder. (vii) For purposes of
this paragraph (g), the term “Lender” includes any Issuing Bank. (h) If an
Agent, a Lender or an Issuing Bank determines, in its sole discretion, that it
has received a refund of any Taxes or Other Taxes as to which it has been
indemnified pursuant to this Section 2.17 (including by the payment of
additional amounts pursuant to this Section 2.17), it shall pay over such refund
to the indemnifying party (but only to the extent of indemnity payments made, or
additional amounts paid, under this Section 2.17 with respect to the Taxes or
Other Taxes giving rise to such refund), net of all reasonable out-of-pocket
expenses of such Agent, such Lender or such Issuing Bank and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund); provided that such indemnifying party, upon the request
of such Agent, such Lender or such Issuing Bank, agrees to repay the amount paid
over to such indemnifying party (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to such Agent, such Lender or
such Issuing Bank in the event such Agent, such Lender or such Issuing Bank is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this paragraph (h), in no event will an Agent, a
Lender or an Issuing Bank be required to pay any amount to an indemnifying party
pursuant to this paragraph (h) the payment of which would place such Agent,
Lender or Issuing Bank in a less favorable net after-Tax position than such
Agent, Lender or Issuing Bank would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This Section shall not be construed to
require any Agent, any Lender or any Issuing Bank to make available its Tax
returns (or any other information relating to its Taxes which it deems
confidential) to the Company, any Borrowing Subsidiary or any other Person. (i)
From and after the effective date of this Agreement, each Agent shall be
entitled to treat this Agreement as not qualifying as a “grandfathered
obligation” within the meaning of United States Treasury Regulation Section
1.1471-2(b)(2)(i). (j) Notwithstanding anything to the contrary in this
Agreement, no Non- Guarantor Borrower shall be required to make any payment on
behalf of, or to provide cash collateral or any other property or assets of such
Non-Guarantor Borrower to be applied to any Obligations of (or any Obligation
that is treated for U.S. federal income tax purposes as an Obligation of), any
Loan Party that is a “U.S. person” (within the meaning of the Code), it being
the intention of the parties hereto to avoid adverse tax consequences to the
Company or any of its Subsidiaries under Section 956 of the Code. The provisions
of this Agreement shall be interpreted consistently with this paragraph, and in
the event any such provisions conflicts with this paragraph, the provisions of
this paragraph shall control (it being understood and agreed that nothing in
this paragraph 75



--------------------------------------------------------------------------------



 
[expediafourthamendarcred100.jpg]
shall affect (i) any agreement made solely among the Lenders, the Issuing Banks
and/or the Agents, including those set forth in Sections 2.06(d), 2.06(e),
2.09(d)(ii), 2.18(c), 2.20 and 7.02, or (ii) for the avoidance of doubt, the
obligations of each Borrower under Sections 2.06(e), 2.06(h), 2.06(j), 2.10(a),
2.11(b), 2.12 and 2.16). SECTION 2.18. Payments Generally; Pro Rata Treatment;
Sharing of Set-offs¶. (a) Each Borrower shall make each payment required to be
made by it hereunder or under any other Loan Document (whether of principal,
interest, fees or reimbursement of LC Disbursements, or of amounts payable under
Section 2.15, 2.16 or 2.17, or otherwise) prior to the time expressly required
hereunder or under such other Loan Document for such payment (or, if no such
time is expressly required, prior to 12:00 noon, Local Time), on the date when
due, in immediately available funds, without set-off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Applicable Agent to the applicable account specified by it
from time to time to the Company for such purpose, except payments to be made
directly to an Issuing Bank as expressly provided herein shall be so made and
except that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be
made directly to the Persons entitled thereto and payments pursuant to other
Loan Documents shall be made to the Persons specified therein. The Applicable
Agent shall distribute any such payments received by it for the account of any
other Person to the appropriate recipient promptly following receipt thereof. If
any payment under any Loan Document shall be due on a day that is not a Business
Day, the date for payment shall be extended to the next succeeding Business Day,
and, in the case of any payment accruing interest, interest thereon shall be
payable for the period of such extension. Except as otherwise provided herein,
(i) all payments of principal, interest or reimbursement obligations in respect
of any Loan or Letter of Credit shall be made in the currency of such Loan or
Letter of Credit and (ii) all other payments under each Loan Document (including
all fees) shall be made in US Dollars. (b) If at any time insufficient funds are
received by and available to the Applicable Agent to pay fully all amounts of
principal, unreimbursed LC Disbursements, interest and fees then due hereunder,
such funds shall be applied (i) first, towards payment of interest and fees then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, towards
payment of principal and unreimbursed LC Disbursements then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal and unreimbursed LC Disbursements then due to such parties. (c) If any
Lender shall, by exercising any right of set-off or counterclaim or otherwise,
obtain payment in respect of any principal of or interest on any of its Loans or
participations in LC Disbursements resulting in such Lender receiving payment of
a greater proportion of the aggregate amount of its Loans and participations in
LC Disbursements and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at 76



--------------------------------------------------------------------------------



 
[expediafourthamendarcred101.jpg]
face value) participations in the Loans and participations in LC Disbursements
of other Lenders under such Tranche to the extent necessary so that the benefit
of all such payments shall be shared by the Lenders ratably in accordance with
the aggregate amount of principal of and accrued interest on their respective
Loans and participations in LC Disbursements; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by any Borrower pursuant to and in accordance with the express terms of this
Agreement (for the avoidance of doubt, as in effect from time to time) or any
payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in LC Disbursements to any
assignee or Participant, other than to the Company or any Subsidiary or
Affiliate thereof (as to which the provisions of this paragraph shall apply). It
is acknowledged and agreed that the foregoing provisions of this Section 2.18(c)
reflect an agreement entered into solely among the Lenders (and not any Borrower
or any other Loan Party) and the consent of any Borrower or any other Loan Party
shall not be required to give effect to the acquisition of a participation by a
Lender pursuant to such provisions or with respect to any action taken by the
Lenders or the Administrative Agent pursuant to such provisions. Each Borrower
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against such Borrower rights of set-off and counterclaim with respect
to such participation as fully as if such Lender were a direct creditor of such
Borrower, as the case may be, in the amount of such participation. (d) Unless
the Applicable Agent shall have received notice from the Company prior to the
date on which any payment is due to the Applicable Agent for the account of the
Lenders or an Issuing Bank hereunder that any Borrower will not make such
payment, the Applicable Agent may assume that such Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or such Issuing Bank, as the case may be,
the amount due. In such event, if such Borrower has not in fact made such
payment, then each of the Lenders or such Issuing Bank, as the case may be,
severally agrees to repay to the Applicable Agent forthwith on demand the amount
so distributed to such Lender or Issuing Bank with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Applicable Agent, at (A) if such amount is
denominated in US Dollars, the greater of the New York Fed Bank Rate and a rate
determined by the Applicable Agent in accordance with banking industry rules on
interbank compensation, and (B) if such amount is denominated in an Alternative
Currencyany currency other than US Dollars, a rate determined by the Applicable
Agent in accordance with banking industry rules on interbank compensation. (e)
If any Lender shall fail to make any payment required to be made by it pursuant
to Section 2.06(d), 2.06(e), 2.07(b), 2.18(d) or 9.03(c), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by either Agent for
the account of such Lender to satisfy such Lender’s obligations under such
Sections until all such 77



--------------------------------------------------------------------------------



 
[expediafourthamendarcred102.jpg]
unsatisfied obligations are fully paid or (ii) hold any such amounts in a
segregated account as cash collateral for, and application to, any future
payment obligations of such Lender under such Sections, in each case in such
order as shall be determined by such Agent in its discretion. SECTION 2.19.
Mitigation Obligations; Replacement of Lenders¶. (a) If any Lender requests
compensation under Section 2.15, or if any Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.17, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign and delegate its rights and obligations hereunder to
another of its offices, branches or Affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.15 or 2.17, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Company hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment and delegation. (b) If (i) any Lender has
advised it is unlawful for it to extend credit to a Subsidiary under Section
2.04, (ii) any Lender requests compensation under Section 2.15, (iiiii) any
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
(iiiiv) any Lender becomes a Defaulting Lender or (ivv) any Lender has failed to
consent to a proposed waiver, amendment or other modification that under Section
9.02 requires the consent of all the Lenders (or all the affected Lenders or all
the Lenders of the affected Class) and with respect to which the Required
Lenders (or, where applicable, a majority in interest of the Lenders of the
affected Class) shall have granted their consent, then the Company may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 9.04), all
its interests, rights and obligations under this Agreement to an assigneeand the
other Loan Documents (or, in the case of any such assignment and delegation
resulting from a failure to provide a consent as a Lender of an affected Class,
all its interests, rights and obligations under this Agreement and the other
Loan Documents as a Lender of such affected Class) to an Eligible Assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (iA) the Company shall have received the
prior written consent of the Administrative Agent and the Issuing Banks, which
consent shall not unreasonably be withheld, (iiB) such Lender shall have
received payment of an amount equal to the outstanding principal of its Loans
and participations in LC Disbursements, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder (if applicable, in each case only
to the extent such amounts relate to its interest as a Lender of a particular
Class), from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the applicable Borrowers (in the case of all other
amounts), (iiiC) in the case of any such assignment resulting from a claim for
compensation under Section 2.15 or payments required to be made pursuant to
Section 2.17, such assignment is reasonably be expected to result in a future
reduction in such 78



--------------------------------------------------------------------------------



 
[expediafourthamendarcred103.jpg]
compensation or payments and, (ivD) in the case of any such assignment resulting
from the failure to provide a consent, the assignee shall have given such
consent and, as a result of such assignment and any contemporaneous assignments
and consents, the applicable waiver, amendment or other modification can be
effected and (E) such assignment does not conflict with applicable law. A Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Company to require such assignment and delegation cease to apply.
Each party hereto agrees that an assignment required pursuant to this paragraph
may be effected pursuant to an Assignment and Assumption executed by the
Company, the Administrative Agent and the assignee and that the Lender required
to make such assignment need not be a party thereto. SECTION 2.20. Defaulting
Lenders¶. (a) Notwithstanding any provision of this Agreement to the contrary,
if any Lender becomes a Defaulting Lender, then the following provisions shall
apply for so long as any such Lender is a Defaulting Lender: (i) no commitment
fee shall accrue on the unused amount of any Commitment of any Defaulting Lender
pursuant to Section 2.12(a); (ii) the Commitments and Revolving Credit Exposures
of each Defaulting Lender shall be disregarded in determining whether the
Required Lenders or any other requisite Lenders have taken any action hereunder
or under any other Loan Document (including any consent to any waiver, amendment
or other modification pursuant to Section 9.02); provided, however, that any
waiver, amendment or other modification that, disregarding the effect of this
clause (ii), requires the consent of all Lenders or of all Lenders affected
thereby shall, except as otherwise provided in Section 9.02, continue to require
the consent of such Defaulting Lender in accordance with the terms hereof; (iii)
if any LC Exposure exists at the time any Lender becomes a Defaulting Lender,
then: (A) the LC Exposure of such Defaulting Lender (other than any portion of
such LC Exposure attributable to unreimbursed LC Disbursements with respect to
which such Defaulting Lender shall have funded its participation as contemplated
by Sections 2.06(d) and 2.06(e)) shall be reallocated among the Non-Defaulting
Lenders in accordance with their respective Combined Tranche Percentages, but
only to the extent that, after giving effect to such reallocation, the sum of
all Non- Defaulting Lenders’ US Tranche Revolving Exposures would not exceed the
sum of Non-Defaulting Lenders’ US Tranche Revolving Commitments and the sum of
all Non-Defaulting Lenders’ European Tranche Revolving Exposures would not
exceed the sum of all Non-Defaulting Lenders’ European Tranche Revolving
Commitments; (B) if the reallocation described in clause (A) above cannot, or
can only partially, be effected, each Borrower shall within two Business Days 79



--------------------------------------------------------------------------------



 
[expediafourthamendarcred104.jpg]
following notice by the Administrative Agent cash collateralize for the benefit
of the Issuing Banks the portion of such Defaulting Lender’s LC Exposure
attributable to Letters of Credit issued for the account of such Borrower (other
than any portion thereof referred to in the parenthetical in such clause (A))
that has not been reallocated in accordance with the procedures set forth in
Section 2.06(j) for so long as such LC Exposure is outstanding; (C) if the
applicable Borrower cash collateralizes any portion of such Defaulting Lender’s
LC Exposure pursuant to clause (B) above, the applicable Borrower shall not be
required to pay participation fees to such Defaulting Lender pursuant to Section
2.12(b) with respect to such portion of such Defaulting Lender’s LC Exposure for
so long as such Defaulting Lender’s LC Exposure is cash collateralized; (D) if
any portion of the LC Exposure of such Defaulting Lender is reallocated pursuant
to clause (A) above, then the fees payable to the Lenders pursuant to Sections
2.12(a) and 2.12(b) shall be adjusted to give effect to such reallocation; and
(E) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (A) or (B) above, then,
without prejudice to any rights or remedies of any Issuing Bank or any other
Lender hereunder, all participation fees payable by any Borrower under Section
2.12(b) with respect to such Defaulting Lender’s LC Exposure shall be payable to
the Issuing Banks (and allocated among them ratably based on the amount of such
Defaulting Lender’s LC Exposure attributable to Letters of Credit issued by each
Issuing Bank) until and to the extent that such LC Exposure is reallocated
and/or cash collateralized; and (iv) so long as such Lender is a Defaulting
Lender, no Issuing Bank shall be required to issue, amend, renew or extend any
Letter of Credit, unless, in each case, it is satisfied that the related LC
Exposure will be fully covered by the Commitments of the Non-Defaulting Lenders
and/or cash collateral provided by the applicable Borrower in accordance with
this Section 2.20, and participating interests in any such issued, amended,
renewed or extended Letter of Credit will be allocated among the Non-Defaulting
Lenders in a manner consistent with Section 2.20(a)(iii)(A) (and such Defaulting
Lender shall not participate therein). (b) In the event the Administrative
Agent, each Issuing Bank and the Company shall have agreed that a Lender that is
a Defaulting Lender has adequately remedied all matters that caused such Lender
to become a Defaulting Lender, then (i) such Lender shall cease to be a
Defaulting Lender for all purposes hereof, (ii) the participations of the
Lenders in Letters of Credit under Section 2.06(d) shall be readjusted to be
determined on the basis of the Lenders’ Combined Tranche Percentages and (iii)
such Lender shall purchase at par such of the Loans under the applicable Tranche
of 80



--------------------------------------------------------------------------------



 
[expediafourthamendarcred105.jpg]
the other Lenders under such Tranche as the Administrative Agent shall determine
to be necessary in order for the Loans to be held by the Lenders in accordance
with their Combined Tranche Percentages. (c) No Commitment of any Lender shall
be increased or otherwise affected and, except as otherwise expressly provided
in this Section, performance by any Borrower of its obligations hereunder and
under the other Loan Documents shall not be excused or otherwise modified, as a
result of the operation of this Section. The rights and remedies against a
Defaulting Lender under this Section are in addition to other rights and
remedies that any Borrower, any Agent, any Issuing Bank or any Non-Defaulting
Lender may have against such Defaulting Lender (and, for the avoidance of doubt,
each Non-Defaulting Lender shall have a claim against any Defaulting Lender for
any losses it may suffer as a result of the operation of this Section). ARTICLE
III Representations and Warranties The Company and each Borrowing Subsidiary
represents and warrants to the Lenders that: SECTION 3.01. Organization;
Powers¶. Each of the Company and the Subsidiaries is duly organized, validly
existing and (to the extent the concept is applicable in such jurisdiction) in
good standing under the laws of the jurisdiction of its organization (except, in
the case of Subsidiaries that are not Material Subsidiaries, where the failure
to do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect), has all requisite power and authority to
carry on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required. SECTION
3.02. Authorization; Enforceability¶. The Transactions to be entered into by
each Loan Party are within such Loan Party’s corporate or other organizational
powers and have been duly authorized by all necessary corporate or other
organizational and, if required, stockholder or other equityholder action. This
Agreement has been duly executed and delivered by each Borrower and constitutes
(assuming due execution by the parties hereto other than the Company and the
Subsidiaries), and each other Loan Document to which any Loan Party is or is to
be a party, when executed and delivered by such Loan Party, will constitute
(assuming due execution by the parties thereto other than the Company and the
Subsidiaries), a legal, valid and binding obligation of such Borrower or such
Loan Party (as the case may be), enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law. 81



--------------------------------------------------------------------------------



 
[expediafourthamendarcred106.jpg]
SECTION 3.03. Governmental Approvals; No Conflicts¶. The Transactions (a) do not
require any consent or approval of, registration or filing with or any other
action by any Governmental Authority, except those that have been obtained or
made and are in full force and effect or those the failure to obtain which could
not reasonably be expected to result in a Material Adverse Effect, (b) will not
violate any applicable law or regulation or the charter, by-laws or other
organizational documents of the Company or any of the Subsidiaries or any order
of any Governmental Authority, (c) will not violate or result (alone or with
notice or lapse of time, or both) in a default under any indenture, or other
material agreement or instrument binding upon the Company or any of the Material
Subsidiaries or its assets, or require any payment to be made by the Company or
any of the Material Subsidiaries thereunder and (d) will not result in the
creation or imposition of any Lien on any asset of the Company or any of the
Material Subsidiaries. SECTION 3.04. Financial Condition; No Material Adverse
Change¶. (a) The Company has heretofore furnished to the Lenders its
consolidated balance sheet and consolidated statements of operations and cash
flows and, with respect to the fiscal year ended December 31, 2013,2017, only,
changes in stockholders equity and comprehensive income (i) as of and for the
fiscal year ended December 31, 2013,2017, reported on by Ernst & Young LLP,
independent registered public accounting firm, and (ii) as of and for the fiscal
quarters and the portions of the fiscal year ended March 31 and June 30,
2014,31, 2018, certified by a Financial Officer. Such financial statements
present fairly, in all material respects, the financial position and results of
operations and cash flows of the Company and the consolidated Subsidiaries as of
such dates and for such periods in accordance with GAAP, subject to year-end
audit adjustments and the absence of footnotes in the case of the statements
referred to in clause (ii) above. (b) There has not occurred since December 31,
2013,2017, any event, condition or circumstance that has had or could reasonably
be expected to have a material adverse effect on the business, results of
operations, assets or financial condition of the Company and the Subsidiaries,
taken as a whole. (c) Except as disclosed in the financial statements referred
to above or the notes thereto and except for the Disclosed Matters, after giving
effect to the Transactions, none of the Company or the Subsidiaries has, as of
the RestatementFourth Amendment Effective Date, any material contingent
liabilities. SECTION 3.05. Properties¶. (a) Each of the Company and the
Subsidiaries (other than any Excluded Subsidiary) has good title to, or valid
leasehold interests in, all its real and personal property material to its
business, except for minor defects in title that do not interfere with its
ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes. (b) Each of the Company and the
Subsidiaries owns, or is licensed to use, all trademarks, tradenames,
copyrights, patents and other intellectual property material to its business,
except for intellectual property the failure to own or license which,
individually or in the aggregate, could not reasonably be expected to result in
a Material 82



--------------------------------------------------------------------------------



 
[expediafourthamendarcred107.jpg]
Adverse Effect, and the use thereof by the Company and the Subsidiaries does not
infringe upon the rights of any other Person, except for any such infringements
that, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect. SECTION 3.06. Litigation and Environmental
Matters¶. (a) There are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of the
Company, threatened in writing against or affecting the Company or any of the
Subsidiaries (i) as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined, could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect (other
than the Disclosed Matters) or (ii) that involve any of the Loan Documents or
the Transactions. (b) Except for the Disclosed Matters and except with respect
to any other matters that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, neither the
Company nor any of the Subsidiaries (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, (iii) has received written notice of any claim with
respect to any Environmental Liability or (iv) knows of any basis reasonably
likely to result in any Environmental Liability. SECTION 3.07. Compliance with
Laws and Agreements¶. Each of the Company and the Subsidiaries is in compliance
with all laws, regulations and orders of any Governmental Authority applicable
to it or its property and all indentures, agreements and other instruments
binding upon it or its property, except where the failure to do so, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect. No Default has occurred and is continuing. SECTION 3.08.
Investment Company Status¶. Neither the Company nor any of the Subsidiaries is
an “investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940. SECTION 3.09. Taxes¶. Each of the Company and
the Subsidiaries has timely filed or caused to be filed all Tax returns and
reports required to have been filed and has paid or caused to be paid all Taxes
required to have been paid by it, except (a) Taxes that are being contested in
good faith by appropriate proceedings and for which the Company or such
Subsidiary, as applicable, has set aside on its books reserves with respect
thereto in accordance with GAAP or (b) to the extent that the failure to do so
could not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Effect. SECTION 3.10. ERISA¶. No ERISA Event has occurred or
is reasonably expected to occur that, when taken together with all other such
ERISA Events for which liability is reasonably expected to occur, would
reasonably be expected to result in a Material Adverse Effect. The excess of the
present value of all accumulated benefit 83



--------------------------------------------------------------------------------



 
[expediafourthamendarcred108.jpg]
obligations under each Plan (based on assumptions used for purposes of Statement
of Financial Accounting Standards No. 87), if any, over the fair market value of
the assets of such Plan, would not reasonably be expected to result in a
Material Adverse Effect. SECTION 3.11. Disclosure¶. None of the reports,
financial statements, certificates or other written factual information
furnished by or on behalf of any Loan Party to the Administrative Agent or any
Lender in connection with the negotiation of this Agreement or any other Loan
Document or delivered hereunder or thereunder (as modified or supplemented by
other information so furnished), taken as a whole, contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading as of the date furnished; provided that, with respect to
projected financial information, the Company represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time. SECTION 3.12. Guarantee Requirement¶. The Guarantee
Requirement is satisfied. SECTION 3.13. Subsidiaries¶. Schedule 3.13 sets forth,
as of the Restatement Effective Date, the name and jurisdiction of organization
of, and the percentage of each class of Equity Interests owned by the Company or
any Subsidiary in, each Subsidiary and identifies, as of the Restatement
Effective Date, each Designated Subsidiary and each Material Subsidiary. SECTION
3.14. Use of Proceeds; Margin Regulations¶. The proceeds of the Loans and the
Letters of Credit have been and will be used solely for the general corporate
purposes of the Company and the Subsidiaries, including working capital, capital
expenditures and acquisitions. No part of the proceeds of any Loan or any Letter
of Credit have been or will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board of
Governors, including Regulations T, U and X. SECTION 3.15. Borrowing
Subsidiaries¶. Each Borrowing Subsidiary is subject to civil and commercial law
with respect to its obligations under this Agreement, and the execution,
delivery and performance by such Borrowing Subsidiary of the applicable
Borrowing Subsidiary Agreement and this Agreement constitute and will constitute
private and commercial acts rather than public or governmental acts. Each
Borrowing Subsidiary that is not a Domestic Subsidiary has validly given its
consent to be sued in respect of its obligations under the Borrowing Subsidiary
Agreement and this Agreement. Each Borrowing Subsidiary that is not a Domestic
Subsidiary has waived every immunity (sovereign or otherwise) to which it or any
of its properties would otherwise be entitled from any legal action, suit or
proceeding, from jurisdiction of any court or from setoff or any legal process
(whether service or notice, attachment prior to judgment, attachment in aid of
execution of judgment, execution of judgment or otherwise) under the laws of the
jurisdiction of its incorporation in respect of its Obligations under the
Borrowing Subsidiary Agreement and this Agreement. The waiver 84



--------------------------------------------------------------------------------



 
[expediafourthamendarcred109.jpg]
by such Borrowing Subsidiary described in the immediately preceding sentence is
legal, valid and binding on such Borrowing Subsidiary. SECTION 3.16.
Anti-Corruption Laws and Sanctions¶. The Company maintains and will maintain in
effect policies and procedures designed to result in compliance by the Company,
its Subsidiaries and their respective directors, officers, employees and agents
with Anti-Corruption Laws and applicable Sanctions, and the Company and its
Subsidiaries and, to the knowledge of the Company, their respective officers,
employees, directors and agents, are in compliance with Anti-Corruption Laws and
applicable Sanctions in all material respects. None of (a) the Company, any
Subsidiary or to the knowledge of the Company any of their respective directors,
officers or employees, or (b) to the knowledge of the Company, any agent of the
Company or any Subsidiary that will act in any capacity in connection with or
benefit from the credit facility established hereby, is a Sanctioned Person. No
Borrowing, issuance of a Letter of Credit or use of the proceeds of any
Borrowing or any Letter of Credit will result in a violation by any party hereto
of Anti-Corruption Laws or applicable Sanctions. ARTICLE IV Conditions SECTION
4.01. Restatement Effective Date[Reserved]¶. The obligations of the Lenders to
make Loans and of the Issuing Banks to issue Letters of Credit under this
Amended and Restated Credit Agreement shall not become effective until the date
on which each of the following conditions is satisfied (or waived in accordance
with Section 9.02): (a) The Administrative Agent or its counsel shall have
received from each party hereto either (i) a counterpart of this Agreement
signed on behalf of such party or (ii) written evidence reasonably satisfactory
to the Administrative Agent (which may include facsimile or other electronic
transmission of a signed signature page of this Agreement) that such party has
signed a counterpart of this Agreement. (b) The Administrative Agent shall have
received such documents and certificates as the Administrative Agent or its
counsel may reasonably request relating to the organization, existence and good
standing of each Loan Party, the authorization of the Transactions and any other
legal matters relating to the Loan Parties, the Loan Documents or the
Transactions, all in form and substance reasonably satisfactory to the
Administrative Agent and its counsel. (c) The Administrative Agent shall have
received a Reaffirmation Agreement, in form and substance satisfactory to the
Administrative Agent, duly executed by each Loan Party, pursuant to which each
Loan Party shall consent to this Agreement and the amendments to the Existing
Credit Agreement effected hereby and acknowledge that the Guarantee Agreement
remains in full force and effect in accordance with its terms and constitutes a
guarantee of the Obligations. 85



--------------------------------------------------------------------------------



 
[expediafourthamendarcred110.jpg]
(d) The Administrative Agent shall have received a favorable written opinion
(addressed to the Agents, the Lenders and the Issuing Banks and dated the
Restatement Effective Date) of each of (i) Wachtell, Lipton, Rosen & Katz,
counsel for the Company, (ii) in-house counsel for the Company and (iii) local
counsel in each jurisdiction in which a Loan Party is organized and the laws of
which are not covered by the opinion referred to in clause (i) above, in each
case in form and substance reasonably satisfactory to the Administrative Agent.
(e) The Administrative Agent shall have received a certificate, dated the
Restatement Effective Date and signed by a Financial Officer, confirming
compliance with the conditions set forth in Section 4.02(a) (without giving
effect to the parenthetical therein) and Section 4.02(b). (f) The Administrative
Agent shall have received all fees and other amounts due and payable on or prior
to the Restatement Effective Date, including, to the extent invoiced at least
two Business Days prior to the Restatement Effective Date, reimbursement or
payment of all out-of-pocket expenses (including fees, charges and disbursements
of counsel) required to be reimbursed or paid by the Company under the
Commitment Letter, any fee letter referred to therein or this Agreement. (g) On
the Restatement Effective Date, all interest, fees and other amounts accrued for
the accounts of the Lenders and Issuing Banks under the Existing Credit
Agreement shall have been or shall be paid in full. (h) Each Lender shall have
received all documentation and other information required to be obtained by such
Lender under applicable “know your customer” and anti-money laundering rules and
regulations, including the USA Patriot Act. The Administrative Agent shall
notify the Borrowers and the Lenders of the Restatement Effective Date, and such
notice shall be conclusive and binding. SECTION 4.02. Each Credit Event¶. The
obligation of each Lender to make a Loan on the occasion of any Borrowing (other
than any conversion or continuation of a Loan), and of each Issuing Bank to
issue, amend, renew or extend any Letter of Credit, is subject to receipt of the
request therefor in accordance herewith and to the satisfaction of the following
conditions: (a) The representations and warranties of the Loan Parties set forth
in this Agreement (other than the representations and warranties set forth in
Sections 3.04(b) and 3.06) shall be true and correct in all material respects
(or, in the case of any such representation or warranty under this Agreement
already qualified as to materiality, in all respects) on and as of the date of
such Borrowing or the date of issuance, amendment, renewal or extension of such
Letter of Credit, as applicable (except in the case of any such representation
and warranty that expressly relates to a prior date, in which case such
representation and warranty 86



--------------------------------------------------------------------------------



 
[expediafourthamendarcred111.jpg]
shall have been so true and correct in all material respects on and as of such
prior date). (b) At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default shall have occurred and be continuing. Each
Borrowing (other than any conversion or continuation of a Loan) and each
issuance, amendment, renewal or extension of a Letter of Credit shall be deemed
to constitute a representation and warranty by the Company and the applicable
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section 4.02. SECTION 4.03. Initial Credit Event in Respect of Each
Borrowing Subsidiary¶. The obligations of the Lenders and Issuing Banks to make
the initial Loans to or to issue the initial Letter of Credit for the account of
each Borrowing Subsidiary (other than the Borrowing Subsidiaries that are party
to this Agreement on the date hereof) are subject to the satisfaction of the
following additional conditions: (a) The Administrative Agent or its counsel
shall have received from each of such Borrowing Subsidiary and the Company
either (i) a counterpart of a Borrowing Subsidiary Agreement signed on behalf of
such party or (ii) written evidence reasonably satisfactory to the
Administrative Agent (which may include facsimile or other electronic
transmission of a signed signature page of such Borrowing Subsidiary Agreement)
that such party has signed a counterpart of a Borrowing Subsidiary Agreement,
and such Borrowing Subsidiary Agreement shall have become effective as provided
in Section 2.04. (b) The Administrative Agent shall have received, on behalf of
itself, the Lenders and the Issuing Banks, a favorable written opinion of
counsel for such Borrowing Subsidiary (which counsel shall be reasonably
acceptable to the Administrative Agent), in form and substance reasonably
satisfactory to the Administrative Agent, (i) dated the date of the applicable
Borrowing Subsidiary Agreement (or as of a later date prior to the date of such
credit event), (ii) addressed to the Administrative Agent, the Lenders and the
Issuing Banks and (iii) covering such matters as the Administrative Agent shall
reasonably request. (c) The Administrative Agent shall have received such
documents and certificates as the Administrative Agent or its counsel may
reasonably request relating to the organization, existence and good standing of
such Borrowing Subsidiary, the authorization by it of the Transactions to which
it will be party and any other legal matters relating to such Borrowing
Subsidiary, the Loan Documents or the Transactions, all in form and substance
reasonably satisfactory to the Administrative Agent and its counsel. (d) The
Administrative Agent shall have received a certificate, dated the date of the
applicable Borrowing Subsidiary Agreement and signed by a Financial Officer of
the Company, confirming compliance with the conditions set forth in 87



--------------------------------------------------------------------------------



 
[expediafourthamendarcred112.jpg]
paragraphs (a) and (b) of Section 4.02 (in each case, deeming all references
therein to the date, time or effect of a Borrowing (or an issuance, amendment,
renewal or extension of a Letter of Credit) to refer to the date, time and
effect of such Borrowing Subsidiary Agreement). ARTICLE V Affirmative Covenants
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or been terminated and all LC
Disbursements shall have been reimbursed by the Borrowers, the Company and each
Borrowing Subsidiary covenants and agrees with the Lenders that: SECTION 5.01.
Financial Statements; and Other Information¶. The Company will furnish to the
Administrative Agent, on behalf of each Lender: (a) (i) so long as the Company
is subject to periodic reporting obligations under the Exchange Act, within five
Business Days of each date the Company is required to file with the SEC an
Annual Report on Form 10-K for any fiscal year of the Company (giving effect to
any extension of such date available under paragraph (b) of Rule 12b-25 under
the Exchange Act), and (ii) otherwise, within 90 days after the end of each
fiscal year of the Company, its audited consolidated balance sheet and related
consolidated statements of operations, changes in stockholders’ equity and
comprehensive income and cash flows as of the end of and for such fiscal year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all audited by and accompanied by the opinion of Ernst & Young LLP
or another registered independent public accounting firm of recognized national
standing (without a “going concern” or like qualification or exception and
without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations and cash
flows of the Company and the consolidated Subsidiaries on a consolidated basis
as of the end of and for such fiscal year in accordance with GAAP; (b) (i) so
long as the Company is subject to periodic reporting obligations under the
Exchange Act, within five Business Days of each date the Company is required to
file with the SEC a Quarterly Report on Form 10-Q for any fiscal quarter of the
Company (giving effect to any extension of such date available under paragraph
(b) of Rule 12b-25 under the Exchange Act), and (ii) otherwise, within 45 days
after the end of each of the first three fiscal quarters of the Company, its
consolidated balance sheet and related consolidated statements of operations and
cash flows as of the end of and for such fiscal quarter and the then elapsed
portion of the fiscal year, setting forth in each case in comparative form the
figures for the corresponding period or periods of (or, in the case of the
balance sheet, as of the end of) the previous fiscal year, all certified by a
Financial 88



--------------------------------------------------------------------------------



 
[expediafourthamendarcred113.jpg]
Officer as presenting fairly in all material respects the financial condition
and results of operations and cash flows of the Company and the consolidated
Subsidiaries on a consolidated basis in accordance with GAAP, subject to normal
year-end audit adjustments and the absence of footnotes; (c) concurrently with
each delivery of financial statements under clause (a) or (b) above, a
certificate of a Financial Officer (i) certifying as to whether a Default has
occurred and, if a Default has occurred, specifying the details thereof and any
action taken or proposed to be taken with respect thereto, (ii) setting forth
reasonably detailed calculations of the ratios set forth in Sections 6.10 and
6.11 and (iii) stating whether any change in GAAP or in the application thereof
has occurred since the date of the audited financial statements referred to in
Section 3.04 that has had a material effect thereon and, if any such change has
occurred, specifying the effect of such change on the financial statements
accompanying such certificate; (d) concurrently with any delivery of financial
statements under clause (a) above, a certificate of a Financial Officer of the
Company certifying as to the identity of each Material Subsidiary existing at
the date of such certificate; (e) promptly after the same become publicly
available, copies of all periodic and other reports, proxy statements and other
materials filed by the Company or any Subsidiary with the SEC, or any
Governmental Authority succeeding to any or all of the functions of the SEC, or
with any national securities exchange, or distributed by the Company to its
shareholders generally, as the case may be; (f) promptly after any request
therefor by the Administrative Agent or any Lender, copies of (i) any documents
described in Section 101(ik)(1) of ERISA that the Company or any of its ERISA
Affiliates may request with respect to any Multiemployer Plan and (ii) any
notices described in Section 101(l)(1) of ERISA that the Company or any of its
ERISA Affiliates may request with respect to any Multiemployer Plan; provided
that, if the Company or any of its ERISA Affiliates has not requested such
documents or notices from the administrator or sponsor of the applicable
Multiemployer Plan, the Company or the applicable ERISA Affiliate shall promptly
make a request for such documents and notices from such administrator or sponsor
and shall provide copies of such documents and notices promptly after receipt
thereof; and (g) (i) promptly after any request therefor, such other information
regarding the operations, business affairs and financial condition of the
Company or any Subsidiary, or compliance with the terms of any Loan Document, as
the Administrative Agent (on its own behalf or at the request of any Lender) may
reasonably request and (ii) promptly after any request therefor, information and
documentation reasonably requested by the Administrative Agent or any Lender in
writing to the extent necessary for compliance with applicable 89



--------------------------------------------------------------------------------



 
[expediafourthamendarcred114.jpg]
“know your customer” and anti-money laundering rules and regulations, including
the USA Patriot Act. Information required to be delivered pursuant to this
Section 5.01 shall be deemed to have been delivered if such information
(including, in the case of certifications required pursuant to clause (b) above,
the certifications accompanying any such quarterly report pursuant to Section
302 of the Sarbanes-Oxley Act of 2002), or one or more annual or quarterly
reports containing such information, shall have been posted by the
Administrative Agent on the PlatformElectronic System or a similar site to which
the Lenders have been granted access or shall be available on the website of the
SEC at http://www.sec.gov. Information required to be delivered pursuant to this
Section 5.01 may also be delivered by electronic communications pursuant to
procedures approved by the Administrative Agent. In the event any financial
statements delivered under clause (a) or (b) above shall be restated, the
Company shall deliver, promptly after such restated financial statements become
available, revised completed certificates with respect to the periods covered
thereby that give effect to such restatement, signed by a Financial Officer.
SECTION 5.02. Notices of Material Events¶. The Company will furnish to the
Administrative Agent prompt written notice of the following: (a) the occurrence
of any Default; (b) the filing or commencement of any action, suit or proceeding
by or before any arbitrator or Governmental Authority against or affecting the
Company or any Subsidiary that could reasonably be expected to be adversely
determined and, if adversely determined, could reasonably be expected to result
in a Material Adverse Effect; and (c) the occurrence of any ERISA Event that,
alone or together with any other ERISA Events that have occurred, could
reasonably be expected to result in a Material Adverse Effect. Each notice
delivered under this Section shall be accompanied by a statement of a Financial
Officer or other executive officer of the Company setting forth the details of
the event or development requiring such notice and any action taken or proposed
to be taken with respect thereto. SECTION 5.03. Existence; Conduct of Business¶.
The Company will, and will cause each of the Subsidiaries to, do or cause to be
done all things necessary to preserve, renew and keep in full force and effect
its legal existence and the rights, licenses, permits, privileges, franchises,
patents, copyrights, trademarks and trade names material to the conduct of its
business except (other than as to the legal existence of any Borrower) where the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect; provided that the foregoing shall not prohibit any merger,
consolidation, sale, transfer, lease, disposition, liquidation or dissolution
permitted under Section 6.04 or 6.08. 90



--------------------------------------------------------------------------------



 
[expediafourthamendarcred115.jpg]
SECTION 5.04. Payment of Tax Liabilities¶. The Company will, and will cause each
of the Subsidiaries to, pay its Tax liabilities that, if not paid, could
reasonably be expected to result in a Material Adverse Effect before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings and (b) the
Company or such Subsidiary has set aside on its books reserves with respect
thereto in accordance with GAAP. SECTION 5.05. Maintenance of Properties;
Insurance¶. The Company will, and will cause each of the Subsidiaries (other
than any Excluded Subsidiary) to, (a) keep and maintain all property material to
the conduct of its business in good working order and condition, ordinary wear
and tear excepted, except where the failure to do so could not reasonably be
expected to result in a Material Adverse Effect, and (b) maintain, with
financially sound and reputable insurance companies, insurance in such amounts
and against such risks as are customarily maintained by companies engaged in the
same or similar businesses operating in the same or similar locations; provided
that the Company and the Subsidiaries may (i) self-insure against such risks and
in amounts as are usually self-insured by similar companies engaged in the same
or similar businesses operating in the same or similar locations and (ii) elect
not to carry terrorism insurance. SECTION 5.06. Books and Records; Inspection
Rights¶. The Company will, and will cause each of the Subsidiaries to, keep
proper books of record and account in which full, true and correct entries are
made of all dealings and transactions in relation to its business and
activities. The Company will, and will cause each of the Subsidiaries (other
than any Excluded Subsidiary) to, permit any representatives designated by the
Administrative Agent or any Lender, upon reasonable prior notice, to visit and
inspect its properties, to examine and make extracts from its books and records
and to discuss its affairs, finances and condition with its officers and
independent accountants, all at such reasonable times and as often as reasonably
requested; provided that, unless an Event of Default has occurred and is
continuing, no representative designated by a Lender may conduct any such visit,
inspection, examination, extraction or discussion unless such representative is
accompanied by a representative designated by the Administrative Agent. SECTION
5.07. Compliance with Laws¶. The Company will, and will cause each of the
Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. SECTION 5.08. Further
Assurances¶. (a) The Company will, and will cause each of the Subsidiaries to,
execute any and all further documents, agreements and instruments, and take all
further actions that may be required under any applicable law or regulation, or
that the Administrative Agent may reasonably request, (i) to effectuate the
transactions contemplated by the Loan Documents and (ii) to cause the Guarantee
Requirement to be and remain satisfied at all times. ¶If after the Restatement
Effective Date any Subsidiary is formed or acquired that is a Designated
Subsidiary, or any 91



--------------------------------------------------------------------------------



 
[expediafourthamendarcred116.jpg]
Subsidiary becomes a Designated Subsidiary, the Company will, as promptly as
practicable, and in any event within 30 days (or such longer period as the
Administrative Agent may agree to in writing), notify the Administrative Agent
thereof. ARTICLE VI Negative Covenants Until the Commitments have expired or
been terminated and the principal of and interest on each Loan and all fees
payable hereunder have been paid in full and all Letters of Credit have expired
or been terminated and all LC Disbursements shall have been reimbursed by the
Borrowers, the Company and each Borrowing Subsidiary covenants and agrees with
the Lenders that: SECTION 6.01. Indebtedness¶. The Company will not permit any
Subsidiary (other than any Loan Party that Guarantees all the Obligations) to,
create, incur, assume or permit to exist any Indebtedness, except: (a)
Indebtedness created under the Loan Documents; (b) Indebtedness set forth on
Schedule 6.01, and extensions, renewals and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof,
result in an earlier maturity date or decreased remaining weighted average life
to maturity thereof or change the parties directly or indirectly responsible for
the payment thereof; (c) Indebtedness owed to the Company or to any Subsidiary;
provided that such Indebtedness shall not have been transferred or pledged to
any Person other than the Company or any Subsidiary; (d) Indebtedness incurred
to finance the acquisition, construction or improvement of any fixed or capital
assets (including any such Indebtedness incurred after the consummation of such
acquisition, construction or improvement), including Capital Lease Obligations
and any Indebtedness incurred or assumed in connection with the acquisition,
construction or improvement of any such assets or secured by a Lien on any such
assets prior to the acquisition thereof, and extensions, renewals, refinancings
and replacements of any Indebtedness permitted by this Section 6.01(d) that do
not increase the outstanding principal amount thereof by more than the amount of
any fees, costs, expenses and premiums associated with such extension, renewal,
refinancing or replacement and accrued interest, fees and premiums with respect
to the Indebtedness being extended, renewed, refinanced or replaced, result in
an earlier maturity date or decreased remaining weighted average life to
maturity thereof or change the parties directly or indirectly responsible for
the payment thereof; provided that (i) such Indebtedness (other than otherwise
permitted extensions, renewals, refinancings and replacements thereof) is
incurred prior to or within 180 days after such acquisition or the completion of
such construction or improvement 92



--------------------------------------------------------------------------------



 
[expediafourthamendarcred117.jpg]
and (ii) the aggregate principal amount of Indebtedness permitted by this clause
(d) shall not exceed, in each case, the cost of such acquisition, construction
or improvement plus the amount of any fees, costs and expenses associated with
the incurrence of such Indebtedness and, in the case of any extension, renewal,
refinancing or replacement of any such Indebtedness, accrued interest, fees and
premiums with respect to the Indebtedness being extended, renewed, refinanced or
replaced; (e) Indebtedness of any Person that becomes a Subsidiary (or of any
Person not previously a Subsidiary that is merged or consolidated with or into a
Subsidiary in a transaction permitted hereunder) after the date hereof; provided
that (i) such Indebtedness exists at the time such Person becomes a Subsidiary
(or is so merged or consolidated) and is not created in contemplation of or in
connection with such Person becoming a Subsidiary (or such merger or
consolidation) and (ii) at the time such Person becomes a Subsidiary (or is so
merged or consolidated), the aggregate principal amount of Indebtedness
permitted bythen outstanding under this clause (e) shall not exceed
US$375,000,000 at any time outstandingthe greater of (x) US$550,000,000 and (y)
4.5% of Consolidated Adjusted Total Assets as of the last day of the fiscal
quarter of the Company most recently ended on or prior to the date such Person
becomes a Subsidiary (or is so merged or consolidated); (f) Indebtedness of any
Subsidiary as an account party in respect of trade letters of credit; (g)
Indebtedness consisting of (i) the financing of insurance premiums or (ii) take
or pay obligations contained in supply arrangements, in each case, incurred in
the ordinary course of business; (h) Indebtedness representing deferred
compensation to employees incurred in the ordinary course of business; (i)
Indebtedness consisting of any purchase price adjustment, earnout or deferred
payment of a similar nature incurred in connection with any investment by any
Subsidiary, but only to the extent that no payment has at the time accrued
pursuant to such purchase price adjustment, earnout or deferred payment
obligation, or of any indemnification obligation arising in connection with any
investment by any Subsidiary; (j) Indebtedness arising under any performance or
surety bond (including any consumer protection bond or any performance bond
posted in respect of contested tax assessments), completion bond or similar
obligation, in each case incurred in the ordinary course of business and not
supporting Indebtedness; (k) overdrafts paid within five Business Days; (l)
Capital Lease Obligations incurred in connection with any Sale/Leaseback
Transaction permitted by Section 6.03; 93



--------------------------------------------------------------------------------



 
[expediafourthamendarcred118.jpg]
(m) other Indebtedness that, when aggregated(other than Securitization
Transactions); provided that at the time of incurrence of any such Indebtedness,
the aggregate principal amount of Indebtedness then outstanding under this
clause (m), together with, without duplication, with the aggregate
outstandingprincipal amount of Indebtedness of the Companythen outstanding that
is secured by Liens and Securitization Transactions permitted pursuant to
Section 6.02(g) and the aggregate outstanding amount of Sale/Leaseback
Transactions permitted pursuant tothen outstanding under the proviso to Section
6.03, shall at no time exceed US$150,000,000not exceed the greater of (x)
US$225,000,000 and (y) 1.8% of Consolidated Adjusted Total Assets as of the last
day of the fiscal quarter of the Company most recently ended on or prior to the
date of incurrence of such Indebtedness; (n) all premium (if any), interest
(including post-petition interest), fees, expenses, charges and additional or
contingent interest on obligations described in the foregoing clauses of this
Section; (o) guarantees of Indebtedness of Loan Parties; (p) Indebtedness
consisting of promissory notes issued to current or former officers, directors
and employees of a Subsidiary, their respective estates, spouses or former
spouses issued in exchange for the purchase or redemption by such Subsidiary of
its Equity Interests (other than Disqualified Equity Interests); provided that
the aggregate principal amount of such Indebtedness permitted by this clause (p)
shall not exceed US$15,000,00022,500,000; (q) obligations under Swap Agreements
that are entered into to hedge or mitigate risks to which the Company or any
Subsidiary has actual or anticipated exposure (other than in respect of Equity
Interests or Indebtedness of the Company or any Subsidiary) or to cap, collar or
exchange interest rates (from fixed to floating rates, from one floating rate to
another floating rate or otherwise) or exchange rates with respect to any
interest bearing or non-US Dollar denominated liability or investment of the
Company or any Subsidiary; (r) Indebtedness of Foreign Subsidiaries (other than
any such Foreign Subsidiary that is a Borrower hereunder) in an; provided that
at the time of incurrence of any such Indebtedness the aggregate principal
amount of Indebtedness then outstanding under this clause (r) shall not to
exceed US$225,000,000 at any time outstandingexceed the greater of (x)
US$325,000,000 and (y) 2.7% of Consolidated Adjusted Total Assets as of the last
day of the fiscal quarter of the Company most recently ended on or prior to the
date of incurrence of such Indebtedness; (s) Indebtedness incurred to finance
the acquisition, construction or improvement of the New Headquarters Assets
(including any such Indebtedness incurred after the consummation of such
acquisition, construction or improvement), including Capital Lease Obligations
(including Capital Lease 94



--------------------------------------------------------------------------------



 
[expediafourthamendarcred119.jpg]
Obligations arising from Sale/Leaseback Transactions), and extensions, renewals,
refinancings and replacements of any Indebtedness permitted by this Section
6.01(s) that do not increase the outstanding principal amount thereof by more
than the amount of any fees, costs, expenses and premiums associated with such
extension, renewal, refinancing or replacement and accrued interest, fees and
premiums with respect to the Indebtedness being extended, renewed, refinanced or
replaced, result in an earlier maturity date or decreased remaining weighted
average life to maturity thereof or change the parties directly or indirectly
responsible for the payment thereof; provided that the aggregate principal
amount of Indebtedness permitted by this Section 6.01(s) shall not exceed the
aggregate cost of the acquisition of the New Headquarters Assets, all
construction or improvements thereon and all fixtures thereto plus the amount of
any fees, costs and expenses associated with the incurrence of such Indebtedness
and, in the case of any extension, renewal, refinancing or replacement of any
such Indebtedness, accrued interest, fees and premiums with respect to the
Indebtedness being extended, renewed, refinanced or replaced; (t) Indebtedness
of the New Headquarters SPV or the New Headquarters Parent SPV; and (u)
Indebtedness of Excluded Subsidiaries in an aggregate principal amount not to
exceed US$250,000,000 at any time outstanding.; and (v) Securitization
Transactions in an aggregate amount (as determined in accordance with the
definition thereof) at any time outstanding not to exceed US$200,000,000.
SECTION 6.02. Liens¶. The Company will not, and will not permit any Subsidiary
(other than any Excluded Subsidiary) to, create, incur, assume or permit to
exist any Lien on any property or asset now owned or hereafter acquired by it,
or assign or sell any income or revenues (including accounts receivable) or
rights in respect of any thereof, except: (a) Permitted Encumbrances; (b) any
Lien on any asset of the Company or any Subsidiary (or on any improvements or
accessions thereto or proceeds therefrom) existing on the FirstFourth Amendment
Effective Date and set forth on Schedule 6.02; provided that (i) such Lien shall
not apply to any other asset of the Company or any Subsidiary and (ii) such Lien
shall secure only those obligations that it secures on the date hereof and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof; (c) any Lien existing on any asset prior
to the acquisition thereof by the Company or any Subsidiary or existing on any
asset of any Person that becomes a Subsidiary after the date hereof prior to the
time such Person becomes a Subsidiary; provided that (i) such Lien is not
created in contemplation of or in 95



--------------------------------------------------------------------------------



 
[expediafourthamendarcred120.jpg]
connection with such acquisition or such Person becoming a Subsidiary, as the
case may be, (ii) such Lien shall not apply to any other assets of the Company
or any Subsidiary and (iii) such Lien shall secure only those obligations that
it secures on the date of such acquisition or the date such Person becomes a
Subsidiary, as the case may be, and extensions, renewals and replacements
thereof that do not increase the outstanding principal amount thereof; (d) Liens
on fixed or capital assets acquired, constructed or improved by the Company or
any Subsidiary; provided that (i) such Liens secure solely Indebtedness
permitted by Section 6.01(d) and (ii) such Liens shall not apply to any other
assets of the Company or any Subsidiary; (e) Liens arising in the ordinary
course of business that do not secure Indebtedness and do not interfere with the
material operations of the Company and the Subsidiaries and do not individually
or in the aggregate materially impair the value of the assets of the Company and
the Subsidiaries; (f) Liens deemed to secure Capital Lease Obligations incurred
in connection with any Sale/Leaseback Transaction permitted by Section 6.03; (g)
other Liens securing Indebtedness (including Liens deemed to secureother than
Securitization Transactions pursuant to the definition of such term) that, when
aggregated, without duplication, with); provided that at the time of incurrence
of any such Liens the aggregate principal amount of Indebtedness then secured
under this clause (g), together with, without duplication, the aggregate
principal amount of Indebtedness of Subsidiaries permittedthen outstanding under
Section 6.01(m) and the outstandingaggregate amount of Sale/Leaseback
Transactions permitted pursuant tothen outstanding under the proviso to Section
6.03, does not exceed US$150,000,000 at any time outstandingshall not exceed the
greater of (x) US$225,000,000 and (y) 1.8% of Consolidated Adjusted Total Assets
as of the last day of the fiscal quarter of the Company most recently ended on
or prior to the date of incurrence of such Liens; (h) licenses, sublicenses,
leases or subleases that do not interfere in any material respect with the
business of the Company or any Subsidiary; (i) any interest or title of a lessor
or sublessor under, and Liens arising from UCC financing statements (or
equivalent filings, registrations or agreements in foreign jurisdictions)
relating to, leases and subleases permitted hereunder; (j) normal and customary
rights of setoff upon deposits of cash or other Liens originating solely by
virtue of any statutory or common law provision relating to bankers liens,
rights of setoff or similar rights in favor of banks or other depository
institutions and not securing any Indebtedness; (k) Liens of a collection bank
arising under Section 4-210 of the Uniform Commercial Code on items in the
course of collection; 96



--------------------------------------------------------------------------------



 
[expediafourthamendarcred121.jpg]
(l) Liens solely on any cash earnest money deposits made by the Company or any
Subsidiary in connection with any letter of intent or purchase agreement in
respect of any acquisition or other investment by the Company or any Subsidiary;
(m) any extension, renewal or replacement (or successive renewals or
replacements) in whole or in part of any Lien referred to in clause (b), (c) or
(d); provided that (i) the obligations secured thereby shall be limited to the
obligations secured by the Lien so extended, renewed or replaced (and, to the
extent provided in such clauses, extensions, renewals and replacements thereof)
and (ii) such Lien shall be limited to all or a part of the assets that secured
the Lien so extended, renewed or replaced; (n) Liens granted by the New
Headquarters Parent SPV or the New Headquarters SPV; provided that such Liens
shall not apply to the assets of the Company or any of its Subsidiaries (other
than the New Headquarters Parent SPV and the New Headquarters SPV); (o) Liens on
the New Headquarters Assets; provided that (i) such Liens shall secure solely
Indebtedness permitted by Section 6.01(s) and (ii) such Liens shall not apply to
any other assets of the Company or any Subsidiary; and (p) Liens securing
Indebtedness incurred pursuant to Section 6.01(r); and (q) Liens securing (or
deemed to secure pursuant to the definition of the term) Securitization
Transactions permitted to be incurred pursuant to Section 6.01(v); provided that
such Liens shall only extend to Securitization Receivables subject to such
Securitization Transaction, the Equity Interests in and assets of Securitization
Subsidiaries and assets ancillary to any of the foregoing. SECTION 6.03.
Sale/Leaseback Transactions¶. Other than (xa) contemporaneously with the
acquisition of any asset in order to finance the purchase thereof or (yb) in the
case of a Sale/Leaseback Transaction with respect to the New Headquarters
Assets, at any time in order to finance the acquisition of the New Headquarters
Assets, any construction thereon or any improvements thereto (including any such
Sale/Leaseback Transaction consummated after the consummation of such
acquisition, construction or improvement), the Company will not, and will not
permit any Subsidiary (other than any Excluded Subsidiary) to, enter into any
Sale/Leaseback Transaction; provided that, notwithstanding the foregoing, the
Company or any such Subsidiary may engage in any Sale/Leaseback Transaction if,
at the time of such Sale/Leaseback Transaction, the aggregate amount of
Sale/Leaseback Transactions then outstanding amount of such transactions entered
into pursuant to this proviso after giving effect thereto shall not exceed (a)
US$100,000,000 less (b) the sum, together with, without duplication, of (i) the
aggregate principal amount of Indebtedness then outstanding at such time
pursuant tounder Section 6.01(m) and (ii) the aggregate principal amount of
Indebtedness (including Securitization Transactions)then outstanding secured by
Liens outstanding at such timepermitted pursuant to Section 97



--------------------------------------------------------------------------------



 
[expediafourthamendarcred122.jpg]
6.02(g), shall not exceed the greater of (i) US$225,000,000 and (ii) 1.8% of
Consolidated Adjusted Total Assets as of the last day of the fiscal quarter of
the Company most recently ended on or prior to the date of such Sale/Leaseback
Transaction. SECTION 6.04. Fundamental Changes; Business Activities¶. (a) The
Company will not, and will not permit any Material Subsidiary (other than any
Excluded Subsidiary) to, merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or liquidate or
dissolve; provided that, if at the time thereof and immediately after giving
effect thereto no Default shall have occurred and be continuing, (i) the Company
or any Material Subsidiary may merge or consolidate with any Person; provided
that (A) in the case of any merger or consolidation involving the Company or any
Borrowing Subsidiary, (1) either (x) the Company or such Borrowing Subsidiary
shall be the continuing or surviving Person or (y) the continuing or surviving
Person shall be a corporation or limited liability company organized under the
laws of the United States of America or any State thereof and shall assume all
of the Company’s or such Borrowing Subsidiary’s obligations under the Loan
Documents in a manner reasonably acceptable to the Administrative Agent, and (2)
the Company or such Borrowing Subsidiary shall give the Lenders reasonable prior
notice thereof in order to allow the Lenders to comply with “know your customer”
rules and other applicable regulations; and (B) (1) in the case of any merger or
consolidation involving a Material Subsidiary, the continuing or surviving
Person shall be a Subsidiary and, if such Material Subsidiary is a Wholly Owned
Subsidiary, shall be a Wholly Owned Subsidiary, and (2) in the case of any
merger or consolidation involving a Material Subsidiary that is a Subsidiary
Loan Party, the continuing or surviving Person shall be a Loan Party; provided
that the requirements set forth in this clause (B) shall not apply to any such
merger or consolidation involving a Material Subsidiary (other than any
Borrowing Subsidiary) consummated to effect any sale, transfer or other
disposition of all of the Equity Interests in such Material Subsidiary owned by
the Company and the Subsidiaries in accordance with Section 6.08; and (ii) any
Material Subsidiary (other than a Borrowing Subsidiary) may liquidate or
dissolve into another Subsidiary; provided that in the case of any such
liquidation or dissolution of a Material Subsidiary that is a Wholly Owned
Subsidiary, the other Subsidiary shall be a Wholly Owned Subsidiary and, if such
liquidating or dissolving Material Subsidiary is a Subsidiary Loan Party, shall
be a Loan Party. (b) The Company will not, and will not permit any Subsidiary
(other than any Excluded Subsidiary) to, engage to any material extent in any
business other than businesses conducted as of the Restatement Effective Date by
the Company and the Subsidiaries, taken as a whole, and businesses similar,
ancillary, complementary or otherwise reasonably related thereto or that are a
reasonable extension, development or expansion thereof. SECTION 6.05. Restricted
Payments¶. The Company will not, and will not permit any Subsidiary (other than
any Excluded Subsidiary) to, declare or make, or agree to pay or make, directly
or indirectly, any Restricted Payment, except that (a) the Company may declare
and pay dividends with respect to its Equity Interests payable 98



--------------------------------------------------------------------------------



 
[expediafourthamendarcred123.jpg]
solely in additional shares of its Equity Interests (other than Disqualified
Equity Interests) or made with the net cash proceeds of the substantially
concurrent issue of new Equity Interests (other than Disqualified Equity
Interests) in the Company, (b) Subsidiaries may declare and pay dividends
ratably (or on more favorable terms from the perspective of the Company) with
respect to their Equity Interests, (c) Subsidiaries may declare and make any
Restricted Payments made to the Company or the other Subsidiaries, (d) the
Company may make repurchases of Equity Interests deemed to occur upon the
“cashless exercise” of stock options or warrants or upon the vesting of
restricted stock units, if such Equity Interests represent the exercise price of
such options or warrants or represent withholding taxes due upon such exercise
or vesting, (e) the Company and the Subsidiaries may purchase Equity Interests
in non-Wholly Owned Subsidiaries from the minority owners thereof (whether by
means of stock acquisition, self-tender, redemption or otherwise) and (f) the
Company and the Subsidiaries may make Restricted Payments pursuant to and in
accordance with stock option plans or other benefit plans for management or
employees of the Company and the Subsidiaries; provided that the Company and any
Subsidiary may make any Restricted Payments if (x) no Default shall have
occurred and be continuing or would result therefrom and (y) the Company shall
be in compliance with the covenant set forth in Section 6.10 as of the end of
the fiscal quarter of the Company most recently ended on or prior to the date of
such Restricted Payment, giving pro forma effect to such Restricted Payment and
any related incurrence of Indebtedness as if they had occurred on the last day
of such quarter. SECTION 6.06. Transactions with Affiliates¶. The Company will
not, and will not permit any Subsidiary (other than any Excluded Subsidiary) to,
sell, lease or otherwise transfer any assets to, or purchase, lease or otherwise
acquire any assets from, or otherwise engage in any other transactions with, any
of its Affiliates, except (a) at prices and on terms and conditions not less
favorable to the Company or such Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties, (b) transactions between or
among the Company, Wholly-Owned Subsidiaries and Subsidiary Loan Parties not
involving any other Affiliate, (c) transactions between or among Subsidiaries
that are not Loan Parties, (d) any Restricted Payment permitted by Section 6.05,
(e) transactions under the IAC Agreements as in effect on the date hereof (or as
hereafter amended in a manner not materially adverse to the Company and to the
rights or interests of the Lenders), (f) payments made and other transactions
entered into in the ordinary course of business with officers and directors of
the Company or any Subsidiary, and consulting fees and expenses incurred in the
ordinary course of business payable to former officers or directors of the
Company or any Subsidiary, (g) reclassifications or changes in the terms of or
other transactions relating to Equity Interests in the Company held by
Affiliates that do not involve the payment of any consideration (other than
Equity Interests (other than Disqualified Equity Interests) in the Company) or
any other transfer of value by the Company or any Subsidiary to any such
Affiliate, (h) payments by the Company or any Subsidiary to or on behalf of any
Affiliate of the Company or any Subsidiary in connection with out-of-pocket
expenses incurred in connection with any public or private offering, other
issuance or sale of stock by the Company or an Affiliate of the Company or other
transaction for the benefit of the Company or any Subsidiary, (i) transactions
disclosed in the Form S-4, (j) Permitted Charitable Contributions, (k) any
transaction (if part of a series of related transactions, 99



--------------------------------------------------------------------------------



 
[expediafourthamendarcred124.jpg]
together with such related transactions) involving consideration or value of
less than US$10,000,000,15,000,000, (l) transactions permitted under Section
6.08(m), (m) transactions pursuant to agreements with TripAdvisor, Inc. and its
Subsidiaries entered into in connection with the separation of TripAdvisor, Inc.
from the Company, in each case substantially as described in the TripAdvisor,
Inc. Form S-4 as filed with the SEC on July 27, 2011, as amended, (n)
transactions engaged by a Person that is not a Subsidiary on the First Amendment
Effective Date, which transactions are engaged pursuant to agreements or
arrangements in existence at the time such Person becomes a Subsidiary or is
merged or consolidated with or into the Company or a Subsidiary (provided that
(i) such agreements or arrangements were not entered into in connection with or
in contemplation of such Person becoming a Subsidiary or such merger or
consolidation and (ii) immediately prior to such Person becoming a Subsidiary or
such merger or consolidation, such Person was not an Affiliate of the Company)
and, (o) the trivago IPO and the transactions relating thereto, in each case
substantially as described in the trivago Form F-1 as filed with the SEC on
November 14, 2016, as amended by the Amendment No. 1 to Form F-1 Registration
Statement filed by trivago with the SEC on December 5, 2016, and as supplemented
by the prospectus filed by trivago with the SEC on December 16, 2016 and the
trivago Form F-6, as filed with the SEC on December 5, 2016 (and any amendment,
supplement or modification to any such transaction or related agreement in a
manner not materially adverse to the Company and its Subsidiaries (other than
trivago and its Subsidiaries) and to the rights or interests of the Lenders) and
(p) customary transactions with Securitization Subsidiaries pursuant to a
Securitization Transaction; provided, however, that this Section shall not
prohibit, nor limit the operation or effect of, or any payments under, (i) any
license, lease, service contract, purchasing agreement, disposition agreement or
similar arrangement entered into in the ordinary course of business between any
Subsidiary and the Company or any other Subsidiary or (ii) any agreement with
respect to any joint venture to which the Company or any Subsidiary is a party
entered into in connection with, or reasonably related to, its lines of
business; provided that such agreement is approved by the Company’s board of
directors or the executive committee or audit committee thereof. SECTION 6.07.
Restrictive Agreements¶. The Company will not, and will not permit any
Subsidiary (other than any Excluded Subsidiary) to, directly or indirectly,
enter into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon (a) the ability of the
Company or any Domestic Subsidiary to create, incur or permit to exist any Lien
upon any of its assets to secure any Obligations or (b) the ability of any
Subsidiary to pay dividends or other distributions with respect to any shares of
its capital stock, membership interests or similar Equity Interests or to make
or repay loans or advances to the Company or any other Subsidiary or to
Guarantee Indebtedness of the Company or any other Subsidiary; provided that (i)
the foregoing shall not apply to (A) restrictions and conditions imposed by law
or by any Loan Document, (B) restrictions and conditions identified on Schedule
6.07 (but shall apply to any extension or renewal of, or any amendment or
modification expanding the scope of, any such restriction or condition), (C)
restrictions and conditions with respect to a Person that is not a Subsidiary on
the date hereof, which restrictions and conditions are in existence at the time
such Person becomes a Subsidiary or is merged or consolidated with a Subsidiary
and are not incurred in connection with, or in 100



--------------------------------------------------------------------------------



 
[expediafourthamendarcred125.jpg]
contemplation of, such Person becoming a Subsidiary, so long as such
restrictions and conditions apply only to such Person (but shall apply to any
extension or renewal of, or any amendment or modification expanding the scope
of, any such restriction or condition), (D) restrictions and conditions imposed
by any Existing Indenture as in effect on the date hereofFourth Amendment
Effective Date or by any agreement or document governing or evidencing any other
Indebtedness of the Company or any Subsidiary permitted hereunder; provided that
the restrictions and conditions contained in any such agreement or document are
not less favorable to the Lenders than the restrictions and conditions imposed
by the Existing Indentures as in effect on the date hereof or, in the case of
any agreement or document governing Indebtedness of a Foreign Subsidiary, are
market terms for comparable Indebtedness at the time of incurrence of such
Indebtedness (as reasonably determined by the Company) and would not materially
reduce the ability of Foreign Subsidiaries, taken as a whole, to pay dividends
to the Company, (E) in the case of any Domestic Subsidiary that is not a
Designated Subsidiary or any Foreign Subsidiary, in each case, that is not a
Wholly Owned Subsidiary, restrictions in such Person’s organizational documents
or pursuant to any joint venture agreement or equityholders agreement and, (F)
restrictions and conditions imposed on the New Headquarters SPV or the New
Headquarters Parent SPV and (G) in connection with any Securitization
Transaction, restrictions and conditions imposed on the Securitization
Receivables subject thereto, any Securitization Subsidiary, the Equity Interests
in or assets of any Securitization Subsidiary or any assets ancillary to any of
the foregoing; (ii) clause (a) of the foregoing shall not apply to (A)
restrictions or conditions imposed by any agreement relating to secured
Indebtedness or other Liens permitted by this Agreement if such restrictions or
conditions apply only to the assets securing such Indebtedness or subject to
such Liens and (B) customary provisions in leases and other agreements
restricting the assignment thereof; and (iii) clause (b) of the foregoing shall
not apply to (A) customary restrictions and conditions contained in agreements
relating to the sale of a Subsidiary pending such sale; provided that such
restrictions and conditions apply only to the Subsidiary that is to be sold and
such sale is permitted hereunder, or (B) restrictions and conditions imposed by
any agreement or document governing or evidencing any Indebtedness of the
Company or any Domestic Subsidiary permitted hereunder; provided that the
restrictions and conditions contained in any such agreement or document are on
market terms for comparable Indebtedness at the time of incurrence of such
Indebtedness (as reasonably determined by the Company) and would not materially
reduce the ability of Domestic Subsidiaries, taken as a whole, to pay dividends
to the Company. SECTION 6.08. Asset Dispositions¶. The Company will not, and
will not permit any Subsidiary (other than any Excluded Subsidiary) to, sell,
transfer, lease or otherwise dispose of any asset, including any Equity
Interest, owned by it, nor will the Company permit any of the Subsidiaries
(other than any Excluded Subsidiary) to issue any additional Equity Interest in
such Subsidiary, except: (a) sales of inventory, used or surplus equipment and
other fixed assets and Permitted Investments in the ordinary course of business;
101



--------------------------------------------------------------------------------



 
[expediafourthamendarcred126.jpg]
(b) sales, transfers and other dispositions (i) to a Loan Party or (ii) among
any Subsidiaries that are not Loan Parties; (c) issuances of Equity Interests in
a Subsidiary (i) as incentive compensation to officers, directors or employees
of such Subsidiary, (ii) to the Company or to a Wholly Owned Subsidiary or (iii)
as a Restricted Payment made in reliance on Section 6.05(b); (d) dispositions of
assets to the extent that (i) such assets are exchanged for credit against the
purchase price of similar replacement assets or (ii) the proceeds of such
disposition are reasonably promptly applied to the purchase price of such
replacement assets; (e) licenses, sublicenses, leases and subleases that do not
interfere in any material respect with the business of the Company or any
Subsidiary; (f) sales or discounts of accounts receivable in connection with the
compromise or collection thereof in the ordinary course of business; (g) the
granting of Liens or entry into Securitization Transactions permitted by Section
6.02;in connection with any Securitization Transaction permitted by Sections
6.01 and 6.02, the granting of Liens and/or any sale, transfer, lease or other
disposition of Securitization Receivables subject thereto, Equity Interests in
and assets of any Securitization Subsidiary and assets ancillary to any of the
foregoing; (h) any Sale/Leaseback Transaction permitted by Section 6.03; (i) any
Restricted Payment permitted under Section 6.05 (other than non- cash payments
permitted solely under the proviso in such Section); (j) sales, transfers and
dispositions of all the Equity Interests in a Subsidiary owned by the Company
and the Subsidiaries and sales, transfers, leases and other dispositions of
other assets (other than accounts receivable as part of a Securitization
Transaction or inventory as part of an inventory financing and, for the
avoidance of doubt, Equity Interests in a Subsidiary), in each case to the
extent made to a Person other than the Company or any Subsidiary and to the
extent not made in reliance on any other clause of this Section 6.08; provided
that at the time of each such sale, transfer or disposition and after giving
effect thereto, (i) the sum, without duplication, of (x) the aggregate book
value of all assets sold, transferred, leased or otherwise disposed of in
reliance on this clause (j) since the FirstFourth Amendment Effective Date (in
each case determined as of the date of the applicable sale, transfer, lease or
other disposition) and (y) all Partial Transfer Asset Amounts forwith respect to
all Partial Transfer SubsidiariesTransfers (if any) since the Fourth Amendment
Effective Date, shall not exceed 25% of the sum, without duplication, of (A) the
amounts referred to in the immediately preceding clauses (x) and (y) and (B)
Consolidated Total Assets as of the last day of the fiscal quarter of the
Company most recently ended on or prior to the date of 102



--------------------------------------------------------------------------------



 
[expediafourthamendarcred127.jpg]
such sale, transfer, lease or other disposition (without giving pro forma effect
to such sale, transfer, lease or other disposition), (ii) no Default shall have
occurred and be continuing, (iii) the Company shall be in compliance with the
covenants set forth in Sections 6.10 and 6.11 as of the end of the fiscal
quarter of the Company most recently ended on or prior to the date of such sale,
transfer, lease or other disposition, giving pro forma effect to such sale,
transfer, lease or other disposition as if it had occurred on the first day of
the period of four consecutive fiscal quarters of the Company ending with such
quarter, (iv) all sales, transfers, leases and other dispositions (other than
dispositions constituting Restricted Payments) made in reliance on this clause
(j) shall have been made for fair value, provided that the requirements of this
clause (iv) shall not apply to a single(v) if such disposition in the form
ofconstitutes a Restricted Payment made with assets other than cash so long as,
then (A) the aggregate Consolidated EBITDA attributable to all non-cash assets
disposed of in such disposition does not constitute more than 15.0% of the total
Consolidated EBITDA of the Company and the Subsidiaries for the period of four
consecutive fiscal quarters of the Company most recently ended prior to the date
of such disposition, (B) such non- cash assets are not otherwise material to the
conduct in the ordinary course of the business of the Company and its
Subsidiaries, taken as a whole, and (C) the Company shall have delivered to the
Administrative Agent a certificate of a Financial Officer certifying that the
requirements set forth in this provisoclause (v) have been satisfied with
respect thereto (it being understood that such Restricted Payment may also
involve a disposition of cash, which disposition of cash may be made if
permitted by any clause of this Section 6.08, regardless of whether it is
permitted by this clause (j)), and (vprovided that this clause (j) may not be
relied for more than one disposition (or more than a single series of related
dispositions consummated substantially concurrently) constituting a Restricted
Payment, and (vi) with respect to each sale, transfer, lease or other
disposition made in reliance on this clause (j) for consideration with a fair
value in excess of US$25,000,000, the Company shall have delivered to the
Administrative Agent a certificate of a Financial Officer certifying that all
the requirements set forth in this clause (j) have been satisfied with respect
thereto, together with reasonably detailed calculations demonstrating
satisfaction of the requirements set forth in subclauses (i) and (iii) above;
(k) any transfer to Persons other than the Company or a Subsidiary of Equity
Interests representing all or any portion of the aggregate equity in any
Subsidiary, whether pursuant to a Restricted Payment, a sale of such Equity
Interests by the holder or holders thereof or an issuance and sale of Equity
Interests by such Subsidiary (any such transfer being referred to as a “Partial
Transfer”; such Subsidiary being referred to as the “Partial Transfer Parent
Subsidiary” and, together with its subsidiaries, as the “Partial Transfer
Subsidiaries”; and any Partial Transfer Subsidiary that becomes a Partial
Transfer Subsidiary as a result of a Restricted Payment being referred to as a
“Partial Transfer Spin-Off Subsidiary”); provided that at the time of such
Partial Transfer and after giving effect thereto, (i) no Default shall have
occurred and be continuing, (ii) the Company shall be in compliance with the
covenants set forth 103



--------------------------------------------------------------------------------



 
[expediafourthamendarcred128.jpg]
in Sections 6.10 and 6.11 as of the end of the fiscal quarter of the Company
most recently ended on or prior to the date of such Partial Transfer, giving pro
forma effect to such Partial Transfer and any related incurrence of Indebtedness
as if they had occurred on the first day of the period of four consecutive
fiscal quarters of the Company ended with such quarter, (iii) the sum, without
duplication, of (x) the Partial Transfer Asset Amounts forwith respect to all
the Partial Transfer SubsidiariesTransfers since the Fourth Amendment Effective
Date and (y) the aggregate book value of all the assets sold, transferred,
leased or otherwise disposed of in reliance upon clause (j) of this Section
since the FirstFourth Amendment Effective Date (in each case in this clause (y),
determined as of the date of the applicable sale, transfer, lease or other
disposition), shall not exceed 25% of the sum, without duplication, of (A) the
amounts referred to in the immediately preceding clauses (x) and (y) and (B)
Consolidated Total Assets as of the last day of the fiscal quarter of the
Company most recently ended on or prior to the date of such Partial Transfer
(without giving pro forma effect to such Partial Transfer), (iv) if such Partial
Transfer constitutes a Restricted Payment, the sum, without duplication, of the
Partial Transfer EBITDA Amounts for all the Partial Transfer Spin-Off
Subsidiaries shall not exceed 25% of Consolidated EBITDA for the period of four
consecutive fiscal quarters of the Company most recently ended on or prior to
the date of such Restricted Payment (without giving pro forma effect to such
Restricted Payment), (v) if such Partial Transfer constitutes a sale or an
issuance and sale of Equity Interests in the Subsidiary, such Partial Transfer
shall have been made for fair value, (vi) if the Partial Transfer Asset Amount
with respect to such Partial Transfer (or a single series of related Partial
Transfers) exceeds US$25,000,000, the Company shall have delivered to the
Administrative Agent a certificate of a Financial Officer, certifying that all
the requirements set forth in this clause (k) have been satisfied with respect
thereto, together with reasonably detailed calculations demonstrating
satisfaction of the requirements set forth in subclauses (ii), (iii) and (iv)
above and (vii) this clause (k) may not be relied for more than one Partial
Transfer (or more than a single series of related Partial Transfers consummated
substantially concurrently), in each case, that constitutes a Restricted
Payment; (l) any other sales, transfers and other dispositions of any or all the
Equity Interests in a Subsidiary owned by the Company and the Subsidiaries and
sales, transfers, leases and other dispositions of other assets (other than
accounts receivable as part of a Securitization Transaction or inventory as part
of an inventory financing), in each case to the extent made to a Person other
than the Company or any Subsidiary and to the extent not made in reliance on any
other clause of this Section 6.08; provided that (i) no Default shall have
occurred and be continuing at the time thereof or would result therefrom, (ii)
the Company shall be in compliance with the covenants set forth in Sections 6.10
and 6.11 as of the end of the fiscal quarter of the Company most recently ended
on or prior to the date of such sale, transfer, lease or other disposition,
giving pro forma effect to such sale, transfer, lease or other disposition as if
it had occurred on the first day of the period of four consecutive fiscal
quarters of the Company ending with such quarter, (iii) all sales, transfers,
leases and other dispositions permitted pursuant to 104



--------------------------------------------------------------------------------



 
[expediafourthamendarcred129.jpg]
this clause (l) shall be made for fair value and 100% cash consideration, (iv)
with respect to each sale, transfer, lease or other disposition made in reliance
on this clause (l) for consideration with a fair value in excess of
US$25,000,000, the Company shall have delivered to the Administrative Agent a
certificate of a Financial Officer, certifying that all the requirements set
forth in this clause (l) have been satisfied with respect thereto, together with
reasonably detailed calculations demonstrating satisfaction of the requirements
set forth in subclause (ii) above and (v) the Commitments shall be permanently
reduced at the time of the consummation, and by an aggregate amount equal to the
net cash proceeds, of each such sale, transfer, lease or other disposition, such
reduction to be made in accordance with Section 2.09 and, as between the
Tranches, on a ratable basis; (m) dispositions or transfers of assets by the
Loan Parties to Subsidiaries that are not Loan Parties of assets with an;
provided that the aggregate fair market value, for all such dispositions or
transfers since the First (as reasonably determined by the Company, with respect
to any assets, as of the time of the applicable disposition or transfer) of the
assets so disposed or transferred since the Fourth Amendment Effective Date,
shall not to exceed US$150,000,000exceed the sum of (i) US$225,000,000, net,
with respect to any disposition, of the fair market value (as reasonably
determined by the Company, with respect to any assets, at the time of the
applicable disposition or transfer) of any assets received by the Loan Parties
since the Fourth Amendment Effective Date as consideration for such disposition
or transfer (it being understood that any consideration in the form of Equity
Interests in the transferee Subsidiary or any Indebtedness of a Subsidiary shall
not constitute consideration for this purpose); and (ii) with respect to any
such disposition or transfer in the form of a capital contribution, the
aggregate fair market value (as reasonably determined by the Company, with
respect to any assets, as of the time of the receipt thereof) of assets received
by the Loan Parties as a dividend, distribution or return of or on the capital
contributed (it being understood that the amount added back pursuant to this
clause (ii) may not exceed the original amount of such capital contribution made
in reliance on this clause (m)); (n) dispositions or transfers by any Loan Party
in the form of (i) the contribution or other disposition to a Foreign
SubsidiarySubsidiary that is not a Loan Party of Equity Interests in, or
Indebtedness of, any otherCFC Holdco, Foreign Subsidiary or Specified Foreign
Subsidiary owned directly by such Loan Party in exchange for Equity Interests in
(or additional share premium or paid in capital in respect of Equity Interests
in), or Indebtedness of, such Foreign Subsidiary that is not a Loan Party, or a
combination of any of the foregoing, and (ii) an exchange of Equity Interests in
any CFC Holdco, Foreign Subsidiary or Specified Foreign Subsidiary for
Indebtedness of, or of Indebtedness of such CFC Holdco, Foreign Subsidiary or
Specified Foreign Subsidiary for Equity Interests in, such CFC Holdco, Foreign
Subsidiary or Specified Foreign Subsidiary; 105



--------------------------------------------------------------------------------



 
[expediafourthamendarcred130.jpg]
(o) Permitted Charitable Contributions; (p) dispositions or transfers of the New
Headquarters Assets to the New Headquarters SPV; (q) any transactions involving
consideration or value of less than US$1,000,0002,000,000 individually; and (r)
the trivago IPO, provided that (i) the trivago IPO shall be on terms not less
favorable to the Lenders in any material respect than the information set forth
in the trivago Form F-1, as filed with the SEC on November 14, 2016, as amended
by the Amendment No. 1 to Form F-1 Registration Statement filed by trivago with
the SEC on December 5, 2016, and as supplemented by the prospectus filed by
trivago with the SEC on December 16, 2016 and the trivago Form F-6, as filed
with the SEC on December 5, 2016, (ii) no Default shall have occurred and be
continuing, (iii) the Company shall be in compliance with the covenants set
forth in Sections 6.10 and 6.11 as of the end of the fiscal quarter of the
Company most recently ended on or prior to the date of consummation of the
trivago IPO, giving pro forma effect thereto as if it had occurred on the first
day of the period of four consecutive fiscal quarters ending with such quarter,
and (iv) the Company shall have delivered to the Administrative Agent a
certificate of a Financial Officer certifying that all the requirements set
forth in this clause (r) have been satisfied with respect thereto, together with
reasonably detailed calculations demonstrating satisfaction of the requirements
set forth in subclause (iii) above. It is understood and agreed that, from and
after the Second Amendment Effective Date, the trivago IPO does not constitute
for purposes of this Agreement either (x) a Partial Transfer or (y)
notwithstanding any certificate delivered by the Company prior to the Second
Amendment Effective Date, a sale, transfer or disposition pursuant to Section
6.08(j); and (s) dispositions or transfers by any Loan Party in the form of (i)
the contribution or other disposition to a Domestic Subsidiary (other than any
Domestic Subsidiary that is expressly excluded from being a Designated
Subsidiary pursuant to clauses (i) through (iv) of the definition of such term)
of Equity Interests in, or Indebtedness of, any other Subsidiary owned directly
by such Loan Party in exchange for Equity Interests in (or additional share
premium or paid in capital in respect of Equity Interests in), or Indebtedness
of, such Domestic Subsidiary, or a combination of any of the foregoing, and (ii)
an exchange of Equity Interests in any Domestic Subsidiary for Indebtedness of,
or of Indebtedness of such Domestic Subsidiary for Equity Interests in, such
Domestic Subsidiary. Notwithstanding anything to the contrary in this Section or
any other provision of this Agreement, the Company will not, and will not permit
any Subsidiary to, sell, transfer, lease or otherwise dispose of any Equity
Interests or other assets if such Equity Interests or other assets represent all
or substantially all of the assets of the Company and the Subsidiaries, on a
consolidated basis. 106



--------------------------------------------------------------------------------



 
[expediafourthamendarcred131.jpg]
For the avoidance of doubt, no loan by the Company or any of its Subsidiaries to
the Company or any of its Subsidiaries shall constitute a sale, transfer, lease
or other disposition subject to the restrictions set forth in this Section 6.08.
SECTION 6.09. Use of Proceeds and Letters of Credit; Margin Regulations¶. (a)
The Company will not, and will not permit any Subsidiary to, use the proceeds of
the Loans for any purpose other than (a) to repay all amounts outstanding under
the Existing Credit Agreement and (b) for the general corporate purposes of the
Company and the Subsidiaries, including working capital, capital expenditures
and acquisitions. The Letters of Credit will be used only to support obligations
of the Company and the Subsidiaries. The Company will not, and will not permit
any Subsidiary to, use any part of the proceeds of any Loan, whether directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the Board of Governors, including Regulations T, U and X. (b) No Borrower
shall request any Borrowing or Letter of Credit, and the Company and each other
Borrower shall not use, and shall procure that its Subsidiaries and its or their
respective directors, officers, employees and agents shall not use, the proceeds
of any Borrowing or any Letter of Credit (i) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws,
(ii) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person or in any Sanctioned
Country except (A) as otherwise permitted pursuant to a license granted by the
Office of Foreign Assets Control of the U.S. Department of the Treasury or (B)
otherwise to the extent permissible for a Person required to comply with
Sanctions or (iii) in any manner that would result in the violation of any
Sanctions by any party hereto. SECTION 6.10. Leverage Ratio. The Company will
not permit the Leverage Ratio at any time to exceed 3.754.00 to 1.00. SECTION
6.11. Interest Expense Coverage Ratio¶. The Company will not permit the ratio of
(a) Consolidated EBITDA to (b) Consolidated Cash Interest Expense, in each case
for any period of four consecutive fiscal quarters of the Company, to be less
than 3.002.75 to 1.00. SECTION 6.12. Maintenance of Borrowing Subsidiaries as
Wholly Owned Subsidiaries¶. Notwithstanding anything to the contrary herein, the
Company will not permit any Borrowing Subsidiary to cease to be a Wholly Owned
Subsidiary; provided that this Section shall not prohibit any merger or
consolidation of a Borrowing Subsidiary consummated in accordance with Section
6.04 or 6.08 so long as the surviving or continuing Person shall be a Wholly
Owned Subsidiary that is a Domestic Subsidiary and a Loan Party. 107



--------------------------------------------------------------------------------



 
[expediafourthamendarcred132.jpg]
ARTICLE VII Events of Default SECTION 7.01. Events of Default¶. If any of the
following events (“Events of Default”) shall occur: (a) any Borrower shall fail
to pay any principal of any Loan or any reimbursement obligation in respect of
any LC Disbursement when and as the same shall become due and payable, whether
at the due date thereof or at a date fixed for prepayment thereof or otherwise;
(b) any Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Section)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of three Business Days; (c) any representation, warranty or statement
made or deemed made by or on behalf of the Company or any Subsidiary in or in
connection with any Loan Document or any amendment or modification thereof or
waiver thereunder, or in any report, certificate, financial statement or other
document furnished pursuant to or in connection with any Loan Document or any
amendment or modification thereof or waiver thereunder, shall prove to have been
incorrect in any material respect when made or deemed made; (d) the Company or
any Borrowing Subsidiary shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.02,5.02(a), 5.03 (with respect to
the Company’s or a Borrowing Subsidiary’s existence) or in Article VI; (e) any
Loan Party shall fail to observe or perform any covenant, condition or agreement
contained in any Loan Document (other than those specified in clause (a), (b) or
(d) of this Section), and such failure shall continue unremedied for a period of
30 days after notice thereof from the Administrative Agent to the Company (which
notice will be given at the request of any Lender); (f) the Company or any
Subsidiary shall fail to make any payment (whether of principal or interest and
regardless of amount) in respect of any Material Indebtedness, when and as the
same shall become due and payable (after giving effect to any grace period
applicable thereto); (g) any event or condition occurs that results in any
Material Indebtedness becoming due prior to its scheduled maturity or that
enables or permits (with or without the giving of notice, but after giving
effect to any grace period applicable thereto) the holder or holders of any
Material Indebtedness or any trustee or agent on its or their behalf or, in the
case of any Swap Agreement, the applicable counterparty, or, in the case of a
Securitization Transaction the purchasers or 108



--------------------------------------------------------------------------------



 
[expediafourthamendarcred133.jpg]
lenders thereunder, to cause such Material Indebtedness to become due, or to
require the prepayment, repurchase, redemption or defeasance thereof, prior to
its scheduled maturity or, in the case of any Swap Agreement or Securitization
Transaction, to cause the termination thereof; provided that this clause (g)
shall not apply to (i) secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the assets securing such Indebtedness or (ii) any
holder of the 2020 Notes having the right to require the Company to repurchase
any 2020 Notes pursuant to the terms of the 2010 Indenture solely as a result of
the occurrence of a Change of Control Triggering Event (as defined in the 2010
Indenture); (h) an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Company or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Company or any Material Subsidiary or for a substantial
part of its assets, and, in any such case, such proceeding or petition shall
continue undismissed for 60 days or an order or decree approving or ordering any
of the foregoing shall be entered; (i) the Company or any Material Subsidiary
shall (i) voluntarily commence any proceeding or file any petition seeking
liquidation (other than any liquidation or similar transaction of a Material
Subsidiary permitted under Section 6.04(a)(ii)), reorganization or other relief
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect, (ii) consent to the institution of, or
fail to contest in a timely and appropriate manner, any proceeding or petition
described in clause (h) of this Section, (iii) apply for or consent to the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Company or any Material Subsidiary or for a substantial
part of its assets (other than in connection with any liquidation or similar
transaction of a Material Subsidiary permitted under Section 6.04(a)(ii)), (iv)
file an answer admitting the material allegations of a petition filed against it
in any such proceeding, (v) make a general assignment for the benefit of
creditors or (vi) take any corporate action for the purpose of effecting any of
the foregoing; (j) the Company or any Material Subsidiary shall become unable,
admit in writing its inability or fail generally to pay its debts as they become
due; (k) one or more judgments for the payment of money in an aggregate amount
in excess of US$30,000,000 (to the extent not covered by insurance) shall be
rendered against the Company, any Material Subsidiary or any combination thereof
and the same shall remain undischarged for a period of 30 consecutive days from
the date on which payment of such judgment is due during which execution shall
not be effectively stayed, or any action shall be legally taken by a 109



--------------------------------------------------------------------------------



 
[expediafourthamendarcred134.jpg]
judgment creditor to attach or levy upon any assets of the Company or any
Material Subsidiary to enforce any such judgment; (l) an ERISA Event shall have
occurred that, in the opinion of the Required Lenders, when taken together with
all other ERISA Events that have occurred, could reasonably be expected to
result in a Material Adverse Effect; (m) any Guarantee purported to be created
under any Loan Document shall cease to be, or shall be asserted by any Loan
Party not to be, in full force and effect, except as expressly provided in
Section 9.14; or (n) a Change in Control shall occur; then, and in every such
event (other than an event with respect to any Borrower described in clause (h)
or (i) of this Section), and at any time thereafter during the continuance of
such event, the Administrative Agent may, and at the request of the Required
Lenders shall, by notice to the Company, take either or both of the following
actions, at the same or different times: (i) terminate the Commitments, and
thereupon the Commitments shall terminate immediately, and (ii) declare the
Loans then outstanding to be due and payable in whole (or in part (but ratably
as among the Classes of Loans and the Loans of each Class at the time
outstanding), in which case any principal not so declared to be due and payable
may thereafter be declared to be due and payable), and thereupon the principal
of the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrowers accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by each Borrower;
and in case of any event with respect to any Borrower described in clause (h) or
(i) of this Section, the Commitments shall immediately and automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon and all fees and other obligations of any Borrower accrued
hereunder, shall immediately and automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by each Borrower. SECTION 7.02. CAM Exchange¶. (a) On the CAM
Exchange Date, (i) the Commitments shall automatically and without further act
be terminated as provided in Section 7.01 and (ii) the Lenders shall
automatically and without further act be deemed to have exchanged interests in
the Designated Obligations such that, in lieu of the interests of each Lender in
the particular Designated Obligations that it shall own as of such date and
prior to the CAM Exchange, such Lender shall own an interest equal to such
Lender’s CAM Percentage in all the Designated Obligations. Each Lender and each
Person acquiring a participation from any Lender as contemplated by Section 9.04
hereby consents and agrees to the CAM Exchange. Each of the Lenders agrees from
time to time to execute and deliver to the Administrative Agent all such
instruments and documents as the Administrative Agent shall reasonably request
to evidence and confirm the respective interests and obligations of the Lenders
after giving effect to the CAM Exchange, and each Lender agrees to surrender any
promissory notes originally received by it hereunder to the Administrative
Agent; provided that the failure to execute orand 110



--------------------------------------------------------------------------------



 
[expediafourthamendarcred135.jpg]
deliver any such instrument or document shall not affect the validity or
effectiveness of the CAM Exchange. It is acknowledged and agreed that the
foregoing provisions of this Section 7.02(a) and Sections 7.02(b) and 7.02(c)
reflect an agreement entered into solely among the Lenders (and not any Borrower
or other Loan Party) and the consent of any Borrower or any other Loan Party
shall not be required to give effect to the CAM Exchange or with respect to any
action taken by the Lenders or the Administrative Agent pursuant to such
provisions. ¶As a result of the CAM Exchange, on and after the CAM Exchange
Date, each payment received by an Agent pursuant to any Loan Document in respect
of the Designated Obligations shall be distributed to the Lenders pro rata in
accordance with their respective CAM Percentages (to be redetermined as of each
such date of payment or distribution to the extent required by paragraph (c)
below), but giving effect to assignments after the CAM Exchange Date, it being
understood that nothing herein shall be construed to prohibit the assignment of
a proportionate part of all an assigning Lender’s rights and obligations in
respect of a single Class of Commitments or Loans. (c) In the event that, on or
after the CAM Exchange Date, the aggregate amount of the Designated Obligations
shall change as a result of the making of an LC Disbursement by an Issuing Bank
that is not reimbursed by a Borrower, then (i) each Lender (determined as of the
CAM Exchange Date but without giving effect to the CAM Exchange), shall, in
accordance with Sections 2.06(d) and 2.06(e), promptly pay to such Issuing Bank
an amount determined in accordance with such Sections on the basis of such
Lender’s Combined Tranche Percentage of such LC Disbursement (determined as of
the CAM Exchange Date but without giving effect to the CAM Exchange) of the
amount due from the applicable Borrower in respect of such LC Disbursement, (ii)
the Administrative Agent shall redetermine the CAM Percentages after giving
effect to such LC Disbursement and the funding of participations therein by the
Lenders and (iii) in the event distributions shall have been made in accordance
with clause (i) of paragraph (b) above, the Lenders shall make such payments to
one another as shall be necessary in order that the amounts received by them
shall be equal to the amounts they would have received had each LC Disbursement
been outstanding immediately prior to the CAM Exchange. Each such
redetermination shall be binding on each of the Borrowers and Lenders and their
successors and assigns and shall be conclusive absent manifest error. ARTICLE
VIII The Agents Each of the Lenders and the Issuing Banks hereby irrevocably
appoints the entities named as the Administrative Agent and the London Agent in
the heading of this Agreement, and their successors in such capacities, to serve
as the Administrative Agent and the London Agent, respectively, under the Loan
Documents and authorizes the Agents to take such actions and to exercise such
powers as are delegated to the Agents by the terms of the Loan Documents,
together with such actions and powers as are reasonably incidental thereto. 111



--------------------------------------------------------------------------------



 
[expediafourthamendarcred136.jpg]
Any Person serving as an Agent hereunder shall have the same rights and powers
in its capacity as a Lender or an Issuing Bank as any other Lender or Issuing
Bank and may exercise the same as though it were not an Agent, and such Person
and its Affiliates may accept deposits from, lend money to, own securities of,
act as the financial adviser or in any other advisory capacity for and generally
engage in any kind of business with the Company or any Subsidiary or other
Affiliate thereof as if such Person were not an Agent hereunder and without any
duty to account therefor to the Lenders or the Issuing Banks. The Agents shall
not have any duties or obligations except those expressly set forth in the Loan
Documents, and their duties hereunder and under the other Loan Documents shall
be administrative in nature. Without limiting the generality of the foregoing,
(a) the Agents shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing (and it is
understood and agreed that the use of the term “agent” herein or in any other
Loan Documents (or any other similar term) with reference to the Agents is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law, and that such term is used
as a matter of market custom and is intended to create or reflect only an
administrative relationship between contracting parties), (b) the Agents shall
not have any duty to take any discretionary action or to exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated by the Loan Documents that the Agents are required to exercise as
directed in writing by the Required Lenders (or such other number or percentage
of the Lenders as shall be necessary, or as the applicable Agent shall believe
in good faith to be necessary, under the circumstances as provided in Section
9.02); provided that no Agent shall be required to take any action that, in its
opinion, could expose such Agent to liability or be contrary to any Loan
Document or applicable law, and (c) except as expressly set forth in the Loan
Documents, the Agents shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Company or
any Subsidiary or other Affiliate thereof that is communicated to or obtained by
them or any of their Affiliates in any capacity. The Agents shall not be liable
for any action taken or not taken by them with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary, or as the applicable Agent shall believe in good faith to be
necessary, under the circumstances as provided in Section 9.02) or in the
absence of their own gross negligence or wilful misconduct (such absence to be
presumed for purposes of this Article VIII unless otherwise determined by a
court of competent jurisdiction by a final and nonappealable judgment). Each
Agent shall be deemed not to have knowledge of any Default unless and until
written notice thereof (stating that it is a “notice of default”) is given to
such Agent by the Company or a Lender, and the Agents shall not be responsible
for or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered thereunder or in
connection therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Loan
Document or the occurrence of any Default, (iv) the sufficiency, validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document or (v) the satisfaction of any condition set
forth in Article IV or elsewhere in any Loan 112



--------------------------------------------------------------------------------



 
[expediafourthamendarcred137.jpg]
Document, other than to confirm receipt of items expressly required to be
delivered to such Agent, or satisfaction of any condition that expressly refers
to the matters described therein being acceptable or satisfactory to such Agent.
Notwithstanding anything herein to the contrary, the Agents shall not have any
liability arising from any confirmation of any Revolving Credit Exposure or the
component amounts thereof, any determination of the Exchange Rate, the LC
Exchange Rate or the US Dollar Equivalent or any determination of any rate that
reflects the costs to any Lenders of making or maintaining any Loans as
contemplated by Section 2.14.2.14 (including, for the avoidance of doubt, any
determination of an alternate rate of interest pursuant to Section 2.14(a)).
Each Agent shall be entitled to rely, and shall not incur any liability for
relying, upon any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person
(including, if applicable, a Financial Officer). Each Agent also may rely, and
shall not incur any liability for relying, upon any statement made to it orally
or by telephone and believed by it to be made by the proper Person (including,
if applicable, a Financial Officer), and may act upon any such statement prior
to receipt of written confirmation thereof. In determining compliance with any
condition hereunder to the making of a Loan, or the issuance, amendment,
extension or renewal of a Letter of Credit, that by its terms must be fulfilled
to the satisfaction of a Lender or an Issuing Bank, each Agent may presume that
such condition is satisfactory to such Lender or such Issuing Bank unless such
Agent shall have received notice to the contrary from such Lender or such
Issuing Bank sufficiently in advance to the making of such Loan or the issuance,
amendment, extension or renewal of such Letter of Credit. Each Agent may consult
with legal counsel (who may be counsel for any Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts. Each Agent may perform any of and all its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by it. Each Agent
and any such sub-agent may perform any of and all its duties and exercise its
rights and powers through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of each Agent and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit facility
provided for herein as well as activities as the Administrative Agent or the
London Agent, as applicable. No Agent shall be responsible for the negligence or
misconduct of any sub-agent except to the extent that a court of competent
jurisdiction determines in a final and nonappealable judgment that such Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agent. Subject to the appointment and acceptance of a successor Agent as
provided in this paragraph, each Agent may resign at any time by notifying the
Lenders, the Issuing Banks and the Company. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Company, to appoint a successor. If no successor shall have been so appointed by
the Required Lenders and 113



--------------------------------------------------------------------------------



 
[expediafourthamendarcred138.jpg]
shall have accepted such appointment within 30 days after the retiring Agent
gives notice of its resignation, then the retiring Agent may, on behalf of the
Lenders and the Issuing Banks, appoint a successor Agent, which shall be a bank
with an office in New York, New York, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Agent, and the retiring Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents. The
fees payable by the Company to a successor Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Company and such
successor. After an Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article and Section 9.03 shall continue in
effect for the benefit of such retiring Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Agent. Each Lender and Issuing Bank
acknowledgesirrevocably authorizes the Administrative Agent to determine (it
being understood that such determination will be made jointly with the Company),
in connection with any Subsidiary that is a Foreign Subsidiary becoming a
Guarantor pursuant to a Guarantee Agreement, the terms and conditions of any
limitations to be set forth in such Guarantee Agreement with respect to such
Subsidiary as contemplated by the definition of the term “Guarantee Agreement”,
it being understood and agreed that (a) the Administrative Agent shall not have
any liability arising from any such determination of such terms and such
conditions and (b) in connection with any such determination, the Administrative
Agent may consult with legal counsel (who may be counsel for the Loan Parties)
selected by it and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel. In case of the pendency of
any proceeding with respect to any Loan Party under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect, each Agent (irrespective of whether the principal of any Loan or any LC
Disbursement shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether such Agent shall have made any demand
on any Borrower) shall be entitled and empowered (but not obligated) by
intervention in such proceeding or otherwise: (a) to file and prove a claim for
the whole amount of the principal and interest owing and unpaid in respect of
the Loans, LC Exposure and all other obligations under the Loan Documents that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders, the Issuing Banks and such
Agent (including any claim under Sections 2.12, 2.13, 2.15, 2.16, 2.17 and 9.03)
allowed in such judicial proceeding; and (b) to collect and receive any monies
or other property payable or deliverable on any such claims and to distribute
the same; and any custodian, receiver, assignee, trustee, liquidator,
sequestrator or other similar official in any such proceeding is hereby
authorized by each Lender and 114



--------------------------------------------------------------------------------



 
[expediafourthamendarcred139.jpg]
each Issuing Bank to make such payments to such Agent and, in the event that
such Agent shall consent to the making of such payments directly to the Lenders
or the Issuing Banks, to pay to such Agent any amount due to it, in its capacity
as Agent, under the Loan Documents (including under Section 9.03). Nothing
contained herein shall be deemed to authorize any Agent to authorize or consent
to or accept or adopt on behalf of any Lender or any Issuing Bank any plan of
reorganization, arrangement, adjustment or composition affecting the obligations
or the rights of any Lender or Issuing Bank, or to vote in respect of the claim
of any Lender or Issuing Bank in any such proceeding. Each Lender and Issuing
Bank acknowledges and agrees that the extensions of credit made hereunder are
commercial loans and letters of credit and not investments in a business
enterprise or securities. Each Lender and Issuing Bank further represents that
it is engaged in making, acquiring or holding commercial loans and letters of
credit in the ordinary course of its business and that it has, independently and
without reliance upon either Agent, any Arranger or any other Lender or Issuing
Bank, or any of the Related Parties of any of the foregoing, and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender and Issuing Bank
also acknowledges that it will, independently and without reliance upon either
Agent, any Arranger or any other Lender or Issuing Bank, or any of the Related
Parties of any of the foregoing, and based on such documents and information as
it shall from time to time deem appropriate, continue to make its own decisions
in taking or not taking action under or based upon this Agreement, any other
Loan Document or any related agreement or any document furnished hereunder or
thereunder. Each Lender and Issuing Bank, by delivering its signature page to
this Agreement, or delivering its signature page to an Assignment and Assumption
or an Issuing Bank Agreement pursuant to which it shall become a Lender or an
Issuing Bank, as the case may be, hereunder, shall be deemed to have
acknowledged receipt of, and consented to and approved, each Loan Document and
each other document required to be delivered to, or be approved by or
satisfactory to, the Administrative Agent or the Lenders on or prior to the
Restatement Effective Date. Notwithstanding anything herein to the contrary, no
Arranger, Co- Syndication Agent or Documentation Agent shall have any duties or
obligations under this Agreement or any other Loan Document (except in its
capacity, as applicable, as a Lender or an Issuing Bank), but all such Persons
shall have the benefit of the expense reimbursement and indemnities to the
extent provided for hereunder. Each Lender (a) represents and warrants, as of
the date such Person became a Lender party hereto, to, and (b) covenants, from
the date such Person became a Lender party hereto to the date such Person ceases
being a Lender party hereto, for the benefit of the Agents, the Arrangers, and
their respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower, that at least one of the following is and will be true:
115



--------------------------------------------------------------------------------



 
[expediafourthamendarcred140.jpg]
(i) such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Plans in
connection with the Loans or the Commitments; (ii) the transaction exemption set
forth in one or more PTEs, such as PTE 84-14 (a class exemption for certain
transactions determined by independent qualified professional asset managers),
PTE 95-60 (a class exemption for certain transactions involving insurance
company general accounts), PTE 90-1 (a class exemption for certain transactions
involving insurance company pooled separate accounts), PTE 91-38 (a class
exemption for certain transactions involving bank collective investment funds)
or PTE 96-23 (a class exemption for certain transactions determined by in-house
asset managers), is applicable with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement; (iii) (A) such Lender is an investment fund
managed by a “Qualified Professional Asset Manager” (within the meaning of Part
VI of PTE 84-14), (B) such Qualified Professional Asset Manager made the
investment decision on behalf of such Lender to enter into, participate in,
administer and perform the Loans, the Commitments and this Agreement, (C) the
entrance into, participation in, administration of and performance of the Loans,
the Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement; or (iv) such
other representation, warranty and covenant as may be agreed in writing between
the Administrative Agent or the London Agent, in its sole discretion, and such
Lender. In addition, unless sub-clause (i) in the immediately preceding
paragraph is true with respect to a Lender or such Lender has not provided
another representation, warranty and covenant as provided in sub-clause (iv) in
the immediately preceding paragraph, such Lender further (a) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (b)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of the Agents,
the Arrangers, and their respective Affiliates, and not, for the avoidance of
doubt, to or for the benefit of the Borrower, that: (i) none of the
Administrative Agent, the London Agent, the Arrangers, or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or 116



--------------------------------------------------------------------------------



 
[expediafourthamendarcred141.jpg]
exercise of any rights by the Administrative Agent or the London Agent under
this Agreement or any documents related to hereto); (ii) the Person making the
investment decision on behalf of such Lender with respect to the entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement is independent (within the meaning of 29 CFR §
2510.3-21) and is a bank, an insurance carrier, an investment adviser, a
broker-dealer or other person that holds, or has under management or control,
total assets of at least US$50,000,000, in each case as described in 29 CFR §
2510.3-21(c)(1)(i)(A)- (E); (iii) the Person making the investment decision on
behalf of such Lender with respect to the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies;
(iv) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is a fiduciary
under ERISA or the Code, or both, with respect to the Loans, the Commitments and
this Agreement and is responsible for exercising independent judgment in
evaluating the transactions hereunder; and (v) no fee or other compensation is
being paid directly to the Agents, the Arrangers, or any of their respective
Affiliates for investment advice (as opposed to other services) in connection
with the Loans, the Commitments or this Agreement. The Agents and the Arrangers
hereby inform the Lenders that each such Person is not undertaking to provide
impartial investment advice, or to give advice in a fiduciary capacity, in
connection with the transactions contemplated hereby, and that such Person has a
financial interest in the transactions contemplated hereby in that such Person
or an Affiliate thereof (i) may receive interest or other payments with respect
to the Loans, the Commitments and this Agreement, (ii) may recognize a gain if
it extended the Loans or the Commitments for an amount less than the amount
being paid for an interest in the Loans or the Commitments by such Lender or
(iii) may receive fees or other payments in connection with the transactions
contemplated hereby or otherwise, including structuring fees, commitment fees,
arrangement fees, facility fees, upfront fees, underwriting fees, ticking fees,
agency fees, administrative agent or collateral agent fees, utilization fees,
minimum usage fees, letter of credit fees, fronting fees, deal- away or
alternate transaction fees, amendment fees, processing fees, term out premiums,
banker’s acceptance fees, breakage or other early termination fees or fees
similar to the foregoing. 117



--------------------------------------------------------------------------------



 
[expediafourthamendarcred142.jpg]
ARTICLE IX Miscellaneous SECTION 9.01. Notices¶. (a) Except in the case of
notices and other communications expressly permitted to be given by telephone
(and subject to paragraph (b) of this Section), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile, as follows: (i) if to the Company, to it at 333 108th Avenue
NE, Bellevue, WA 98004, Attention of Treasurer (Facsimile No. (425) 679-3163)
and of General Counsel (Facsimile No. (425) 679-7251), and if to any Borrowing
Subsidiary, to it in care of the Company; (ii) if to the Administrative Agent or
the London Agent, to JPMorgan Chase Bank, N.A., 500 Stanton Christiana Road, Ops
2, 3rd Floor, Newark, Delaware 19713, Attention of Jonathan KrepolDemetrius
Dixon (Facsimile No. (302) 634-3301), with a copy to JPMorgan Chase Bank, N.A.,
383 Madison Avenue, 24th Floor, New York, NY 10179, Attention of Timothy Lee
(Facsimile No. (212) 270-5127); (iii) if to the London Agent, to JPMorgan Europe
Limited, 125 London Wall, London EC2Y 5AJ, Attention of Agency Department
(Facsimile No. 44- 207-777-2360), with a copy to the Administrative Agent as
provided under clause (ii) above; (iii) (iv) if to any Issuing Bank, to it at
the address most recently specified by it in a notice delivered to the
Administrative Agent and the Company; and (iv) (v) if to any other Lender, to it
at its address (or facsimile number) set forth in its Administrative
Questionnaire. Notices sent by hand or overnight courier service, or mailed by
certified or registered mail, shall be deemed to have been given when received,
and notices sent by facsimile shall be deemed to have been given when sent;
provided that, if not given during normal business hours for the recipient,
notices shall be deemed to have been given at the opening of business on the
next Business Day for the recipient); and notices delivered through electronic
communications to the extentas provided in paragraph (b) of this Section shall
be effective as provided in such paragraph. (b) Notices and other communications
to the Lenders and Issuing Banks hereunder may be delivered or furnished by
electronic communications (including email and Internet and intranet websitesor
using Electronic Systems) pursuant to procedures approved by the Administrative
Agent; provided that the foregoing shall not apply to notices under Article II
to any Lender or Issuing Bank if such Lender or Issuing Bank, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication or using Electronic Systems. 118



--------------------------------------------------------------------------------



 
[expediafourthamendarcred143.jpg]
Any notices or other communications to any Agent, the Company or any Borrowing
Subsidiary may be delivered or furnished by electronic communications pursuant
to procedures approved by the recipient thereof prior thereto; provided that
approval of such procedures may be limited or rescinded by any such Person by
notice to each other such Person. (c) Each Borrowing Subsidiary hereby
irrevocably appoints the Company as its agent for the purpose of receiving or
giving on its behalf any notice and taking any other action provided for in this
Agreement and any other Loan Document and hereby agrees that it shall be bound
by any such notice or action received, given or taken by the Company hereunder
or thereunder irrespective of whether or not any such notice shall have in fact
been authorized by such Borrowing Subsidiary and irrespective of whether or not
the agency provided for herein or therein shall have theretofore been
terminated. (c) (d) Any party hereto may change its address or facsimile number
for notices and other communications hereunder by notice to the other parties
hereto. (d) (e) Each Borrower agrees that the Agents may, but shall not be
obligated to, make any Communication by posting such Communication on Debt
Domain, Intralinks, Syndtrak, ClearPar or a substantially similar electronic
transmission system (the “Platform”). The Platforman Electronic System. Any
Electronic System used by the Agents is provided “as is” and “as available”.
None of the Agents or any of their Related Parties warrants, or shall be deemed
to warrant, the adequacy of the Platformany Electronic System and the Agents
expressly disclaim liability for errors or omissions in the Communications. None
of the Agents or any of their Related Parties is responsible for approving or
vetting the representatives or contacts of any Lender that are added to any
Electronic System. No warranty of any kind, express, implied or statutory,
including any warranty of merchantability, fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects, is made, or shall be deemed to be made, by the Agents or any of their
Related Parties in connection with the Communications or the Platform. any
Electronic System. In no event shall any Agent or any of its Related Parties
have any liability to any Loan Party, any Lender, any Issuing Bank or any other
Person for damages of any kind, including direct or indirect, special,
incidental, consequential or punitive damages, losses or expenses (whether in
tort, contract or otherwise) arising out of any Loan Party’s or any Agent’s
transmission of Communications through an Electronic System, except to the
extent that such losses, claims, damages, liabilities or expenses are determined
by a court of competent jurisdiction by a final and nonappealable judgment to
have resulted from the gross negligence or willful misconduct of any Agent or
any of its Related Parties. (e) Each Borrowing Subsidiary hereby irrevocably
appoints the Company as its agent for the purpose of receiving or giving on its
behalf any notice and taking any other action provided for in this Agreement and
any other Loan Document and hereby agrees that it shall be bound by any such
notice or action received, given or taken by the Company hereunder or thereunder
irrespective of whether or not any such notice shall 119



--------------------------------------------------------------------------------



 
[expediafourthamendarcred144.jpg]
have in fact been authorized by such Borrowing Subsidiary and irrespective of
whether or not the agency provided for herein or therein shall have theretofore
been terminated. SECTION 9.02. Waivers; Amendments¶. (a) No failure or delay by
either Agent, any Issuing Bank or any Lender in exercising any right or power
hereunder or under any other Loan Document shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Agents, the Issuing Banks and the
Lenders hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of any Loan Document or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given. Without limiting the generality of the foregoing, the execution and
delivery of this Agreement, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
either Agent, any Lender or any Issuing Bank may have had notice or knowledge of
such Default at the time. (b) Except as set forth in Sections 2.09(d), 2.14(b)
and 9.02(c) and the definition of the term LC Commitment, neither any Loan
Document nor any provision thereof may be waived, amended or modified except, in
the case of this Agreement, pursuant to an agreement or agreements in writing
entered into by the Companyeach Borrower and the Required Lenders, or, in the
case of any other Loan Document, pursuant to an agreement or agreements in
writing entered into by the Administrative Agent and the Loan Party or Loan
Parties that are party thereto, in each case with the consent of the Required
Lenders; provided that (i) any provision of this Agreement or any other Loan
Document may be amended by an agreement in writing entered into by the Company
and the Administrative Agent to cure any ambiguity, omission, defect or
inconsistency so long as, in each case, the Lenders shall have received at least
ten10 Business Days’ prior written notice thereof and the Administrative Agent
shall not have received, within ten10 Business Days of the date of such notice
to the Lenders, a written notice from the Required Lenders stating that the
Required Lenders object to such amendment and (ii) no such agreement shall (A)
increase the Commitment of any Lender without the written consent of such
Lender, (B) reduce the principal amount of any Loan or LC Disbursement or reduce
the rate of interest thereon (other than as a result of any waiver of any
increase in the interest rate applicable to any Loan or LC Disbursement pursuant
to Section 2.13(c)), or reduce any fees payable hereunder, without the written
consent of each Lender affected thereby, (C) postpone the scheduled maturity
date of any Loan or the required date of reimbursement of any LC Disbursement,
or any date for the payment of any interest or fees payable hereunder, or reduce
the amount of, waive or excuse any such payment, or postpone the scheduled date
of expiration of any Commitment, or waive, amend or modify Section 7.01(a),
without the written consent of each Lender affected thereby, (D) change Section
2.18 (b) or 2.18(c) in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender, (E) change
any 120



--------------------------------------------------------------------------------



 
[expediafourthamendarcred145.jpg]
of the provisions of this Section or the percentage set forth in the definition
of the term “Required Lenders” or any other provision of any Loan Document
specifying the number or percentage of Lenders (or Lenders of any Class)
required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender (or each Lender of such Class, as the case may be), (F) release
Guarantees representing all or substantially all the value of the Guarantees
under the Guarantee Agreement, or limit the liability of the Company or any
Subsidiary Loan Parties in respect of such Guarantees, without the written
consent of each Lender or (G) change any provision of any Loan Document in a
manner that by its terms adversely affects the rights in respect of payments due
to Lenders holding Loans of any Class differently from those holding Loans of
another Class, without the written consent of Lenders holding a majority in
interest of the outstanding Revolving Credit Exposures and unused Commitments of
the affected Class; provided further that (1) no such agreement shall amend,
modify or otherwise affect the rights or obligations of either Agent or any
Issuing Bank hereunder without the prior written consent of such Agent or such
Issuing Bank, as the case may be, and (2) any amendment, modification or waiver
of this Agreement that by its terms affects the rights or duties under this
Agreement of the Lenders under one Tranche (but not the Lenders under the other
Tranche or Tranches) may be effected by an agreement or agreements in writing
entered into by the Company and the requisite percentage in interest of Lenders
under the affected Tranche that would be required to consent thereto under this
Section if such Tranche of Lenders were the only Tranche of Lenders hereunder at
the time. Notwithstanding the foregoing, (i) no consent with respect to any
amendment, waiver or other modification of this Agreement or any other Loan
Document shall be required of any Defaulting Lender, except with respect to any
amendment, waiver or other modification referred to in clause (A), (B) or (C) of
clause (ii) of the first proviso of this paragraph and then only in the event
such Defaulting Lender shall be affected by such amendment, waiver or other
modification, and (ii) any provision of this Agreement may be amended by an
agreement in writing entered into by the Company, the Administrative Agent (and,
if their rights or obligations are affected thereby, the Issuing Banks) and the
Lenders that will remain parties hereto after giving effect to such amendment if
(x) by the terms of such agreement the Commitment of each Lender not consenting
to the amendment provided for therein shall terminate upon the effectiveness of
such amendment, (y) at the time such amendment becomes effective, each Lender
not consenting thereto receives payment in full of the principal of and interest
accrued on each Loan made by it and all other amounts owing to it or accrued for
its account under this Agreement and (z) after giving effect to such amendment
and all contemporaneous repayments of Loans and reductions of Commitments, the
sum of the total Revolving Credit Exposures under each Tranche shall not exceed
the total Commitments under such Tranche. Any amendment or modification effected
in accordance with this paragraph will be binding on each Borrowing Subsidiary
whether or not such Borrowing Subsidiary shall have consented thereto. (c)
Notwithstanding anything in paragraph (b) of this Section to the contrary, this
Agreement and the other Loan Documents may be amended at any time and from time
to time to add a currency or pricing option under any Tranche or to establish
one or more additional Classes of revolving credit commitments to be made 121



--------------------------------------------------------------------------------



 
[expediafourthamendarcred146.jpg]
available to one or more Borrowers by an agreement in writing entered into by
the Company, such Borrower or Borrowers, the Administrative Agent and each
Person (including any Lender) that shall agree to provide such currency, pricing
option or commitment (but without the consent of any other Lender), and each
such Person that shall not already be a Lender shall, at the time such agreement
becomes effective, become a Lender with the same effect as if it had originally
been a Lender under this Agreement with the commitment set forth in such
agreement; provided that (i) the aggregate outstanding principal amount of the
new commitments of all such Classes and Tranches established pursuant to this
paragraph after the Fourth Amendment Effective Date shall, when taken together
with the net amount (if positive) of Commitment Increases over Commitment
Decreases undereffected pursuant to (and as defined in) Section 2.09(d) after
the Fourth Amendment Effective Date, at no time, without the consent of the
Required Lenders, exceed US$500,000,000 and (ii) the terms applicable to any
additional revolving credit commitments of a Class or Tranche and the Loans and
Letters of Credit thereunder shall be the same as those applicable to the
existing Commitments of such Class or Tranche and the Loans and Letters of
Credit thereunder (after giving effect to any amendment in connection with the
establishment of such additional revolving credit commitments). Any such
agreement establishing any such new commitments shall amend the provisions of
this Agreement and the other Loan Documents to set forth the terms of each Class
or Tranche established thereby (including the amount and final stated maturity
thereof (which shall not be earlier than the Maturity Date), the interest to
accrue and be payable thereon and any fees to be payable in respect thereof) and
to effect such other changes (including changes to the provisions of this
Section, Section 2.18 and the definition of “Required Lenders”) as the Company
and the Administrative Agent shall deem necessary or advisable in connection
with the establishment of any such Class or Tranche; provided that no such
agreement shall: (A) effect any change described in any of clauses (A), (B),
(C), (F) and (G) of clause (ii) of the first proviso of paragraph (b) of this
Section without the consent of each Person required to consent to such change
under such clause (it being agreed, however, that any establishment of any Class
will not, of itself, be deemed to effect a change described in clause (G) of
such clause (ii)); or (B) amend Article V, VI or VII to establish any
affirmative or negative covenant, Event of Default or remedy that by its terms
benefits one or more Classes or Tranches, but not all Classes or Tranches, of
Loans or Borrowings, or provide for any guarantee or security that benefits one
or more Classes or Tranches, but not all Classes or Tranches, of Loans or
Borrowings, without the prior written consent of Lenders holding a majority in
interest of the Revolving Credit Exposures and unused Commitments of each Class
or Tranche not so benefited. The loans, commitments and borrowings under any
Class or Tranche established pursuant to this paragraph shall constitute Loans,
Commitments and Borrowings under, and shall be entitled to all the benefits
afforded by, this Agreement and the other Loan Documents, and shall, without
limiting the foregoing, benefit equally and ratably from the Guarantees created
by the Guarantee Agreement. Each Borrower shall take any actions reasonably
required by the Administrative Agent to ensure and/or demonstrate that the
Guarantee Requirement continues to be satisfied after the establishment of any
such Class or Tranche of new commitments. 122



--------------------------------------------------------------------------------



 
[expediafourthamendarcred147.jpg]
(d) The Administrative Agent may, but shall have no obligation to, with the
written concurrence of any Lender, execute amendments, waivers or other
modifications on behalf of such Lender. Any amendment, waiver or other
modification effected in accordance with this Section 9.02 shall be binding upon
each Person that is at the time thereof a Lender and each Person that
subsequently becomes a Lender. SECTION 9.03. Expenses; Indemnity; Damage
Waiver¶. (a) The Company shall pay, or cause the applicable Borrowing Subsidiary
to pay, (i) all reasonable out-of-pocket expenses incurred by the Agents, the
Arrangers and their Affiliates, including the reasonable fees, charges and
disbursements of one firm of counsel for the Agents and, if deemed reasonably
necessary by the Agents, one firm of local counsel in each appropriate
jurisdiction, in connection with the arrangement and the syndication of the
credit facilities provided for herein, the preparation, execution, delivery and
administration of the Loan Documents or any amendments, modifications or waivers
of the provisions thereof (whether or not the transactions contemplated hereby
or thereby shall be consummated), (ii) all reasonable out-of-pocket expenses
incurred by any Issuing Bank in connection with the issuance, amendment, renewal
or extension of any Letter of Credit or any demand for payment thereunder and
(iii) all out-of-pocket expenses incurred by the Agents, any Issuing Bank or any
Lender, including the fees, charges and disbursements of any counsel for the
Agents, any Issuing Bank or any Lender, in connection with the enforcement or
protection of its rights in connection with the Loan Documents, including its
rights under this Section, or in connection with the Loans made or Letters of
Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit. (b) The Company shall indemnify, or cause the applicable
Borrowing Subsidiary to indemnify, the Agents (and any sub-agent thereof), the
Arrangers, each Issuing Bank and each Lender, and each Related Party of any of
the foregoing Persons (each such Person being called an “Indemnitee”), against,
and hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including the fees, charges and disbursements
of any counsel for any Indemnitee, incurred by or asserted against any
Indemnitee arising out of, in connection with or as a result of (i) the
arrangement and the syndication of the credit facility provided for herein, the
preparation, execution, delivery and administration of the Loan Documents or any
agreement or instrument contemplated thereby, the performance by the parties
thereto of their respective obligations thereunder or the consummation of the
Transactions or any other transactions contemplated thereby, (ii) any Loan or
Letter of Credit or the use of the proceeds therefrom (including any refusal by
any Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property currently or formerly
owned or operated by the Company or any of the Subsidiaries, or any
Environmental Liability related in any way to the Company or any of the
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory and regardless of whether any Indemnitee is a party thereto
and regardless of 123



--------------------------------------------------------------------------------



 
[expediafourthamendarcred148.jpg]
whether such matter is initiated by a third party or by the Company or any
Affiliate thereof; provided that such indemnity shall not, as to any Indemnitee,
be available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or wilful
misconduct of such Indemnitee. (c) To the extent that any Borrower fails to pay
any amount required to be paid by it to either Agent (or any sub-agent thereof)
or any Issuing Bank, or any Related Party of any of the foregoing, under
paragraph (a) or (b) of this Section, each Lender severally agrees to pay to
such Agent (or any such sub-agent), such Issuing Bank or such Related Party, as
the case may be, such Lender’s pro rata share (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against such Agent (or such sub-agent) or such Issuing Bank in its
capacity as such, or against any Related Party of any of the foregoing acting
for either Agent (or any such sub-agent) or any Issuing Bank in connection with
such capacity. For purposes hereof, a Lender’s “pro rata share” shall be
determined based upon its share of the sum of the total Revolving Credit
Exposures and unused Commitments at the time (or most recently outstanding and
in effect). (d) To the extent permitted by applicable law, the Borrowers shall
not assert, or permit any of their Affiliates or Related Parties to assert, and
each hereby waives, any claim against any Indemnitee (i) for any damages arising
from the use by others of information or other materials obtained through
telecommunications, electronic or other information transmission systems
(including the Internet and Electronic Systems) or (ii) on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, any Loan Document or any agreement or instrument contemplated thereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof.
(e) All amounts due under this Section shall be payable not later than 10 days
after written demand therefor. SECTION 9.04. Successors and Assigns¶. (a) The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby
(including any Affiliate of any Issuing Bank that issues any Letter of Credit),
except that (i) except in accordance with Section 6.04(a), neither the Company
nor any Borrowing Subsidiary may assign or otherwise transfer any of its rights
or obligations hereunder without the prior written consent of each Lender (and
any attempted assignment or transfer by any of them without such consent shall
be null and void) and (ii) no Lender may assign or otherwise transfer its rights
or obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), Participants 124



--------------------------------------------------------------------------------



 
[expediafourthamendarcred149.jpg]
(to the extent provided in paragraph (c) of this Section) and the Arrangers and,
to the extent expressly contemplated hereby, the sub-agents of the Agents and
the Related Parties of any of the Agents, the Arrangers, the Issuing Banks and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement. (b) (i) Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more assigneesEligible Assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld or delayed) of:
(A) the Company; provided that no consent of the Company shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing, any other assignee; provided
further that the Company shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within ten10 Business Days after having received written
notice thereof; (B) the Administrative Agent; and (C) each Issuing Bank. (ii)
Assignments shall be subject to the following additional conditions: (A) except
in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund or an assignment of the entire remaining amount of the assigning
Lender’s Commitment or Loans of any Class, the amount of the Commitment or Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent) shall not be less than US$10,000,000 unless each of
the Company and the Administrative Agent otherwise consents; provided that (x)
no such consent of the Company shall be required if an Event of Default has
occurred and is continuing and (y) the Company shall be deemed to have consented
to any such assignment unless it shall object thereto by written notice to the
Administrative Agent within ten10 Business Days after having received written
notice thereof; (B) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement; provided that this clause (B) shall not be construed to prohibit
the assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of one Class of Commitments or Loans; (C) the parties to
each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption (or an agreement incorporating by reference a form of
Assignment and Assumption posted on the Electronic System), together with a
processing and recordation fee of US$3,500; and 125



--------------------------------------------------------------------------------



 
[expediafourthamendarcred150.jpg]
(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire. (iii) Subject to
acceptance and recording thereof pursuant to paragraph (b)(iv) of this Section,
from and after the effective date specified in each Assignment and Assumption
the assignee thereunder shall be a party hereto and, to the extent of the
interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.15,
2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section. (iv) The Administrative Agent, acting for this purpose as a
non-fiduciary agent of the Borrowers, shall maintain at one of its offices a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount (and stated interest) of the Loans and LC Disbursements
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and the Borrowers, the Administrative Agent, the Issuing Banks and the
Lenders mayshall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrowers, any Issuing Bank and any Lender at
any reasonable time and from time to time upon reasonable prior notice. (v) Upon
its receipt of a duly completed Assignment and Assumption (or an agreement
incorporating by reference a form of Assignment and Assumption posted on the
Electronic System) executed by an assigning Lender and an assignee, the
assignee’s completed Administrative Questionnaire (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in this Section and any written consent to such assignment required by this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph. (c) (i) Any Lender may, without the
consent of the Borrowers, the Administrative Agent or the Issuing Banks, sell
participations to one or more banks or other entitiesEligible Assignees (each
such bank or other entity, a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and 126



--------------------------------------------------------------------------------



 
[expediafourthamendarcred151.jpg]
(C) the Borrowers, the Agents, the Issuing Banks and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this Agreement
or any other Loan Document; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in clauses (A) through (F) of
clause (ii) of the first proviso to Section 9.02(b) that directly affects such
Participant and requires the approval of all the Lenders or all the affected
Lenders (or all the Lenders or all the affected Lenders of a Class). Subject to
paragraph (c)(ii) of this Section, the Borrowers agree that each Participant
shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17 (subject to
the requirements and limitations therein, including the requirements under
Sections 2.17(f) and 2.17(g) (it being understood that the documentation
required under Section 2.17(f) shall be delivered to the participating Lender
and the information and documentation required under Section 2.17(g) will be
delivered to each UK Borrower or the Company, as applicable, and the
Administrative Agent)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 9.08 as though it were a Lender; provided that such
Participant agrees to be subject to Section 2.18(c) as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the applicable Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such Commitment, Loan, Letter of Credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such Participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, each Agent (in its capacity as Agent) shall have no responsibility for
maintaining a Participant Register. (ii) A Participant shall not be entitled to
receive any greater payment under Section 2.15 or 2.17 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Company’s prior written consent. (d) Any Lender may
at any time pledge or assign a security interest in all or any portion of its
rights under this Agreement to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or other
central banking authority, and this Section shall not apply to any such pledge
or 127



--------------------------------------------------------------------------------



 
[expediafourthamendarcred152.jpg]
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.
SECTION 9.05. Survival¶. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that either Agent, any Arranger, any
Issuing Bank or any Lender or any Affiliate or Related Party of any of the
foregoing, may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any Loan Document is executed and
delivered or any credit is extended thereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not expired or terminated. Notwithstanding the foregoing or anything else
to the contrary set forth in this Agreement or any other Loan Document, in the
event that, in connection with the refinancing or repayment in full of the
credit facility provided for herein, an Issuing Bank shall have provided to the
Administrative Agent a written consent to the release of the Lenders from their
obligations hereunder with respect to any Letter of Credit issued by such
Issuing Bank (whether as a result of the obligations of any Borrower (and any
other account party) in respect of such Letter of Credit having been
collateralized in full by a deposit of cash with such Issuing Bank, or being
supported by a letter of credit that names such Issuing Bank as the beneficiary
thereunder, or otherwise), then from and after such time such Letter of Credit
shall cease to be a “Letter of Credit” outstanding hereunder for all purposes of
this Agreement and the other Loan Documents (including for purposes of
determining whether the Borrowers are required to comply with Articles V and VI
hereof, but excluding Sections 2.15, 2.16, 2.17 and 9.03 and any expense
reimbursement or indemnity provisions set forth in any other Loan Document that
expressly survive the termination of this Agreement and the other Loan
Documents), and the Lenders shall be deemed to have no participations in such
Letter of Credit, and no obligations with respect thereto, under Section 2.06(d)
or 2.06(e). The provisions of Sections 2.15, 2.16, 2.17, 2.18(b) and , 2.18(c),
9.03, 9.08 and 9.10 and Article VIII shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans, the expiration or termination of the Letters of
Credit and the Commitments or the termination of this Agreement or any provision
hereof. SECTION 9.06. Counterparts; Integration; Effectiveness; Issuing Banks¶.
This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof, including the commitments of the Lenders 128



--------------------------------------------------------------------------------



 
[expediafourthamendarcred153.jpg]
and, if applicable, their Affiliates under the Commitment Letter and any
commitment advices submitted by them (but do not supersede any other provisions
of the Commitment Letter or any fee letter referred to therein (or any separate
letter agreements with respect to fees payable to the Administrative Agent or
any Issuing Bank) that do not by the terms of such documents terminate upon the
effectiveness of this Agreement). Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic transmission shall be effective as delivery of a
manually executed counterpart of this Agreement. Each financial institution that
shall be party to an Issuing Bank Agreement executed by the Company and the
Administrative Agent shall be a party to and an Issuing Bank under this
Agreement, and shall have all the rights and duties of an Issuing Bank hereunder
and under its Issuing Bank Agreement. Each Lender hereby authorizes the
Administrative Agent to enter into Issuing Bank Agreements. SECTION 9.07.
Severability¶. Any provision of this Agreement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof, and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties hereto shall endeavor in good faith negotiations to replace the invalid,
illegal or unenforceable provision with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provision. SECTION 9.08. Right of Setoff¶. If an Event of Default
shall have occurred and be continuing, each Lender and Issuing Bank, and each
Affiliate of any of the foregoing, is hereby authorized at any time and from
time to time, to the fullest extent permitted by applicable law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final, in whatever currency) or other amounts at any time held and other
obligations (in whatever currency) at any time owing by such Lender or Issuing
Bank, or by such an Affiliate, to or for the credit or the account of any
Borrower against any of and all the obligations then due of such Borrower (or,
other than in the case of any Non-Guarantor Borrower, any other Borrower) now or
hereafter existing under this Agreement held by such Lender or Issuing Bank,
irrespective of whether or not such Lender or Issuing Bank shall have made any
demand under this Agreement. The rights of each Lender and Issuing Bank, and
each Affiliate of any of the foregoing, under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
Issuing Bank or Affiliate may have. SECTION 9.09. Governing Law; Jurisdiction;
Consent to Service of Process¶. (a) This Agreement shall be construed in
accordance with and governed by the law of the State of New York. 129



--------------------------------------------------------------------------------



 
[expediafourthamendarcred154.jpg]
(b) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each Borrower hereby irrevocably and unconditionally agrees
that all claims arising out of or relating to this Agreement or any other Loan
Document brought by it or any of its Affiliates shall be brought, and shall be
heard and determined, exclusively in such New York State or, to the extent
permitted by law, inUnited States District Court or, if that court does not have
subject matter jurisdiction, such Federal courtSupreme Court. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement or
any other Loan Document shall affect any right that any Agent, any Issuing Bank
or any Lender may otherwise have to bring any action or proceeding relating to
this Agreement or any other Loan Document against any other party hereto or its
property in the courts of any jurisdiction. (c) Each of the parties hereto
hereby irrevocably and unconditionally waives, to the fullest extent it may
legally and effectively do so, any objection which it may now or hereafter have
to the laying of venue of any suit, action or proceeding arising out of or
relating to this Agreement or any other Loan Document in any court referred to
in paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court. (d)
Each party to this Agreement irrevocably consents to service of process in the
manner provided for notices in Section 9.01. Nothing in this Agreement or any
other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law. (e) To the extent that any
Borrowing Subsidiary has or hereafter may acquire any immunity (sovereign or
otherwise) from any legal action, suit or proceeding, from jurisdiction of any
court or from set-off or any legal process (whether service or notice,
attachment prior to judgment, attachment in aid of execution of judgment,
execution of judgment or otherwise) with respect to itself or any of its
property, such Borrowing Subsidiary hereby irrevocably waives and agrees not to
plead or claim such immunity in respect of its Obligations under its Borrowing
Subsidiary Agreement and, this Agreement or any other Loan Document. (f) Each
Borrowing Subsidiary hereby agrees that the waivers set forth in this Section
shall have the fullest extent permitted under the Foreign Sovereign Immunities
Act of 1976 of the United States of America and are intended to be irrevocable
and not subject to withdrawal for purposes of such Act. 130



--------------------------------------------------------------------------------



 
[expediafourthamendarcred155.jpg]
(g) Each Borrowing Subsidiary hereby irrevocably designates, appoints and
empowers the Company, and the Company hereby accepts such appointment, as its
designee, appointee and agent to receive, accept and acknowledge for and on its
behalf, and in respect of its property, service of any and all legal process,
summons, notices and documents that may be served in any such action or
proceeding arising out of or relating to this Agreement and any other Loan
Document. Such service may be made by mailing or delivering a copy of such
process to any Borrowing Subsidiary in care of the Company at the Company’s
address used for purposes of giving notice under Section 9.01, and each
Borrowing Subsidiary hereby irrevocably authorizes and directs the Company to
accept such service on its behalf. SECTION 9.10. WAIVER OF JURY TRIAL¶. EACH
PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION. SECTION 9.11.
Headings¶. Article and Section headings and the Table of Contents used herein
are for convenience of reference only, are not part of this Agreement and shall
not affect the construction of, or be taken into consideration in interpreting,
this Agreement. SECTION 9.12. Confidentiality¶. Each of the Agents, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party to this Agreement, (e) in connection with the exercise of any
remedies hereunder or any other Loan Document or any suit, action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement, other than, in the case of any
such disclosure to a Participant or a prospective Participant, any such
Participant or prospective Participant that shall have been identified, 131



--------------------------------------------------------------------------------



 
[expediafourthamendarcred156.jpg]
or is actually known to the disclosing Person to be an Affiliate of any Person
identified, on Schedule 9.12, as such Schedule may be supplemented by the
Company from time to time by a writing delivered to the Administrative Agent (it
being understood and agreed that no Lender shall have any obligation to
determine whether any Participant, or any prospective Participant, that is not
identified on Schedule 9.12 is an Affiliate of any Person identified on such
Schedule) or (ii) any actual or prospective counterparty (or its advisors) to
any swap or derivative transaction relating to any Borrower and its obligations,
(g) with the consent of the Company, (h) to the extent such Information (i)
becomes publicly available other than as a result of a breach of this Section or
(ii) becomes available to either Agent, any Issuing Bank or any Lender on a
nonconfidential basis from a source other than any Borrower or, (i) to any
credit insurance providers or (j) subject to an agreement containing provisions
at least as restrictive as those of this Section, to (i) any rating agency in
connection with rating the Company or the Subsidiaries or the credit facilities
provided for herein or (ii) the CUSIP Service Bureau in connection with the
issuance and monitoring of CUSIP numbers with respect to the credit facilities
provided for herein. For the purposes of this Section, “Information” means all
information received from the Borrowers relating to the Borrowers or their
business, other than any such information that is available to either Agent, any
Issuing Bank or any Lender on a nonconfidential basis prior to disclosure by a
Borrower; provided that, in the case of information received from a Borrower
after the date hereof, such information is clearly identified at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information. SECTION 9.13. Interest Rate
Limitation¶. Notwithstanding anything herein to the contrary, if at any time the
interest rate applicable to any Loan, together with all fees, charges and other
amounts which are treated as interest on such Loan under applicable law
(collectively the “Charges”), shall exceed the maximum lawful rate (the “Maximum
Rate”) which may be contracted for, charged, taken, received or reserved by the
Lender holding such Loan in accordance with applicable law, the rate of interest
payable in respect of such Loan hereunder, together with all Charges payable in
respect thereof, shall be limited to the Maximum Rate and, to the extent lawful,
the interest and Charges that would have been payable in respect of such Loan
but were not payable as a result of the operation of this Section shall be
cumulated and the interest and Charges payable to such Lender in respect of
other Loans or periods shall be increased (but not above the Maximum Rate
therefor) until such cumulated amount, together with interest thereon at the New
York Fed Bank Rate to the date of repayment, shall have been received by such
Lender. SECTION 9.14. Release of Guarantees¶. (a) If the Company shall request
the release of the Guarantee of any Subsidiary Loan Party either (i) upon the
consummation of any transaction permitted by this Agreement (for the avoidance
of doubt, as in effect from time to time) as a result of which such Subsidiary
Loan Party ceases to be a Subsidiary or (ii) at such time as such Subsidiary
Loan Party, immediately prior to giving effect to such release (but giving
effect to any substantially concurrent 132



--------------------------------------------------------------------------------



 
[expediafourthamendarcred157.jpg]
repayment (in whole or in part) or release of any obligation under any
Indebtedness), is not a Designated Subsidiary (but, in the case of this clause
(ii), with respect to any Subsidiary Loan Party that is not a Designated
Subsidiary in reliance solely on clause (iii) of the definition of such term,
only if the Company and the other Subsidiaries do not own in the aggregate more
than 85% of the Equity Interests in such Subsidiary Loan Party) and, in each
case, the Company shall deliver to the Administrative Agent a certificate of a
Financial Officer or other executive officer of the Company to the effect that
(I) in the case of clause (ii) above, no Event of Default shall have occurred
and be continuing immediately prior to, and immediately after giving effect to,
such release and (II) in the case of clause (ii) above and after giving effect
to any substantially concurrent repayment (in whole or in part) or release of
any obligation under any Indebtedness, the applicable Subsidiary Loan party is
not a Designated Subsidiary and, if applicable, the condition set forth in the
parenthetical in such clause is satisfied, then the Administrative Agent shall
execute and deliver to the Company, at the Company’s expense, all documents that
the Company shall reasonably request to evidence such release.1 (b)
Notwithstanding anything to the contrary herein or in any other Loan Document,
the Guarantees provided under any Guarantee Agreement shall terminate when all
the Obligations (other than contingent obligations for indemnification, expense
reimbursement, tax gross-up or yield protection as to which no claim has been
made) have been indefeasibly paid in full, all Commitments have terminated or
expired, the LC Exposure has been reduced to zero and the Issuing Banks have no
further obligations to issue Letters of Credit hereunder. In connection with any
such termination pursuant to this paragraph, the Administrative Agent shall
execute and deliver to the Company, at the Company’s expense, all documents that
the Company shall reasonably request to evidence such termination. (c) Any
execution and delivery of documents by the Administrative Agent pursuant to this
Section shall be without recourse to, or representation or warranty by, the
Administrative Agent. SECTION 9.15. Conversion of Currencies¶. (a) If, for the
purpose of obtaining judgment in any court, it is necessary to convert a sum
owing hereunder in one currency into another currency, each party hereto agrees,
to the fullest extent that it may effectively do so, that the rate of exchange
used shall be that at which in accordance with normal banking procedures in the
relevant jurisdiction the first currency could be purchased with such other
currency on the Business Day immediately preceding the day on which final
judgment is given. (b) The obligations of each Borrower in respect of any sum
due to any party hereto or any holder of the obligations owing hereunder (the
“Applicable Creditor”) shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than the currency in which such sum is stated to be
due hereunder (the “Agreement 1 Pursuant to the Third Amendment, EXP Global
Holdings, Inc. and Classic Vacations, LLC were released from their Guarantees
created under the Guarantee Agreement. 133



--------------------------------------------------------------------------------



 
[expediafourthamendarcred158.jpg]
Currency”), be discharged only to the extent that, on the Business Day following
receipt by the Applicable Creditor of any sum adjudged to be so due in the
Judgment Currency, the Applicable Creditor may in accordance with normal banking
procedures in the relevant jurisdiction purchase the Agreement Currency with the
Judgment Currency; if the amount of the Agreement Currency so purchased is less
than the sum originally due to the Applicable Creditor in the Agreement
Currency, such Borrower agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify the Applicable Creditor against such loss. The
obligations of the Borrowers contained in this Section 9.15 shall survive the
termination of this Agreement and the payment of all other amounts owing
hereunder. SECTION 9.16. USA Patriot Act Notice¶. Each Lender and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies each Loan Party that pursuant to the requirements of the USA Patriot
Act, it is required to obtain, verify and record information that identifies
each Loan Party, which information includes the name and address of such Loan
Party and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify such Loan Party in accordance with the USA
Patriot Act. SECTION 9.17. No Fiduciary Relationship¶. The Company and each
Borrowing Subsidiary, on behalf of itself and its subsidiaries, agrees that in
connection with all aspects of the transactions contemplated hereby and any
communications in connection therewith, the Company, the Subsidiaries and their
Affiliates, on the one hand, and the Agents, the Arrangers, the Lenders, the
Issuing Banks and their Affiliates, on the other hand, will have a business
relationship that does not create, by implication or otherwise, any fiduciary
duty on the part of the Agents, the Arrangers, the Lenders, the Issuing Banks or
their Affiliates, and no such duty will be deemed to have arisen in connection
with any such transactions or communications. The Company and each Borrowing
Subsidiary, on behalf of itself and its subsidiaries, acknowledges that each
Agent, each Arranger, each Lender and each Issuing Bank and their respective
Affiliates may have economic interests that conflict with those of the Company,
the Subsidiaries, their equityholders and/or their Affiliates. The Agents, the
Arrangers, the Lenders, the Issuing Banks and their Affiliates may be engaged,
for their own accounts or the accounts of customers, in a broad range of
transactions that involve interests that differ from those of the Company, the
Borrowing Subsidiaries and their Affiliates, and none of the Agents, the
Arrangers, the Lenders, the Issuing Banks or their Affiliates has any obligation
to disclose any of such interests to the Company, any Borrowing Subsidiary or
any of their Affiliates. To the fullest extent permitted by law, the Company and
each Borrowing Subsidiary, on behalf of itself and its subsidiaries, hereby
waives and releases any claims that it or any of its Affiliates may have against
the Agents, the Arrangers, the Lenders, the Issuing Banks and their Affiliates
with respect to any breach or alleged breach of fiduciary duty in connection
with any aspect of any lending transaction contemplated hereby. SECTION 9.18.
Non-Public Information¶. Each Lender and Issuing Bank acknowledges that all
information furnished to it pursuant to this Agreement by or on behalf of the
Company or any Borrowing Subsidiary and relating to the Company, the 134



--------------------------------------------------------------------------------



 
[expediafourthamendarcred159.jpg]
Subsidiaries or their respective businesses may include material non-public
information concerning the Company, the Subsidiaries and their respective
securities, and confirms that it has developed compliance procedures regarding
the use of material non-public information and that it will handle such material
non-public information in accordance with such procedures and applicable law,
including Federal, state and foreign securities laws. All such information,
including requests for waivers and amendments, furnished by the Company, any
Borrowing Subsidiary or the Administrative Agent pursuant to, or in the course
of administering, this Agreement will be syndicate-level information, which may
contain material non-public information concerning the Company, the Subsidiaries
and their respective securities. Accordingly, each Lender and Issuing Bank
represents to the Company, the Borrowing Subsidiaries and the Administrative
Agent that it has identified in its Administrative Questionnaire a credit
contact who may receive information that may contain material non-public
information in accordance with its compliance procedures and applicable law,
including Federal, state and foreign securities laws. SECTION 9.19.
Acknowledgement and Consent to Bail-In of EEA Financial Institutions¶.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among or between the parties hereto,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-downWrite-Down and conversion
powersConversion Powers of an EEA Resolution Authority and agrees and consents
to, and acknowledges and agrees to be bound by: (a) the application of any
Write-Down and Conversion Powers by an EEA Resolution Authority to any such
liabilities arising hereunder which may be payable to it by any party hereto
that is an EEA Financial Institution; and (b) the effects of any Bail-in Action
on any such liability, including, if applicable, (i) a reduction in full or in
part or cancelation of any such liability, (ii) a conversion of all, or a
portion of, such liability into shares or other instruments of ownership in such
EEA Financial Institution, its parent entity, or a bridge institution that may
be issued to it or otherwise conferred on it, and that such shares or other
instruments of ownership will be accepted by it in lieu of any rights with
respect to any such liability under this Agreement or any other Loan Document or
(iii) the variation of the terms of such liability in connection with the
exercise of the write-downWrite- Down and conversion powersConversion Powers of
any EEA Resolution Authority. 135



--------------------------------------------------------------------------------



 
[expediafourthamendarcred160.jpg]
Schedule 2.01 Commitments See attached.



--------------------------------------------------------------------------------



 
[expediafourthamendarcred161.jpg]
US Lender European Tranche Total Tranche JPMorgan Chase Bank, N.A.
US$225,000,000 US$0 US$225,000,000 Bank of America, N.A. US$225,000,000 US$0
US$225,000,000 BNP Paribas US$225,000,000 US$0 US$225,000,000 Mizuho Bank, Ltd.
US$225,000,000 US$0 US$225,000,000 HSBC Bank USA, National Association
US$225,000,000 US$0 US$225,000,000 MUFG Bank, Ltd. (f.k.a. The Bank of
US$135,000,000 US$135,000,000 US$0 Tokyo-Mitsubishi UFJ, Ltd.) Royal Bank of
Canada US$135,000,000 US$0 US$135,000,000 Sumitomo Mitsui Banking Corporation
US$135,000,000 US$0 US$135,000,000 U.S. Bank National Association US$135,000,000
US$0 US$135,000,000 The Bank of Nova Scotia US$135,000,000 US$0 US$135,000,000
Goldman Sachs Bank USA US$100,000,000 US$0 US$100,000,000 Standard Chartered
Bank US$100,000,000 US$0 US$100,000,000 Total US$2,000,000,000 US$0
US$2,000,000,000



--------------------------------------------------------------------------------



 
[expediafourthamendarcred162.jpg]
Schedule 6.01 Existing Indebtedness See attached. [Signature Page to Fourth
Amendment]



--------------------------------------------------------------------------------



 
[expediafourthamendarcred163.jpg]
Schedule 6.01 Indebtedness 1. Uncommitted working capital facility in the amount
of EUR 50,000,000 pursuant to (i) a letter agreement, dated as of September 5,
2014, among trivago GmbH, a company organized under the laws of Germany,
Expedia, Inc., a Delaware corporation, and Bank of America Merrill Lynch
International Limited, (ii) a letter agreement, dated as of December 19, 2014,
among trivago GmbH, a company organized under the laws of Germany, Expedia,
Inc., a Delaware corporation, and Bank of America Merrill Lynch International
Limited and (iii) a continuing guaranty, dated as of September 5, 2014, by
Expedia, Inc., a Delaware corporation, in favor of Bank of America Merrill Lynch
International Limited. 2. Letters of credit issued pursuant to an uncommitted
letter of credit facility established pursuant to a letter agreement, dated as
of December 30, 2014, between Expedia, Inc., a Washington corporation, and
Standard Chartered Bank, as amended by a letter agreement, dated as of February
26, 2015, between Expedia, Inc., a Washington corporation, and Standard
Chartered Bank, as further amended by a letter agreement, dated as of February
12, 2018, between Expedia, Inc., a Washington corporation, and Standard
Chartered Bank. 3. JPM letter of credit bearing number TFTS-898880 with a face
amount of INR 10,000,000. 4. JPM letter of credit bearing number TFTS-157420
with a face amount of BRL 1,070,000. 5. JPM letter of credit bearing number
TFTS-157424 with a face amount of BRL 190,000. 6. JPM letter of credit bearing
number TFTS-157425 with a face amount of BRL 782,618. 7. Letters of credit
issued on behalf of various foreign subsidiaries of Expedia, Inc., a Delaware
corporation, in an aggregate amount of approximately $6.9 million.



--------------------------------------------------------------------------------



 
[expediafourthamendarcred164.jpg]
Exhibit A-3 Form of Borrowing Request See attached.



--------------------------------------------------------------------------------



 
[expediafourthamendarcred165.jpg]
EXHIBIT A-3 [FORM OF] BORROWING REQUEST JPMorgan Chase Bank, N.A. as
Administrative Agent and London Agent 500 Stanton Christiana Road, Ops 2 3rd
Floor Newark, DE 19713 Attention: Demetrius Dixon Fax No. 1 (302) 634-3301
demetrius.dixon@chase.com [Date] Ladies and Gentlemen: Reference is made to the
Credit Agreement dated as of September 5, 2014 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Expedia Group, Inc., a Delaware corporation (the “Company”), Expedia,
Inc., a Washington Corporation, Travelscape, LLC, a Nevada limited liability
company, Hotwire, Inc., a Delaware corporation, the other Borrowing Subsidiaries
from time to time party thereto, the Lenders from time to time party thereto and
JPMorgan Chase Bank, N.A., as Administrative Agent and London Agent. Capitalized
terms used but not otherwise defined herein shall have the meanings assigned to
them in the Credit Agreement. This notice constitutes a Borrowing Request and
[the Borrower specified below] [the Company on behalf of the Borrowing
Subsidiary specified below] hereby gives you notice, pursuant to Section [2.03]
of the Credit Agreement, that it requests a Borrowing under the Credit
Agreement, and in connection therewith specifies the following information with
respect to such Borrowing: (A) Name of
Borrower:____________________________________ (B) Class of Borrowing:1
____________________________________ (C) Currency and aggregate principal amount
of Borrowing:2 [US$][specify currency for a Borrowing of European Tranche
Revolving Loans]_________________ (D) Date of Borrowing (which is a Business
Day): ________________ (E) Type of Borrowing:3
____________________________________ 1 Specify a Borrowing of European Tranche
Revolving Loans or US Tranche Revolving Loans. 2 Must comply with Section
2.02(c) of the Credit Agreement. If no currency is specified with respect to any
requested Borrowing, then the applicable Borrower shall be deemed to have
selected US Dollars.



--------------------------------------------------------------------------------



 
[expediafourthamendarcred166.jpg]
(F) Interest Period and the last day thereof:4 _____________________ (G)
Location and number of the Borrower’s account to which proceeds of the requested
Borrowing are to be disbursed: [Name of Bank] (Account
No.:_________________________________________) [Issuing Bank to which proceeds
of the requested Borrowing are to be
disbursed:__________________________________________]5 [The Borrower specified
above] [The Company, on behalf of the Borrowing Subsidiary specified above,]
hereby certifies that the conditions specified in Sections 4.02(a) and 4.02(b)
of the Credit Agreement have been satisfied.6 [Signature Page Follows] 3 Specify
ABR Borrowing (if denominated in US Dollars) or Eurocurrency Borrowing. If no
election as to the Type of Borrowing is specified, then the requested Borrowing
shall be (a) in the case of a Borrowing denominated in US Dollars, an ABR
Borrowing and (b) in the case of Borrowing denominated in any other currency, a
Eurocurrency Borrowing. 4 Applicable to Eurocurrency Borrowings only. Shall be
subject to the definition of “Interest Period” and can be a period of one, two,
three or six months (or, with the consent of each Lender participating in the
requested Borrowing, twelve months) thereafter. If an Interest Period is not
specified, then the applicable Borrower shall be deemed to have selected an
Interest Period of one month’s duration. 5 Specify only in the case of an ABR
Borrowing requested to finance the reimbursement of an LC Disbursement as
provided in Section 2.06(e) of the Credit Agreement. 6 Subject to the last
sentence of Section 4.02 of the Credit Agreement. A-3-2



--------------------------------------------------------------------------------



 
[expediafourthamendarcred167.jpg]
Very truly yours, [NAME OF BORROWER] [NAME OF THE COMPANY] By: Name: Title:
[SIGNATURE PAGE TO BORROWING REQUEST]



--------------------------------------------------------------------------------



 
[expediafourthamendarcred168.jpg]
Exhibit A-4 Form of Interest Election Request See attached.



--------------------------------------------------------------------------------



 
[expediafourthamendarcred169.jpg]
EXHIBIT A-4 [FORM OF] INTEREST ELECTION REQUEST JPMorgan Chase Bank, N.A. as
Administrative Agent and London Agent 500 Stanton Christiana Road, Ops 2 3rd
Floor Newark, DE 19713 Attention: Demetrius Dixon Fax No. 1 (302) 634-3301
demetrius.dixon@chase.com [Date] Ladies and Gentlemen: Reference is made to the
Credit Agreement dated as of September 5, 2014 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Expedia Group, Inc., a Delaware corporation (the “Company”), Expedia,
Inc., a Washington Corporation, Travelscape, LLC, a Nevada limited liability
company, Hotwire, Inc., a Delaware corporation, the other Borrowing Subsidiaries
from time to time party thereto, the Lenders from time to time party thereto and
JPMorgan Chase Bank, N.A., as Administrative Agent and London Agent. Capitalized
terms used but not otherwise defined herein shall have the meanings assigned to
them in the Credit Agreement. This notice constitutes an Interest Election
Request and [the Borrower specified below] [the Company on behalf of the
Borrowing Subsidiary specified below] hereby gives you notice, pursuant to
Section 2.08 of the Credit Agreement, that it requests the conversion or
continuation of a Borrowing under the Credit Agreement, and in that connection
specifies the following information with respect to such Borrowing and each
resulting Borrowing: 1. Borrowing to which this request applies:
_______________________________ Principal Amount:
_______________________________ Class:1 _______________________________ Type:
_______________________________ Interest Period2:
_______________________________ 2. Effective date of this election3:
_______________________________ 3. Resulting Borrowing[s]4 Principal Amount5:
_______________________________ 1 Specify a Borrowing of US Tranche Revolving
Loans or European Tranche Revolving Loans. 2 In the case of a Eurocurrency
Borrowing, specify the last day of the current Interest Period therefor. 3 Must
be a Business Day. 4 If different options are being elected with respect to
different portions of the Borrowing, provide the information required by this
item 3 for each resulting Borrowing. Each resulting Borrowing shall be in an
aggregate amount that is an integral multiple of, and not less than, the amount
specified for a Borrowing of such Class and Type in Section 2.02(c) of the
Credit Agreement. 5 Indicate the principal amount of the resulting Borrowing and
the percentage of the Borrowing in item 1 above.



--------------------------------------------------------------------------------



 
[expediafourthamendarcred170.jpg]
Type:6 _______________________________ Interest Period:7
_______________________________ Very truly yours, [NAME OF BORROWER] [NAME OF
THE COMPANY] by Name: Title: 6 Must comply with Section 2.02 of the Credit
Agreement. 7 Applicable only if the resulting Borrowing is to be a Eurocurrency
Borrowing. Shall be subject to the definition of “Interest Period” and can be a
period of one, two, three or six months (or, with the consent of each Lender
participating in the requested Borrowing, twelve months) thereafter. If an
Interest Period is not specified, then the applicable Borrower shall be deemed
to have selected an Interest Period of one month’s duration. A-4-2



--------------------------------------------------------------------------------



 
[expediafourthamendarcred171.jpg]
Exhibit B-1 Form of Borrowing Subsidiary Agreement See attached.



--------------------------------------------------------------------------------



 
[expediafourthamendarcred172.jpg]
EXHIBIT B-1 [FORM OF] BORROWING SUBSIDIARY AGREEMENT dated as of [ ] (this
“Agreement”), among EXPEDIA GROUP, INC., a Delaware corporation (the “Company”),
[ ], a [ ] (the “New Borrowing Subsidiary”), and JPMorgan Chase Bank, N.A., as
Administrative Agent (the “Administrative Agent”). Reference is made to the
Amended and Restated Credit Agreement dated as of September 5, 2014 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Company, the other Borrowers from time to time party
thereto, the Lenders from time to time party thereto and JPMorgan Chase Bank,
N.A., as Administrative Agent and London Agent. Capitalized terms used but not
otherwise defined herein shall have the meanings assigned to them in the Credit
Agreement. Under the Credit Agreement, the Lenders and Issuing Banks have
agreed, upon the terms and subject to the conditions therein set forth, to make
Loans and to issue Letters of Credit to the Borrowing Subsidiaries. The Company
and the New Borrowing Subsidiary desire that the New Borrowing Subsidiary become
a Borrowing Subsidiary under the Credit Agreement pursuant to Section 2.04
thereof. The Company and the New Borrowing Subsidiary represent that the New
Borrowing Subsidiary is a Wholly Owned Subsidiary of the Company organized under
the laws of [ ]. The Company represents and warrants that the representations
and warranties of the Borrowers in the Credit Agreement are true and correct in
all material respects on and as of the date hereof after giving effect to this
Agreement (except in the case of any such representation and warranty that
expressly relates to a prior date, in which case such representation and
warranty shall have been true and correct in all material respects on and as of
such prior date). The Company agrees that the Guarantees of the Company and the
Subsidiaries contained in the Guarantee Agreement will apply to the Obligations
of the New Borrowing Subsidiary. [The New Borrowing Subsidiary represents and
warrants that the information set forth in the certification regarding
beneficial ownership, as required by 31 C.F.R. § 1010.230 (the “Beneficial
Ownership Certification”) and delivered to the Administrative Agent on or before
the date hereof, is true and correct in all material respects (it being
understood and agreed that the Beneficial Ownership Certification shall not
include beneficial ownership information above the level of the Company).]1 Upon
execution of this Agreement by each of the Company, the New Borrowing Subsidiary
and the Administrative Agent, the New Borrowing Subsidiary shall be a party to
the Credit Agreement and shall constitute a “Borrowing Subsidiary” for all
purposes thereof, and the New Borrowing Subsidiary hereby agrees to be bound by
all provisions of the Credit Agreement. 1 To be inserted if the New Borrowing
Subsidiary qualifies as a "legal entity customer" under 31 C.F.R. § 1010.230.



--------------------------------------------------------------------------------



 
[expediafourthamendarcred173.jpg]
THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.



--------------------------------------------------------------------------------



 
[expediafourthamendarcred174.jpg]
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their authorized officers as of the date first appearing above.
EXPEDIA GROUP, INC., By Name: Title: [NAME OF NEW BORROWING SUBSIDIARY], By
Name: Title: JPMORGAN CHASE BANK, N.A. , AS ADMINISTRATIVE AGENT, By Name:
Title: [Signature Page to Borrowing Subsidiary Agreement]



--------------------------------------------------------------------------------



 